Exhibit 10.4

 

THE ESTEE LAUDER COMPANIES

 

RETIREMENT GROWTH ACCOUNT PLAN

 

 

As Amended and Restated

Generally Effective as of January 1, 2007

 

--------------------------------------------------------------------------------


 

AMENDMENT AND RESTATEMENT OF
THE ESTEE LAUDER COMPANIES
RETIREMENT GROWTH ACCOUNT PLAN

 

SECTION 1

 

NAME AND CONSTRUCTION

 

1.1           Name of Plan.  This Plan shall be known as the “The Estee Lauder
Companies Retirement Growth Account Plan.”

 

1.2           Construction.  It is the intention of Estee Lauder that the
amended and restated Plan, and its attendant trust fund, will continue to meet
the requirements of ERISA and be qualified and exempt from taxes under Sections
401 and 501 of the Code.  Effective January 1, 1996, the Plan also is intended
to be a “multiple employer plan” within the meaning of Section 413(c) of the
Code.  The Plan is intended to be a defined benefit plan for purposes of ERISA
and the Code.

 

1.3           Effective Date.

 

(a)           This Amendment and Restatement of the Plan shall generally be
effective as of January 1, 2007; provided, however, that:

 

(i)            The provisions of Sections 2.12, 2.16, 5.2, 7.1(a), 7.3, 8.4(b),
8.4(c) and 15 (other than Section 15.5) shall be effective January 1, 1991.

 

(ii)           The provisions of Section 14.10 shall be effective December 12,
1994.

 

(iii)          The provisions of Sections 2.6, 2.10, 2.15, 2.19, 2.21, 15.5 and
16 shall be effective January 1, 1996.

 

(iv)          The provisions of Section 7.1(b) shall be effective October 1,
1996, and prior to such date the terms and conditions of such Section are
governed by Section 6.1(b) of the Plan in effect on January 1, 1993.

 

(v)           The provisions of Sections 2.11 and 5.4 shall be effective
January 1, 1997.

 

(vi)          The provisions of the last paragraph of Section 5.5 and
Section 8.4(a) shall be effective January 1, 1998.

 

(vii)         The provisions of Appendix A shall be effective January 1, 1999
(except that those provisions thereof which, by their terms, are not limited to
periods on and after that date, shall be effective January 1, 1991).

 

1

--------------------------------------------------------------------------------


 

(viii)        The changes to such other provisions of the Plan shall be
effective as of such dates as are set forth in such provisions.

 

(ix)           Other provisions of the Plan shall be effective as of such other
earlier or later dates as shall be necessary to comply with those changes in
applicable law which were effective prior to January 1, 2007.

 

(b)           The rights of any person who terminated employment or retired on
or before the effective date of any of the relevant provisions of this amendment
and restatement of the Plan, including his or her eligibility for benefits,
shall be determined solely under the terms of the Plan as in effect on the date
of his termination or retirement, unless such person is thereafter reemployed
(and, to the extent relevant, again becomes an Active Participant) on or after
the effective date of any such provision of amendment and restatement, in which
case such provision shall apply to such person.

 

2

--------------------------------------------------------------------------------


 

SECTION 2

 

DEFINITIONS

 

2.1           “Accrued Benefit” means a monthly amount of retirement income
determined for a Participant as of a specified date, commencing on a
Participant’s Normal Retirement Date, and payable as a single life annuity.  The
Accrued Benefit as of a specified date equals the Participant’s Retirement
Account divided by the applicable factor from Appendix A.  For those who were
participants in the Prior Plans as of December 31, 1990 and satisfy the
applicable requirements set forth in Appendix B, the Accrued Benefit is the
greater of the accrued benefit described above or the accrued benefit determined
under the Prior Plans, as described in Section 5.5 hereof.

 

2.2           “Actuarial Equivalent” means, with respect to a Participant’s
Accrued Benefit, another annuity or benefit that commences at a different date
and/or is payable in a different form than the Accrued Benefit, but which has
the same present value as the Accrued Benefit, when measured on the basis of the
interest rate, mortality table and other factors specified in Appendix A as of
the date of commencement of payment of such annuity or benefit, as calculated by
or under the supervision of an actuary appointed by Estee Lauder or the
Fiduciary Committee, which actuary has been enrolled under Subtitle C of Title
III of ERISA.

 

2.3           “Approved Absence” means (a) any period of absence from work
(other than any such absence on account of a period of Disability), with the
approval or direction of the Employer, for up to 12 months and, provided said
Employee returns to work for the Employer at such time as the Employer may
reasonably require, the Approved Absence may exceed such 12-month period but
will not be in excess of 24 months, (b) any period of absence during which the
Employee was in military service with the armed forces (including Coast Guard
and Merchant Marine Service) if the Employee has reemployment rights under
applicable laws and complies with the requirements of the law as to reemployment
and is reemployed, and (c) any period of Disability, but (except as provided in
the last paragraph of Section 5.5) not to exceed twelve months.  An Approved
Absence will be disregarded for the purpose of the Plan, and the Employee will
be regarded as in the service of the Employer during any period of an Approved
Absence.

 

The Hours of Service credited during an Approved Absence shall be those which
would normally have been credited but for such absence, or in any case in which
the Employer is unable to determine such hours normally credited, eight
(8) Hours of Service per day.

 

2.4           “Average Final Compensation” means the highest average annual
“compensation” which is produced by averaging an Employee’s compensation for any
five (5) consecutive calendar years within the Employee’s Years of Credited
Service.  For purposes of this Section only, “compensation” means the straight
time basic salary or wages paid to an Employee by the Employer for his services
during each calendar year, inclusive of salary reduction contributions made by
an Employer on behalf of the Employee under a “cash or deferred arrangement”
described in Section 401(k) of the Code and pre-tax contributions made by the
Employee under a “cafeteria plan” described in Section 125 of the Code and
(effective

 

3

--------------------------------------------------------------------------------


 

January 1, 2001) under an arrangement described in Section 132(f)(4) of the
Code, in each case maintained by an Employer, but excluding bonuses, payments
for overtime, other Employer contributions for pension, insurance or other
welfare benefits, or any other special payments.  Notwithstanding the foregoing
provisions of this Section 2.4, except to the extent otherwise provided in
Section 5.5, “compensation” for each calendar year shall not exceed the dollar
limitation under Section 401(a)(17) of the Code, subject to any adjustment to
reflect increases in the cost of living determined by the Secretary of the
Treasury pursuant to Section 401(a)(17) of the Code.  In determining Average
Final Compensation for Participants whose retirement or termination of
employment is on or after January 1, 2002, the Participant’s “compensation” for
2001 and prior years shall be subject to the annual compensation limit in effect
under Section 401(a)(17) of the Code on January 1, 2002 ($200,000).

 

2.5           “Beneficiary” means any individual, trust, estate or other
recipient entitled pursuant to Section 7.3 of this Plan to receive benefits, on
either a primary or contingent basis, because of the death of a Participant.

 

2.6           “Board of Directors” or “Board” means the Board of Directors of
Estee Lauder.

 

2.7           “Break in Service” means, with respect to any person, a Plan Year
during which such person does not perform more than 500 Hours of Service;
provided, however, that for purposes of Years of Eligibility Service, such term
shall mean the 12-month period commencing on a person’s Employment Commencement
Date or a Plan Year, as the case may be (a “computation period”), during which
such person does not perform more than 500 Hours of Service.  A person who is
absent from work for maternity or paternity reasons shall be credited with the
lesser of the number of Hours of Service necessary to prevent a Break in Service
or the number of hours which otherwise would normally have been credited to such
person but for such absence (i) in the computation period in which the absence
begins, if necessary to prevent a Break in Service, and (ii) in all other cases,
in the following computation period.  For purposes of this Section, an absence
from work for maternity or paternity reasons means an absence (i) by reason of
the pregnancy of the person, (ii) by reason of the birth of a child of the
person, (iii) by reason of the placement of a child with the person in
connection with the adoption of such child by such person or (iv) for purposes
of caring for such child for a period beginning immediately following such birth
or placement.  No person shall incur a Break in Service solely on account of an
absence which qualifies under the Family Medical Leave Act of 1993, to the
extent required under the provisions of such Act.

 

2.8           “Code” means the Internal Revenue Code of 1986, as amended.

 

2.9           “Committee” means The Estee Lauder Inc. Employee Benefits
Committee appointed pursuant to Section 11 hereof.

 

2.10         “Compensation” means, for a particular Plan Year, the straight time
basic salary or wages paid to an Employee by the Employer on and after the Entry
Date on which the Employee first becomes eligible to participate in the Plan
pursuant to Section 3, inclusive of salary reduction contributions made by an
Employer on behalf of the Employee under a “cash or deferred arrangement”
described in Section 401(k) of the Code and pre-tax contributions made

 

4

--------------------------------------------------------------------------------


 

by the Employee under a “cafeteria plan” described in Section 125 of the Code or
(effective January 1, 2001) under an arrangement described in
Section 132(f)(4) of the Code, in each case maintained by the Employer, and
including bonuses, shift differential, back-up pay, overtime pay, paid time off,
training and travel time pay, but excluding (i) commissions, (ii) payments in
lieu of unused vacation time, sick time, holidays, seniority days or other
unused paid time off, (iii) referral fees, (iv) gratuities, (v) relocation
payments, (vi) special allowance payments, (vii) sign-on payments;
(viii) on-call compensation, (ix) any other amounts which are not currently
included in the Employee’s income for Federal income tax purposes and
(x) amounts paid under Estee Lauder’s Short-Term Disability Plan or Long-Term
Disability Plan.  In addition to other applicable limitations that may be set
forth in the Plan and notwithstanding any other contrary provision of the Plan,
Compensation taken into account under the Plan for the purpose of calculating a
Plan Participant’s Accrued Benefit shall not exceed the dollar limitation under
Section 401(a)(17) of the Code, subject to any adjustment to reflect increases
in the cost of living determined by the Secretary of the Treasury pursuant to
Section 401(a)(17) of the Code.  Notwithstanding the foregoing, for Participants
who terminate employment on or after December 1, 2002, the annual amounts
credited to their Retirement Account pursuant to Section 5 for Plan Years prior
to 2002 shall be retroactively adjusted as though the $200,000 dollar limitation
in effect under Section 401(a)(17) of the Code for 2002 had been in effect for
such prior Plan Years (subject to the Plan’s compliance with Sections
401(a)(4) and 415 of the Code and the Treasury Regulations thereunder).

 

2.11         “Disability” means, with respect to any Employee, a condition which
constitutes a disability under the terms of the Employer’s Long-Term Disability
Plan or under Title II of the Federal Social Security Act, regardless of whether
such Employee is otherwise in fact entitled to receive benefits under the
Employer’s Long-Term Disability Plan and/or Title II of the Federal Social
Security Act.

 

2.12         “Early Retirement Date” means the first day of the month which next
follows a Participant’s termination of employment on or after attainment of at
least age 55 and completion of at least ten (10) Years of Service, but prior to
the Participant’s Normal Retirement Date.

 

2.13         “Effective Date,” with respect to the Plan as amended and restated
and set forth herein, means January 1, 2007; provided, however, that certain
provisions of the Plan shall be effective as of the dates set forth in
Section 1.3.

 

2.14         “Employee” means any person who is classified as an employee on the
payroll records of an Employer, in accordance with the Employer’s standard
personnel practices.  Individuals not classified as employees on the payroll
records of the Employer for a particular period shall not be considered
“Employees” for such period even if a court or administrative agency
subsequently determines that such individuals were common law employees of the
Employer during such period.  Anything herein to the contrary notwithstanding,
the term “Employee” shall not include:

 

(a)           a person who is represented by or included in a collective
bargaining unit recognized by the Employer unless the Employer and the
collective bargaining agent have agreed that the Plan shall apply to such unit;

 

5

--------------------------------------------------------------------------------


 

(b)           with respect to periods prior to July 1, 1998, an In-Store
Employee;

 

(c)           a person who would be an In-Store Employee, but for the fact that
such person is classified as an international military sales person;

 

(d)           a person who is a nonresident alien who receives no compensation
from an Employer which constitutes income from sources within the United States
(other than a person employed by Clinique Laboratories, Inc. (Puerto Rico
Branch));

 

(e)           any person who is performing services for the Employer pursuant to
an agreement between the Employer and a third party leasing organization,
staffing firm, professional employer organization or other similar third party
organization; or

 

(f)            a person who is classified as an “on-call employee” in accordance
with the Employer’s standard personnel practices.

 

Notwithstanding the foregoing, and solely for purposes of determining a person’s
non-forfeitable benefit and eligibility to become a Participant, if a person who
had been a Leased Employee becomes an Employee, such person shall be treated as
an Employee from the first date that such person would have first been treated
as a Leased Employee, determined without regard to the one-year requirement of
Section 414(n)(2)(B) of the Code; provided, however, that such person shall not
become a Participant prior to the first Entry Date coincident with or next
following becoming an Employee.

 

2.15         “Employer” means Estee Lauder, and any other company included
within the Group that includes Estee Lauder (or any other corporation or
unincorporated trade or business not included within the Group that includes
Estee Lauder) that adopts the Plan with the approval of Estee Lauder, as
provided in Section 15 hereof, and any successor to any such company that
participated in this Plan.

 

2.16         “Employment Commencement Date” means, with respect to any person,
the date coincident with or next following the date on which such person first
performs an Hour of Service; provided, however, that with respect to a person
who incurs a Break in Service and is thereafter reemployed, such term shall mean
the date subsequent to such Break in Service on which he first performs an Hour
of Service.

 

2.17         “Entry Date” means each January 1 and July 1; provided, however,
that prior to January 1, 1993, with respect to any person who was a regular and
non-contingent Employee of the Employer, “Entry Date” means the first date
coincident with or next following such person’s Employment Commencement Date.

 

2.18         “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended.

 

2.19         “Estee Lauder” means Estee Lauder Inc., a corporation duly
organized under the laws of the State of Delaware, and any successor thereto.

 

6

--------------------------------------------------------------------------------


 

2.20         “Fiduciary Committee” means the Estee Lauder Inc. Fiduciary
Investment Committee, the members of which shall be appointed by the Board.

 

2.21         “Group” means Estee Lauder and any other unit or organization that
is related to Estee Lauder as a member of a “controlled group of corporations,”
a group under “common control” or an “affiliated service group,” all as
determined pursuant to Sections 414(b), (c), and (m) of the Code.  With respect
to a participating Employer which is not in the same Group as Estee Lauder,
“Group” means such Employer and any other unit or organization that is related
to such employer as a member of a “controlled group of corporations,” a group
under “common control” or an “affiliated service group,” all as determined
pursuant to Sections 414(b), (c) and (m) of the Code.  For purposes of
determining whether or not a person is an Employee and the period of employment
of such person, each such unit or organization shall be included in the Group
only for such period or periods during which it is a “member” of the Group.

 

2.22         “Hour of Service” means:

 

(a)           Each hour for which an Employee is directly or indirectly
compensated, or entitled to be compensated, by the Employer for the performance
of duties.

 

(b)           Each hour for which an Employee is credited by the Employer during
an Approved Absence.

 

(c)           Except as provided in (b) above, each hour, to a maximum of 501
hours for any single continuous period, for which an Employee is directly or
indirectly compensated, or entitled to be compensated, by the Employer for
reasons other than the performance of duties (irrespective of whether the
employment relationship has terminated) due to vacation, holidays, incapacity,
layoff, jury duty or military duty.  Hours shall not be credited for payment to
an Employee from a plan required by workers’ compensation, unemployment
compensation or disability insurance laws, nor shall hours be credited for
reimbursement of such an Employee for his medical or medically-related expenses.

 

(d)           Each hour for which back pay, irrespective of mitigation of
damages, has been awarded or agreed to by the Employer provided that if such
award or agreement of back pay is for reasons other than the performance of
duties, such hours shall be subject to the restrictions of paragraph (c).

 

The same Hours of Service shall not be credited under more than one of the
paragraphs above.  All Hours of Service shall be computed and credited to
computation periods in accordance with Sections 2530.200b-2(b) and (c) of the
Department of Labor regulations; provided, however, that Hours of Service under
paragraph (a) above, with respect to any payroll period, shall be credited for
the Plan Year in which such payroll period ends.  In determining an Employee’s
Hours of Service, he shall receive credit for all Hours of Service performed for
any corporation or other entity which is a member of the Group; provided that
(a) he shall not be credited with any Hours of Service performed for any such
corporation or other entity prior to the time that such entity becomes a member
of the Group and (b) the number of Hours of Service

 

7

--------------------------------------------------------------------------------


 

so credited with respect to his employment with such entity shall cease at the
time such entity is no longer a member of the Group.

 

Notwithstanding any of the foregoing requirements of this definition, an
individual employed by the Employer (or by any other member of the Group which
includes the Employer) as a common law employee, but who is not then classified
as an Employee (including, but not limited to, an individual who was an Employee
and thereafter becomes an Inactive Participant on account of a transfer of
employment to a non-Employer member of the Group) shall, except for purposes of
determining Years of Credited Service, nevertheless be credited with Hours of
Service for all periods with respect to which such person is in fact so employed
as a common law employee, to the same extent as if he had been an Employee.

 

When an Employee’s total actual Hours of Service are not specifically tracked
during a payroll period, the following equivalencies shall be used in accordance
with Section 2530.200b-3(e) of the Department of Labor regulations:  Employees
shall be credited with the following Hours of Service for each payroll period
for which they are required to be credited with at least one Hour of Service:

 

Payroll Period
Applicable
to Employee

 

Hours of Service

 

 

 

 

 

Monthly

 

190

 

 

 

 

 

Semi-monthly

 

95

 

 

 

 

 

Biweekly

 

90

 

 

 

 

 

Weekly

 

45

 

 

 

 

 

Per diem

 

10

 

 

2.23         “In-Store Employee” means any person who:

 

(a)           is classified as an employee on the payroll records of the
Employer, in accordance with the Employer’s standard personnel practices; and

 

(b)           performs services primarily in department stores, or in
free-standing stores owned or leased by Estee Lauder or by another member of the
Group that make sales to the general public (including stores providing sales of
discounted merchandise to the general public).

 

2.24         “Initial Effective Date” means January 1, 1991.

 

2.25         “Leased Employee” means an individual who performs services for the
Employer, other than as a common law employee, if (a) such services are provided
pursuant to a

 

8

--------------------------------------------------------------------------------


 

written or oral agreement between the Employer and any other person; (b) the
individual has performed during any consecutive 12-month period (i) at least
1,500 Hours of Service for the Employer or (ii) a number of Hours of Service
which is at least 501 and which is at least equal to 75% of the median Hours of
Service that are customarily performed by an employee of the Employer in the
particular position; and (c) such services are performed under the primary
direction or control of the Employer.

 

2.26         “Normal Retirement Date” means the first day of the month which
next follows a Participant’s attainment of at least age 65 and completion of at
least five (5) Years of Service.

 

2.27         “Normal Retirement Income” means a Participant’s Accrued Benefit
payable hereunder at his Normal Retirement Date in the form provided in
Section 9.1 hereof.

 

2.28         “Participant” means any person who has become eligible to
participate in the Plan in accordance with Section 3, and who has neither been
paid in full any benefit to which he may be entitled under the Plan nor
completely forfeited such benefit.  An “Active Participant” means a Participant
who is an Employee.  An “Inactive Participant” means a Participant who is not an
Active Participant.

 

2.29         “Periodic Adjustment Percentage” means the greater of (i) the
arithmetic daily average of one-year Treasury Constant Maturities for each
calendar year immediately preceding the applicable Plan Year for which it is
applied, as published in the Federal Reserve Statistical Release H.15 (519) of
the Board of Governors of the Federal Reserve System, or (ii) 4%.

 

2.30         “Plan” means The Estee Lauder Companies Retirement Growth Account
Plan as effective January 1, 1991, and as it hereafter may be further amended
from time to time.

 

2.31         “Plan Year” means the calendar year.

 

2.32         “Prior Plan” means the Estee Lauder Inc. Employee Retirement Plan,
As Amended Effective July 1, 1975 (incorporating all amendments adopted through
December 31, 1990), or the Estee Lauder Hemisphere Corporation Pension Plan, As
Amended and Restated Effective January 1, 1986 (incorporating all amendments
adopted through December 31, 1990), as such plans were in effect immediately
prior to January 1, 1991, whichever plan (if any) is applicable to a
Participant.  The terms and provisions of the applicable Prior Plan fix and
determine the rights and obligations under the Plan with respect to any Employee
whose employment terminated prior to January 1, 1991.

 

2.33         “Retirement Account” means the bookkeeping account maintained with
respect to a Participant as described in Section 5.1 hereof.

 

2.34         “Retirement Income Commencement Date” means the first day of the
first period for which a benefit under the Plan is paid as an annuity or any
other form.

 

2.35         “Social Security Covered Compensation” means the thirty-five year
average of the maximum annual wages covered by the Federal Social Security Act
as in effect,

 

9

--------------------------------------------------------------------------------


 

ending in the year Social Security retirement age (as defined in
Section 415(b)(8) of the Code) is attained.

 

2.36         “Surviving Spouse” means a wife or husband of a Participant who has
been married to such Participant by legal contract throughout the one-year
period ending on the earlier of the death of the Participant or the
Participant’s Retirement Income Commencement Date; provided, however, that such
term shall also include a wife or husband who married the Participant during the
one-year period prior to such date and, at the date of the Participant’s death,
has been married to the Participant for at least one (1) year.

 

2.37         “Trustee” means the trustee or trustees which may at any time be
acting as trustee of the Trust Fund, as provided in Section 12 hereof.

 

2.38         “Trust Fund” or “Fund” means all funds at any time held by the
Trustee and/or insurance company for the purposes of the Plan, as provided in
Section 12 hereof.

 

2.39         “Year of Credited Service” means, with respect to any Participant,
a Plan Year during which the Participant completes at least 1,000 Hours of
Service as an Employee, commencing on such Participant’s Entry Date, or, if
later, January 1, 1993.  In the case of a Participant who participated in the
Plan prior to January 1, 1993, Years of Credited Service shall also include all
Years of Credited Service accrued under the Plan as of December 31, 1992;
fractional Years of Credited Service accrued under the Plan as of December 31,
1992 shall be converted to Hours of Service by crediting such Participant, for
the Plan Year commencing on January 1, 1993, with 190 Hours of Service for each
calendar month during which the Participant performed an Hour of Service.  In
the case of a Participant who was a participant in a Prior Plan, Years of
Credited Service shall, in addition, include all Credited Service (as defined in
the Prior Plan) recognized under such Prior Plan for benefit accrual purposes as
of December 31, 1990.

 

2.40         “Year of Eligibility Service” means, with respect to any person, a
consecutive 12-month period beginning on such person’s Employment Commencement
Date during which he completes at least 1,000 Hours of Service.  If such person
fails to complete at least 1,000 Hours of Service during such 12-month period,
then a “Year of Eligibility Service” shall be determined based on the completion
of at least 1,000 Hours of Service in the Plan Year beginning with or within the
12-month period beginning on such person’s Employment Commencement Date, and
then each Plan Year thereafter.

 

In the case of a Participant who terminates employment and does not have any
nonforfeitable right to his Accrued Benefit, Years of Eligibility Service before
a period of consecutive one-year Breaks in Service shall not be taken into
account if the number of consecutive one-year Breaks in Service in such period
equals or exceeds five (5).  A Participant whose Years of Eligibility Service
are disregarded pursuant to the preceding sentence shall, upon his reemployment,
be treated as newly employed for eligibility purposes.  If a Participant’s Years
of Service may not thus be disregarded, such Participant shall again become an
Active Participant immediately upon the date he first performs an Hour of
Service as an Employee.

 

10

--------------------------------------------------------------------------------


 

2.41         “Year of Service” means, with respect to any person, a Plan Year
during which the person completes at least 1,000 Hours of Service (except as set
forth in Section 8.4 hereof (relating to the “rule of parity”)) commencing on
the later of January 1, 1993, or

 

(i)            for purposes of Section 5.2 hereof, in the case of any In-Store
Employee who becomes a Participant on July 1, 1998 or in the case of employment
by a non-Employer member of the Group, the Employment Commencement Date,

 

(ii)           for purposes of Section 5.2, in the case of any Participant not
described in the foregoing clause (i), the first day of the Plan Year in which
such person’s Entry Date occurs, and

 

(iii)          for purposes of Section 8 hereof, the Employment Commencement
Date.

 

In the case of a person who was in the employ of an Employer or other member of
the Group prior to January 1, 1993, Years of Service shall also include all
Years of Service accrued under the Plan as of December 31, 1992; fractional
Years of Service accrued under the Plan as of December 31, 1992 shall be
converted to Hours of Service by crediting such person, for the Plan Year
commencing on January 1, 1993, with 95 Hours of Service for each semi-monthly
period during which the person performed an Hour of Service.

 

In the case of a person who was a participant in a Prior Plan, Years of Service
shall, in addition, include (i) for purposes of Section 8 hereof, all Service
(as defined in the Prior Plan) recognized for purposes of vesting under such
Prior Plan as of December 31, 1990 and (ii) for purposes of Section 5.2, all
Credited Service (as defined in the Prior Plan) recognized under such Prior Plan
for benefit accrual purposes as of December 31, 1990.

 

The masculine pronoun wherever used herein shall include the feminine pronoun,
and the singular shall include the plural.

 

11

--------------------------------------------------------------------------------


 

SECTION 3

 

PARTICIPATION

 

3.1           Each Employee who was a participant in a Prior Plan immediately
prior to the Initial Effective Date shall become a Participant herein as of the
Initial Effective Date.

 

3.2           Each person who becomes an Employee on or after the Initial
Effective Date, or who became an Employee prior to that date but was not a
participant in a Prior Plan immediately prior to the Initial Effective Date,
shall become a Participant on the first Entry Date on which such person is an
Employee coincident with or next following his completion of a Year of
Eligibility Service; provided, however, that any person who was an In-Store
Employee on June 30, 1998 and completed at least a Year of Eligibility Service
at any time on or prior to such date shall become a Participant on July 1, 1998
if such person remains an Employee on such date; and further, provided, that, in
the case of any Employee whose Entry Date, determined without regard to any Year
of Eligibility Service requirement, would otherwise have occurred prior to
January 1, 1993, such Employee shall become a Participant as of such Entry Date,
without the need to also complete a Year of Eligibility Service.

 

3.3           If a person who has been in the employ of an Employer or another
member of the Group as a non-Employee subsequently becomes an Employee, such
Employee shall become a Participant in accordance with Section 3.2 hereof.

 

3.4           A Participant who has become an Inactive Participant on account of
his ceasing to be an Employee, while remaining employed by a member of the
Group, shall once again become an Active Participant upon the date on which he
first performs an Hour of Service as an Employee following the date he becomes
an Inactive Participant.

 

3.5           Except as otherwise provided in this Section, benefits commencing
after Normal Retirement Age shall not be less than the Actuarial Equivalent of
the benefits to which the Participant would have been entitled if such benefits
had commenced at Normal Retirement Age.  Upon written notification to a
Participant who elects to remain in service pursuant to Section 4.3 hereof, or
to a former retired Participant who returns to the service of an Employer as a
Participant herein, the retirement income payments to which the Participant is
entitled on and after Normal Retirement Age but before he retires (or, in the
case of a former retired Participant, again retires) shall be permanently
forfeited so long as such Participant remains in “section 203(a)(3)(B) service,”
as described in Department of Labor Regulation Section 2530.203-3(c).  For this
purpose, a Participant’s service shall be deemed “section 203(a)(3)(B) service”
for any month in which he is credited with at least 40 Hours of Service or such
other standard as may be applicable under Section 203(a)(3)(B) of ERISA.  In the
case of a Participant whose retirement income commenced to be paid before his
Normal Retirement Date, upon his subsequent retirement, his retirement income
shall be recomputed, based on the amount credited to his Retirement Account
pursuant to Section 5 hereof and reduced on an actuarial basis to take account
of retirement income payments previously received by him.

 

12

--------------------------------------------------------------------------------


 

3.6           Notwithstanding the foregoing, the following eligibility
rules shall apply to In-Store Employees on and after January 1, 2007:

 

(a)           In-Store Employees who have not become Participants under the
preceding provisions of this Section 3 by December 31, 2006, shall not be
eligible to become Participants after such date.

 

(b)           Individuals who have terminated employment (as In-Store Employees
or otherwise) with an Employer and are rehired on or after January 1, 2007 as
In-Store Employees shall not be eligible to become Participants after their
rehire.  If any such individual was a Participant immediately prior to his
rehire, he shall continue to be a Participant after his rehire to the extent
otherwise permitted under the Plan, but his Accrued Benefit shall be frozen in
accordance with Section 5.9.

 

(c)           Employees who change status on or after January 1, 2007 to that of
an In-Store Employee from another category of Employee shall not be eligible to
become Participants after their status change.  If any such Employee was a
Participant immediately prior to his status change,

 

(i)            If he was a vested Participant as of December 31, 2006, he shall
continue to be a Participant after his status change for all purposes under the
Plan; and

 

(ii)           If he was not a vested Participant as of December 31, 2006, he
shall continue to be a Participant after his status change to the extent
otherwise permitted under the Plan, but his Accrued Benefit shall be frozen in
accordance with Section 5.9.

 

(d)           An individual whose status changes from that of an In-Store
Employee to another category of Employee on or after January 1, 2007 shall be
permitted to participate in the Plan after such status change if and when he
otherwise satisfies the Plan’s eligibility requirements.

 

(e)           Notwithstanding any other provision of this Section 3.6, with
respect to any individuals who are classified as “on-call employees” in
accordance with the Employer’s standard personnel practices but continue to be
Participants by virtue of the provisions of the Plan in effect prior to the
Effective Date, the Accrued Benefits of such individuals shall continue to be
frozen in accordance with the terms of the Plan as in effect prior to the
Effective Date.

 

13

--------------------------------------------------------------------------------


 

SECTION 4

 

RETIREMENT DATES

 

4.1           Except as otherwise provided in this Section 4, each Participant
may retire on his Normal Retirement Date and shall receive the Normal Retirement
Income.

 

4.2           A Participant may retire on or after his Early Retirement Date and
shall be entitled to receive his Accrued Benefit on or after his termination of
employment in accordance with the provisions of Sections 9 and 10 hereof.

 

4.3           Any Participant whose employment is continued by the Employer
after the Participant has reached his Normal Retirement Date shall receive
retirement income payments commencing on the first day of the month following
the date of his actual retirement, based on the amount credited to his
Retirement Account at such date.

 

14

--------------------------------------------------------------------------------


 

SECTION 5

 

PARTICIPANTS’ RETIREMENT ACCOUNTS

 

5.1           A Retirement Account shall be established and maintained for each
Participant pursuant to this Section 5 (and for certain individuals who were
participants in a Prior Plan) to which credits shall be made in accordance with
the provisions of this Section 5.  Except as otherwise provided in Section 5
hereof, an Inactive Participant who was a participant in a Prior Plan before
January 1, 1991 but is not an Active Participant at any time on or after
January 1, 1991 shall be credited with an amount equal to his “Accrued Benefit
under the Prior Plan,” determined in accordance with Appendix A, but a
Retirement Account shall not be established for such Inactive Participant. 
Except as otherwise provided in Section 5.5 and 5.6 hereof, a Participant’s
Accrued Benefit under this Plan shall be based on the amount credited to his
Retirement Account.  The Retirement Account established and maintained pursuant
to this Section 5 is intended to be a bookkeeping account.  Neither the
establishment of such Retirement Account nor the making of credits to such
Retirement Account shall be construed as an allocation of assets of the Plan to,
or a segregation of such assets in, such account, or otherwise as creating a
right of the Participant to receive specific assets of the Plan.  Benefits
provided under the Plan shall be paid from the general assets of the Plan in the
amounts, in the forms and at the times provided in Sections 4, 8, 9 and 10
hereof.

 

5.2           The annual amount credited to a Participant’s Retirement Account
pursuant to this Section shall be based upon the Participant’s Years of Service
and the Participant’s Compensation for the applicable Plan Year or portion
thereof.  Credits pursuant to this Section shall be made to a Participant’s
Retirement Account as of the last day of each Plan Year beginning with 1991 and
ending with the last day of the month in which occurs the Participant’s
termination of employment.

 

(a)           For each Participant who has fewer than five (5) Years of Service
as of the last day of the Plan Year, credits shall be made to the Participant’s
Retirement Account in an amount equal to three percent (3%) of the Participant’s
Compensation earned while an Active Participant for such Plan Year.

 

(b)           For each Participant who has five (5) Years of Service as of the
last day of the Plan Year, credits shall be made to the Participant’s Retirement
Account in an amount equal to the sum of (i) three percent (3%) of the
Participant’s Compensation earned while an Active Participant for such Plan Year
multiplied by a fraction, the numerator of which is the number of whole calendar
months in such Plan Year while an Active Participant preceding the anniversary
of his Entry Date (“Anniversary Date”) and the denominator of which is the
number of whole months in such Plan Year while an Active Participant, and
(ii) four percent (4%) of the Participant’s Compensation earned while an Active
Participant for such Plan Year multiplied by a fraction, the numerator of which
is the number of whole calendar months in such Plan Year while an Active
Participant following the Anniversary Date (including the calendar month in
which the Anniversary Date occurs) and the denominator of which is the number of
whole months in such Plan Year while an Active Participant.

 

15

--------------------------------------------------------------------------------


 

(c)           For each Participant who has more than five (5) but fewer than ten
(10) Years of Service as of the last day of the Plan Year, credits shall be made
to the Participant’s Retirement Account in an amount equal to four percent (4%)
of the Participant’s Compensation earned while an Active Participant for such
Plan Year.

 

(d)           For each Participant who has ten (10) Years of Service as of the
last day of the Plan Year, credits shall be made to the Participant’s Retirement
Account in an amount equal to the sum of (i) four percent (4%) of the
Participant’s Compensation earned while an Active Participant for such Plan Year
multiplied by a fraction, the numerator of which is the number of whole calendar
months in such Plan Year while an Active Participant preceding the Anniversary
Date and the denominator of which is the number of whole months in such Plan
Year while an Active Participant, and (ii) five percent (5%) of the
Participant’s Compensation earned while an Active Participant for such Plan Year
multiplied by a fraction, the numerator of which is the number of whole calendar
months in such Plan Year while an Active Participant following the Anniversary
Date (including the calendar month in which the Anniversary Date occurs) and the
denominator of which is the number of whole months in such Plan Year while an
Active Participant.

 

(e)           For each Participant who has more than ten (10) Years of Service
as of the last day of the Plan Year, credits shall be made to the Participant’s
Retirement Account in an amount equal to five percent (5%) of the Participant’s
Compensation earned while an Active Participant for such Plan Year.

 

No credits shall be made pursuant to this Section with respect to any period
during which a Participant is an Inactive Participant.  In the event that a
Participant becomes an Inactive Participant by reason of his transfer of
employment to a non-Employer member of the Group, no credits shall be made to
his Retirement Account pursuant to this Section after the end of the month in
which the transfer occurs, and for purposes of this Section his Compensation
shall be considered to be $0 after the end of the Plan Year in which the
transfer occurs until such time that he again performs an Hour of Service as an
Employee (i.e., again becomes an Active Participant); provided, however, that
such Participant’s Retirement Account balance shall continue to be increased in
accordance with Section 5.4 hereof following such transfer.

 

5.3           In the case of an Active Participant in the Plan who as of the
Initial Effective Date had an accrued benefit under a Prior Plan as of
December 31, 1990, there shall be credited to the Retirement Account of such
Participant as of January 1, 1991, an amount that is the single sum value of his
“Accrued Benefit under the Prior Plan,” determined in accordance with Appendix
A.

 

5.4           For Plan Years beginning on or after the Initial Effective Date,
each Participant’s Retirement Account balance on the first day of the Plan Year
shall be automatically increased as of the last day of the Plan Year by an
amount equal to the Retirement Account balance on the first day of the Plan Year
multiplied by the Periodic Adjustment Percentage; provided, however, in the case
of a Participant who terminates employment, for any reason, such increase shall
continue to be made until the last date as of which a Retirement Account balance
is maintained for such Participant; further provided, however, if such increase
is for less than a full Plan Year, the Periodic Adjustment Percentage shall be
proportionately reduced.

 

16

--------------------------------------------------------------------------------


 

5.5           In the case of any Participant on or after the Initial Effective
Date who was a Participant under a Prior Plan on December 31, 1990 and satisfies
the applicable requirements set forth in Appendix B, such Participant’s Accrued
Benefit shall be the greater of (i) the amount credited to his Retirement
Account or (ii) the accrued benefit which would have been determined for him
under the terms and provisions of the Prior Plan as in effect immediately prior
to the Initial Effective Date, had such Prior Plan continued in effect until the
date of his termination of employment.  For this purpose, in the case of the
Prior Plan which is the Estee Lauder Inc. Employee Retirement Plan, the annual
amount of the Participant’s Normal Retirement Income is equal to the greater of
(a), (b) or (c) below:

 

(a)           One percent (1%) of that portion of his Average Final Compensation
which is not in excess of his Social Security Covered Compensation plus one and
one-half percent (1-1/2%) of that portion of such Average Final Compensation
which is in excess of such Social Security Covered Compensation, multiplied by
the number of his Years of Credited Service.

 

(b)           $2,500 with 25 or more Years of Credited Service and reduced
proportionately for Years of Credited Service less than 25.

 

(c)           The sum of (i) the amount that would otherwise have been
determined under (a) above had such Participant terminated employment on
December 31, 1993 (or, if earlier, his actual date of termination of employment)
and had such Participant’s “compensation” (as used in Section 2.4) for each Plan
Year during the period ending on such applicable date been limited to $200,000
(or such greater amount as may have been permitted after taking into account
increases for cost of living for such Plan Year, as determined by the Secretary
of the Treasury) and with such dollar limit further applied by taking into
account the family aggregation rules of Section 414(q)(6) of the Code pursuant
to Section 401(a)(17) of the Code (as in effect on such applicable date), and
(ii) the benefit that would otherwise have been determined under (a) above
counting only Years of Credited Service performed after December 31, 1993.

 

In the case of the Estee Lauder Hemisphere Corporation Pension Plan, the annual
amount of the Participant’s Normal Retirement Income would be equal to the
greater of (a), (b) or (c) below:

 

(a)           One percent (1%) of that portion of his Average Final Compensation
which is not in excess of his Social Security Covered Compensation plus one and
one-half percent (1-1/2%) of that portion of such Average Final Compensation
which is in excess of such Social Security Covered Compensation, multiplied by
the number of his Years of Credited Service.

 

(b)           $1,620 with 25 or more Years of Credited Service and reduced
proportionately for Years of Credited Service less than 25.

 

(c)           The sum of (i) the amount that would otherwise have been
determined under (a) above had such Participant terminated employment on
December 31, 1993 (or, if earlier, his actual date of termination of employment)
and had such Participant’s

 

17

--------------------------------------------------------------------------------


 

“compensation” (as used in Section 2.4) for each Plan Year during the period
ending on such applicable date been limited to $200,000 (or such greater amount
as may have been permitted after taking into account increases for cost of
living for such Plan Year, as determined by the Secretary of the Treasury) and
with such dollar limit further applied by taking into account the family
aggregation rules of Section 414(q)(6) of the Code pursuant to
Section 401(a)(17) of the Code (as in effect on such applicable date), and
(ii) the benefit that would otherwise have been determined under (a) above
counting only Years of Credited Service after December 31, 1993.

 

In the case of a Participant whose Accrued Benefit is determined under the terms
of a Prior Plan under this Section, a Participant may, subject to consent as
provided in Sections 9.4 and 9.5 hereof, elect a reduced retirement income to
commence on the first day of any month which is between the date of his Early
Retirement Date and his Normal Retirement Date.

 

In the case of the Estee Lauder Inc. Employee Retirement Plan, the amount of the
percentage of such reduction shall be equal to the sum of (a) the product
derived by multiplying 7/12ths of one percent (1%) times the number of whole
calendar months by which the pension commencement date precedes the
Participant’s attainment of age 57 and (b) the product derived by multiplying
5/12ths of one percent (1%) by the excess of (i) the number of whole calendar
months by which the pension commencement date precedes the Participant’s
attainment of age 62 over (ii) the number of whole calendar months specified in
(a).  No reduction shall be applied to such early retirement income amount if
the pension commencement date occurs on or after the Participant’s attainment of
age 62.

 

In the case of the Estee Lauder Inc. Hemisphere Corporation Pension Plan, the
amount of the percentage of such reduction shall be equal to the sum of (a) the
product derived by multiplying 1/4 of one percent (1%) times the number of whole
calendar months (up to and including the first 60 thereof) by which the pension
commencement date precedes the Normal Retirement Date and (b) the product
derived by multiplying 1/2 of one percent (1%) by the number of calendar months,
if any, by which the pension commencement date precedes by more than 60 calendar
months the Normal Retirement Date.

 

Notwithstanding any other provision of the Plan to the contrary:

 

(i)            in the case of any Participant who is eligible for a benefit set
forth in this Section 5.5 and incurs a Disability prior to January 1, 1998, such
Participant (i) shall continue to be credited with Hours of Service during the
period of such Disability, to the same extent as if such person had not become
so disabled, for purposes of determining such person’s Years of Credited Service
used in calculating such person’s benefit pursuant to this Section 5.5, and
(ii) shall, during the portion of such Participant’s period of such Disability
beginning on January 1st of the year following the year in which such period of
Disability first commenced, be considered to continue to receive “compensation”
for purposes of determining such person’s Average Final Compensation, based upon
such person’s level of “base pay” as in effect immediately prior to the
incurring of such Disability, and

 

(ii)           in the case of any Participant who is eligible for a benefit set
forth in this Section 5.5 and incurs a Disability on or after January 1, 1998,
such

 

18

--------------------------------------------------------------------------------


 

Participant (i) shall continue to be credited with Hours of Service during a
period not exceeding the first twelve months of such Disability, to the same
extent as if such person had not become so disabled, for purposes of determining
such person’s Years of Credited Service used in calculating such person’s
benefit pursuant to this Section 5.5, and (ii) shall, during that portion (if
any) of such Participant’s period of such Disability beginning on January 1st of
the year following the year in which such period of Disability first commenced
during which such Participant continues to be so credited with Hours of Service
pursuant to the immediately preceding clause (i), be considered to continue to
receive “compensation” for purposes of determining such person’s Average Final
Compensation, based upon such person’s level of “base pay” as in effect
immediately prior to the incurring of such Disability;

 

provided, however, that in no event shall such person continue to be so credited
with Hours of Service or be imputed with “compensation” for periods after such
person’s Normal Retirement Date.

 

5.6           Notwithstanding anything to the contrary provided herein or
elsewhere in the Plan, any Participant who retires on or after his Normal
Retirement Date with at least five (5) Years of Credited Service but less than
ten (10) Years of Credited Service shall be entitled to a Normal Retirement
Income of not less than $100 per month for life, and any Participant who retires
on or after his Normal Retirement Date with at least ten (10) Years of Credited
Service shall be entitled to a Normal Retirement Income of not less than $200
per month for life.

 

5.7           The benefits otherwise payable to a Participant or a Beneficiary
under this Plan and, where relevant, the Accrued Benefit of a Participant, shall
be limited to the extent required, and only to the extent required, by the
provisions of Section 415 of the Code and rulings, notices and regulations
issued thereunder.  To the extent applicable, Section 415 of the Code and
rulings, notices and regulations issued thereunder are hereby incorporated by
reference into this Plan.  In calculating these limits, the following
rules shall apply:

 

(a)           Except where otherwise specifically set forth in rulings, notices
and regulations incorporated into this Plan by reference, the limitations
applicable to alternative forms of benefits (other than a “qualified joint and
survivor annuity,” as defined in Section 417(b) of the Code) shall be determined
using the factors set forth in Appendix A, subject to the limitations on
actuarial assumptions imposed by Section 415(b)(2)(E) of the Code.

 

(b)           If the applicable limits of Section 415 of the Code are increased
after a benefit is in pay status by virtue of an adjustment to those limits
reflecting a change in the cost of living index or an amendment to the Code,
benefit payments to a Participant or his Beneficiary shall be increased
automatically to the maximum extent permitted under the revised limits.  This
increase shall occur only to the extent it would not cause the benefit to exceed
the benefit to which the Participant or Beneficiary would have been entitled in
the absence of the limits under Section 415 of the Code.

 

(c)           If, upon the death of a Participant whose benefits were limited
under this Section, the Surviving Spouse shall be entitled to a benefit payment
smaller than that

 

19

--------------------------------------------------------------------------------


 

which was payable while the Participant was alive, the benefit payments to the
Surviving Spouse shall equal the lesser of:

 

(i)            the benefit payment which would be payable to the Surviving
Spouse if benefits under this Plan had not been limited by this Section, and

 

(ii)           the benefit payment which would be payable to the Surviving
Spouse if the benefit provided under this Plan had been a “qualified joint and
survivor annuity,” as defined in Section 417(b) of the Code, with survivor
benefits equal to 100% of the amount payable while the Participant was alive, in
an amount equal to the maximum limitations provided under this Section.

 

(d)           If the Participant is entitled to a benefit under any defined
benefit plan which is, or ever has been, maintained by the Employer or another
member of the Group, the limits under this Section shall be applied to the
combined benefits payable and the benefit payable hereunder shall be reduced to
the extent necessary to make the combined benefits meet the limits under this
Section.

 

(e)           To calculate average compensation for a Participant’s high-three
years of service, compensation shall be the Employee’s Compensation, and the
three-year average shall be calculated using consecutive limitation years.  In
making such average compensation calculations in limitation years beginning on
or after April 5, 2007, the compensation limit of Section 401(a)(17) of the Code
shall apply for each year taken into account in calculating such average. 
Notwithstanding the immediately preceding sentence, the benefits accrued or
payable with respect to a Participant as of the end of the limitation year that
immediately precedes the first limitation year beginning on or after April 5,
2007, pursuant to Plan provisions that were both adopted and in effect before
April 5, 2007, shall be deemed to satisfy the limitations of Section 415(b) of
the Code in accordance with Treasury Regulation Section 1.415(a)-1(g)(4).

 

(f)            A limitation year shall be a Plan Year for purposes of this
Section.

 

5.8           Notwithstanding any other provision of the Plan to the contrary,
the Accrued Benefit of an Inactive Participant who (i) was a participant in a
Prior Plan and (ii) had a condition of Disability as of December 30, 1990, shall
continue to be determined under the benefit formula of such Prior Plan, unless
such Inactive Participant is eligible for the benefit set forth in Section 5.5
hereof.  A Participant who first has a condition of Disability on or after
January 1, 1991 shall be covered under the benefit formula of this Plan as of
the Initial Effective Date unless such Participant is eligible for the benefit
set forth in Section 5.5 hereof.  For purposes of determining the opening
Retirement Account balance under this Plan, Average Final Compensation shall be
used, except that with respect to any year in which there were no earnings or
earnings were reduced because of Disability, such Participant’s last year of
actual base pay shall be used on an annualized basis.

 

5.9           Notwithstanding the foregoing, the following rules shall apply to
In-Store Employees effective as of December 31, 2006:

 

20

--------------------------------------------------------------------------------


 

(a)           The Accrued Benefit of any Participant who is an In-Store Employee
and is not vested in such Accrued Benefit as of December 31, 2006 shall be
frozen as of such date.

 

(b)           The Accrued Benefit of any Participant who terminates employment
(as an In-Store Employee or otherwise) with an Employer and is rehired on or
after January 1, 2007 as an In-Store Employee shall be frozen as of the date
immediately preceding the date of such rehire (or such earlier date as may have
applied under other provisions of the Plan).

 

(c)           The Accrued Benefit of any Participant who changes status on or
after January 1, 2007 to that of an In-Store Employee from another category of
Employee shall be frozen as of the date immediately preceding the date of such
status change (or such earlier date as may have applied under other provisions
of the Plan).  The preceding sentence shall not apply, however, to any
Participant who was vested in his Accrued Benefit as of December 31, 2006.

 

(d)           Following the applicable date of the Accrued Benefit freeze
described in subsections (a), (b) or (c) above, the Retirement Account of the
affected Participant shall no longer be eligible for Compensation-based credits
pursuant to Section 5.2, but shall continue to be eligible for increases based
on the Periodic Adjustment Percentage pursuant to Section 5.4.

 

(e)           If a Participant whose Accrued Benefit is frozen under this
Section 5.9 changes status on or after January 1, 2007 from that of an In-Store
Employee to another category of Employee that is eligible to accrue benefits
under the Plan, he shall be permitted to accrue additional benefits after such
status change in accordance with the terms of the Plan.

 

(f)            Notwithstanding any other provision of this Section 5.9, with
respect to any individuals who are classified as “on-call employees” in
accordance with the Employer’s standard personnel practices but continue to be
Participants by virtue of the provisions of the Plan in effect prior to the
Effective Date, the Accrued Benefits of such individuals shall continue to be
frozen in accordance with the terms of the Plan as in effect prior to the
Effective Date.

 

21

--------------------------------------------------------------------------------


 

SECTION 6

 

CONTRIBUTIONS

 

6.1           No contributions are to be made by Participants under this Plan.

 

6.2           Subject to the provisions of Section 13 hereof, the Employer
intends to contribute over a period of time such amounts as may be determined by
actuarial calculations to be required of the Employer to provide benefits in
accordance with the Plan.  Any forfeitures arising under the Plan shall not be
applied to increase the benefits any Participant would otherwise receive under
the Plan but shall be applied to reduce the Employer contributions under the
Plan.

 

6.3           Subject to the provisions of Section 13 hereof, the administrative
expenses of the Plan, except to the extent paid by the Employer, shall be paid
out of the funds of the Plan.

 

6.4           Except as provided in paragraphs (a) and (b) below, and except as
provided in Section 16 hereof, Employer contributions made under the Plan will
be held for the exclusive benefit of Participants, and their joint annuitants or
Beneficiaries and may not revert to the Employer.

 

(a)           A contribution made by the Employer under a mistake of fact may be
returned to the Employer within one (1) year after it is contributed to the
Plan.

 

(b)           A contribution conditioned upon its deductibility under
Section 404 of the Code may be returned, to the extent the deduction is
disallowed, to the Employer within one (1) year after the disallowance.  All
contributions to the Plan are hereby conditioned upon their deductibility.

 

The maximum contribution that may be returned to the Employer will not exceed
the amount actually contributed to the Plan, or the value of such contribution
on the date it is returned to the Employer, if less.

 

6.5           In recognition of the fact that the Plan is, effective January 1,
1996, subject to the requirements of Section 413(c) of the Code, the provisions
of Section 413(c)(4) of the Code shall, with respect to periods on and after
that date, be applied consistent with such rules and procedures as shall be
adopted by the actuary appointed under the Plan.

 

22

--------------------------------------------------------------------------------


 

SECTION 7

 

DEATH BENEFIT

 

7.1           Death Before Retirement Date.

 

(a)           If a Participant with a nonforfeitable right to the amount
credited to his Retirement Account pursuant to Section 8 hereof dies prior to
commencement of benefits, then his Surviving Spouse, or if (i) the Participant
elects a Beneficiary other than his Surviving Spouse and such Surviving Spouse
consents to such designation pursuant to Section 7.3 of the Plan or (ii) the
Participant is unmarried, the Participant’s designated Beneficiary, shall
receive the amount credited to the Retirement Account, payable in a single life
annuity.  The Surviving Spouse (or designated Beneficiary, if applicable) may
elect to receive such benefit in a cash lump sum payment; provided, however,
that if the Actuarial Equivalent value of such amount does not exceed $5,000
(with respect to Plan Years beginning on or after January 1, 1998), such value
shall automatically be paid in a cash lump sum in accordance with the last
sentence of Section 10.1 hereof.

 

(b)           Notwithstanding the foregoing subsection (a), if (i) a Participant
described in such subsection (a) was subject to the provisions of Section 5.5
and (ii) at the time of his death there is a Surviving Spouse and the
Participant has not designated a Beneficiary other than his Surviving Spouse
with such Surviving Spouse’s consent pursuant to Section 7.3, the single life
annuity otherwise payable to such Surviving Spouse pursuant to this Section 7.1
shall not be less than the single life annuity otherwise payable to such person
determined in accordance with the provisions of Section 6.1 or 6.2, as the case
may be, of the appropriate Prior Plan and based solely on such Participant’s
Normal Retirement Income determined in accordance with Section 5.5; provided,
however, that if the Actuarial Equivalent value of the single life annuity
otherwise so determined pursuant to this subsection (b) does not exceed $5,000
(with respect to Plan Years beginning on or after January 1, 1998), such value
shall automatically be paid in a cash lump sum in accordance with the last
sentence of Section 10.1 hereof.

 

7.2           Death After Date of Commencement of Benefits.  In the event of a
Participant’s death after commencement of benefits, and if an optional form of
benefit under Section 9.3 hereof is applicable, then the death benefit payable
hereunder, if any, shall be determined in accordance with such optional
election.  Otherwise, no death benefit shall be payable.

 

7.3           Beneficiary Designation.  If a Participant has a Surviving Spouse,
his Surviving Spouse shall be his Beneficiary, unless the Participant designates
someone other than his Surviving Spouse as his Beneficiary (other than as a
contingent Beneficiary) and the Surviving Spouse consents to such designation. 
If the Participant does not have a Surviving Spouse or if his Surviving Spouse
consents, the Participant shall have the right to designate any person as a
Beneficiary, to receive the amount, if any, payable pursuant to this Plan upon
his death and may from time to time change any such designation in accordance
with procedures established by the Committee.  Each such designation shall be
submitted to the Committee or its

 

23

--------------------------------------------------------------------------------


 

designee in such form and manner as may be required by the Committee or its
designee.  In the event that a Participant designates someone other than his
Surviving Spouse as his Beneficiary (other than as a contingent Beneficiary),
such Beneficiary designation shall not be effective unless (i) the Surviving
Spouse consents to such Beneficiary designation in writing, in a form acceptable
to the Committee or its designee, and such consent is witnessed by a Plan
representative or a notary public or (ii) the Participant provides the Committee
or its designee with sufficient evidence to show that the Participant does not
have a Surviving Spouse or that his Surviving Spouse cannot be located.  The
Committee shall decide which Beneficiary, if any, shall have been validly
designated.  If a Participant does not have a Surviving Spouse and no
Beneficiary has been designated, or if a Participant does not have a Surviving
Spouse and the Committee determines that a designation made by the Participant
is not effective for any reason, the Committee shall designate as Beneficiary
the estate of the deceased Participant.

 

24

--------------------------------------------------------------------------------


 

SECTION 8

 

TERMINATION OF EMPLOYMENT

 

8.1           A Participant shall be 100% vested in the amount credited to his
Retirement Account after having completed at least five (5) Years of Service. 
Effective for Plan Years beginning on or after January 1, 2008, a Participant
shall be 100% vested in the amount credited to his Retirement Account after
having completed at least three (3) Years of Service.  If a Participant
terminates employment other than by early or normal retirement or death after
having completed at least five (5) Years of Service (or at least three (3) Years
of Service effective for Plan Years beginning on or after January 1, 2008), he
shall be entitled to elect payment of the amount credited to his Retirement
Account as of such date of termination in a cash lump sum or, (i) if the
Participant has a Surviving Spouse at the time of such termination of
employment, as an annuity of the form described in Section 9.2 hereof or (ii) if
the Participant has no Surviving Spouse at the time of such termination of
employment, as an annuity of the form of benefit described in Section 9.1
hereof.  Such payment shall be made (or in the case of an annuity, shall
commence) in accordance with the last sentence of Section 10.1 hereof, and such
election to be subject to consent as provided in Sections 9.4 and 9.5 hereof;
provided, however, that if the Actuarial Equivalent value of such amount does
not exceed $1,000 (with respect to distributions commencing on or after
March 28, 2005) or $5,000 (with respect to distributions commencing prior to
March 28, 2005 and on or after January 1, 1998), such value shall automatically
be paid in a cash lump sum in accordance with the last sentence of Section 10.1
hereof.  If such Participant does not elect such lump sum or annuity, he shall
be entitled to receive his Accrued Benefit commencing on the first day of any
month after his termination of employment (but not later than his Normal
Retirement Date), payable in a lump sum or as an annuity, in accordance with
Sections 9.1 or 9.2 hereof, to the extent applicable.  For purposes of this
Section 8, a Participant who is terminated for Disability after a one-year
absence because of Disability shall be deemed to have completed at least five
(5) Years of Service.

 

8.2           In no event shall the retirement income of a terminated Employee
who was a participant under a Prior Plan immediately prior to the Initial
Effective Date be less than the Actuarial Equivalent of the benefit that would
have been payable under the Prior Plan had the Participant’s employment
terminated immediately prior to the Initial Effective Date.

 

8.3           Notwithstanding any other provision of this Plan, each Participant
shall be 100% vested in his Retirement Account on his Normal Retirement Date.

 

8.4           (a)           If a Participant’s service terminates prior to
having completed five (5) Years of Service (or three (3) Years of Service for
any Participant who performs at least one (1) Hour of Service on or after
January 1, 2008), and at a time when he is 0% vested in the amount credited to
his Retirement Account, he shall, notwithstanding any other provision of the
Plan to the contrary, be deemed to automatically receive, as of such person’s
date of termination of employment, a single lump sum distribution which is the
Actuarial Equivalent of his entire vested Accrued Benefit under the Plan, and he
shall thereupon forfeit his Retirement Account as of such same date.  Any
forfeiture resulting from the operation of this Section, or any other provisions
of the Plan, shall be used to reduce future Employer contributions.

 

25

--------------------------------------------------------------------------------


 

(b)           If a Participant’s Retirement Account is forfeited pursuant to the
preceding paragraph (a) above and such Participant is subsequently reemployed as
an Employee of an Employer (i) after the number of consecutive one-year Breaks
in Service equals or exceeds five (5), the Years of Service completed prior to
the Breaks in Service shall not be aggregated with Years of Service completed
after the reemployment date, or (ii) prior to incurring five (5) or more
consecutive one-year Breaks in Service, the amounts previously credited to his
Retirement Account will be restored, the Years of Service completed prior to the
Breaks in Service will be aggregated with the Years of Service after his
reemployment date and the Participant shall become a Participant of the Plan
upon his reemployment.

 

(c)           If a Participant’s vested percentage is 100% at the time of his
termination of employment, and such Participant is subsequently reemployed as an
Employee of an Employer, Years of Service completed prior to any number of
one-year Breaks in Service shall be aggregated with Years of Service after the
reemployment.  If such Participant received a complete distribution of his
benefits under the Plan prior to his reemployment, then the amounts credited to
his Retirement Account as of his date of termination shall be restored on his
reemployment date, but any subsequent distribution paid to the Participant after
his reemployment shall be offset by the present value of any distributions
previously paid to him at any time in accordance with the requirements of
Section 411(a)(7) of the Code and the regulations promulgated thereunder.

 

(d)           For purposes of determining the amount credited to the Retirement
Account of a reemployed Participant described in Section 8.4(c) above, (i) if
such Participant received a complete distribution of his benefits under the Plan
prior to his reemployment, the amount credited to his Retirement Account upon
reemployment shall be $0, and (ii) if such Participant received distributions of
only a portion of his benefits under the Plan prior to his reemployment, the
amount credited to his Retirement Account upon reemployment shall be the amount
credited to his Retirement Account at the time of his prior termination of
employment less the amount of such distributions, and his Retirement Account
shall be increased in accordance with Section 5.4 by applying the Periodic
Adjustment Percentage to the undistributed amounts credited to his Retirement
Account during the period between his termination of employment and his
reemployment.  Notwithstanding the foregoing, if the reemployed Participant
repays in full his prior distributions plus interest in accordance with
Section 411(a)(7) of the Code, the Participant’s Retirement Account shall be
credited with the full amount credited to such Retirement Account at the time of
his prior termination of employment, increased in accordance with Section 5.4 by
applying the Periodic Adjustment Percentage to such amount for the period
between his termination of employment and his reemployment.

 

8.5           Notwithstanding the foregoing provisions of this Section 8 and
solely in the case of a Participant subject to the provisions of Section 5.5:

 

(a)           if such Participant’s Accrued Benefit is in fact determined
pursuant to Section 5.5, rather than with reference to the amount credited to
his Retirement Account, then the provisions of Section 8.1 shall instead be
applied with reference to such Accrued Benefit so determined pursuant to
Section 5.5, and in connection therewith, the amount of any cash lump sum shall
be the Actuarial Equivalent of such Accrued Benefit; and

 

26

--------------------------------------------------------------------------------


 

(b)           regardless of whether such Participant’s Accrued Benefit is in
fact so determined pursuant to Section 5.5, the provisions of Section 8.4 shall
be applied with reference to both such person’s Retirement Account and the
amount otherwise calculated pursuant to Section 5.5.

 

27

--------------------------------------------------------------------------------


 

SECTION 9

 

OPTIONAL FORMS OF BENEFIT

 

9.1           Normal Form of Benefit.

 

(a)           The normal form of benefit shall be an income payable monthly for
life, commencing on the Normal Retirement Date and terminating with the payment
preceding death; provided, however, that a Participant may, with spousal consent
under the terms of Section 9.4 hereof, if applicable, elect to receive the
amount credited to his Retirement Account in a single cash lump sum; further
provided, however, that if the Actuarial Equivalent value of such amount does
not exceed $1,000 (with respect to distributions commencing on or after
March 28, 2005) or $5,000 (with respect to distributions commencing prior to
March 28, 2005 and on or after January 1, 1998), such value shall automatically
be paid to the Participant in a cash lump sum in accordance with the last
sentence of Section 10.1 hereof.

 

(b)           Notwithstanding the foregoing subsection (a) and in the case of a
Participant subject to the provisions of Section 5.5 or Section 5.6, if such
Participant’s Accrued Benefit is in fact determined pursuant to Section 5.5 or
Section 5.6, rather than with reference to the amount credited to his Retirement
Account, then the provisions of the foregoing subsection (a) shall instead be
applied with reference to such Accrued Benefit so determined pursuant to
Section 5.5 or Section 5.6, and in connection therewith, the amount of any cash
lump sum shall be the Actuarial Equivalent of such Accrued Benefit.

 

9.2           Automatic Post-Retirement Surviving Spouse Option.  Subject to the
conditions hereinafter set forth in this Section, if a Participant has a
Surviving Spouse at his Retirement Income Commencement Date, the amount of
retirement income payment to which he would otherwise be entitled under the
normal form of benefit described in Section 9.1 shall be reduced on an Actuarial
Equivalent basis to reflect the fact that, if such spouse shall survive him, a
retirement income shall be payable under the Plan to his Surviving Spouse during
such spouse’s remaining lifetime after his death in an amount equal to 50% of
the reduced amount of retirement income payments.  A married Participant may
elect (and may revoke such election and thereafter reelect) that his retirement
income not be paid in the 50% joint and survivor form described in the preceding
sentence, subject to the provisions of Section 9.4 hereof.

 

9.3           Notwithstanding the foregoing provisions of this Section 9, a
Participant who retires on or after his Early Retirement Date may, subject to
consent as provided in Sections 9.4 and 9.5 hereof, elect to receive the value
of (i) his entire Accrued Benefit in accordance with Option 1 or 2; or (ii) his
Accrued Benefit as of his Retirement Income Commencement Date less the value of
his Accrued Benefit as of December 31, 1990 separately in accordance with Option
1 or 2, and his Accrued Benefit as of December 31, 1990 under a Prior Plan
separately in accordance with Option 3, 4 or 5.

 

Option 1.  An Actuarial Equivalent retirement income to be paid to the retired
Participant for the rest of his life, and after his death either 50%, 100% or,
effective for Plan Years beginning on or after January 1, 2008, 75% (in
accordance with his election) of such

 

28

--------------------------------------------------------------------------------


 

Actuarial Equivalent retirement income to be paid to his contingent annuitant
for the rest of the contingent annuitant’s life.

 

Option 2.  An Actuarial Equivalent retirement income to be paid to the retired
Participant payable for the greater of his lifetime or a period of ten
(10) years.  If the retired Participant dies before the expiration of ten
(10) years, the remaining installments of his Actuarial Equivalent retirement
income shall be paid to his Beneficiary.

 

Option 3.  An Actuarial Equivalent retirement income to be paid to the retired
Participant for the rest of his life, and after his death either 25%, 66.67%,
75% or 100% (in accordance with his election) of such Actuarial Equivalent
retirement income to be paid to his contingent annuitant for the rest of the
contingent annuitant’s life.

 

Option 4.  An Actuarial Equivalent retirement income to be paid to the retired
Participant for the rest of his life, and if he dies before receiving 120
monthly payments, such Actuarial Equivalent retirement income to be paid to his
Beneficiary for the remainder of the 120 months.

 

Option 5.  A Participant who retires early in accordance with Section 4.2 hereof
may elect to receive an Actuarial Equivalent retirement income providing larger
monthly payments, in lieu of the retirement income otherwise payable upon early
retirement, until the earliest date on which his Social Security benefit could
commence; thereafter his monthly retirement income payments shall be reduced by
the estimated monthly amount of his Social Security benefit computed to commence
on such date.  This optional form provides, insofar as practical, a level total
retirement income (from this Plan and Social Security) for the Participant.  In
the event of the election of this Social Security adjustment option, the monthly
payment of the adjusted retirement income shall commence at the date of
retirement and shall cease with the earlier of the last payment prior to the
death of the Participant or the last payment payable as calculated under this
option.

 

9.4           The following rules and requirements must be met in order for any
optional form of retirement income to be applicable.

 

(a)           The election must be made pursuant to a qualified election (as
described in paragraphs (b) and (g) of this Section) and filed with the
Committee or its designee within the 90-day period (180-day period for Plan
Years beginning on or after January 1, 2007) ending on the Retirement Income
Commencement Date.

 

(b)           The consent of a contingent annuitant or Beneficiary shall not be
required for a qualified election of an option; except that, if a married
Participant elects to receive a form of benefit other than the Automatic
Post-Retirement Survivor Spouse Option described in Section 9.2 hereof, a
qualified election requires that the Surviving Spouse waive such spouse’s right
to the Automatic Post-Retirement Surviving Spouse Option.  Such waiver shall not
be effective unless (i) the consent is in writing; (ii) the election designates
a specific alternate Beneficiary, including any class of Beneficiaries or any
contingent Beneficiaries, which may not be changed without spousal consent (or
the Surviving Spouse expressly permits designations by the Participant without
any further spousal consent); (ii) the Surviving Spouse’s

 

29

--------------------------------------------------------------------------------


 

consent acknowledges the effect of the election; (iv) the Surviving Spouse’s
consent is witnessed by a Plan representative or notary public; and (v) the
election designates a form of benefit payment that may not be changed without
spousal consent (or the Surviving Spouse expressly permits designations by the
Participant without any further spousal consent).  In the absence of a waiver by
such spouse, other than for the reason that such spouse cannot be located, the
election of a form of payment other than as provided in Section 9.2 hereof shall
be null and void.  Any consent by a Surviving Spouse obtained under this
provision (or establishment that the consent of a Surviving Spouse may not be
obtained) shall be effective only with respect to such Surviving Spouse.  A
consent that permits designations by the Participant without any requirement of
further consent by the Surviving Spouse must acknowledge that such spouse has
the right to limit consent to a specific Beneficiary, and a specific form of
benefit where applicable, and that such spouse voluntarily elects to relinquish
either or both of such rights.  A revocation of a prior waiver may be made by a
Participant without the consent of the Surviving Spouse at any time prior to the
commencement of benefits.  The number of revocations shall not be limited.  No
consent obtained under this provision shall be valid unless the Participant has
received notice as provided in paragraph (g) of this Section.

 

(c)           An election may not be made nor will it be accepted by the
Committee or its designee, or if accepted it shall become null and void, if the
Actuarial Equivalent value of the Participant’s entire Accrued Benefit as of his
Retirement Income Commencement Date would be $1,000 or less (with respect to
distributions commencing on or after March 28, 2005) or $5,000 or less (with
respect to distributions commencing prior to March 28, 2005 and on or after
January 1, 1998), and such value shall automatically be paid to the Participant
in a cash lump sum.

 

(d)           If the stated effective date of the option is prior to the
Participant’s Normal Retirement Date and the Participant continues in service
after such stated effective date, the election shall become null and void but,
subject to the rules and requirements contained in this Section, the Participant
may thereafter make another election.  If the stated effective date is the
Participant’s Normal Retirement Date or any later date and he continues in
service after such stated effective date, the option shall take effect upon his
subsequent death or retirement.

 

(e)           If a Participant who has elected Option 4 under Section 9.3 hereof
dies while the option is in effect, and his Beneficiary is a natural person who
survives the Participant but dies before the 120 monthly payments have been paid
to the Participant and the Beneficiary, the lump sum discounted value of the
unpaid balance of such 120 monthly payments shall be paid to the Beneficiary’s
estate.

 

(f)            If the contingent annuitant is other than the Surviving Spouse,
and if the actuarial present value of the payments to be made to the Participant
under an option will be less than 51% of the Actuarial Equivalent value of the
normal form of retirement benefit provided in Section 9.1 hereof, the optional
benefit shall be adjusted so that the value of the Participant’s benefit will be
equal to 51% of the Actuarial Equivalent value of the Participant’s normal form
of retirement benefit.

 

(g)           No election shall be a qualified election unless, at least 30 days
(or such a shorter period permitted by the Code and the regulations promulgated
thereunder) and no

 

30

--------------------------------------------------------------------------------


 

more than 90 days (180 days for Plan Years beginning on or after January 1,
2007) prior to the Participant’s Retirement Income Commencement Date, the
Committee shall furnish him (by mail or personal delivery) a statement generally
describing the 50% joint and survivor form and other optional forms of benefit
and explaining the relative financial effects of making an election under
Section 9.2 hereof, or an election of an optional form of payment under
Section 9.3 hereof.  The statement shall also describe the right of the
Participant and his Surviving Spouse to waive the 50% joint and survivor form,
the effect of such a waiver, and the right to revoke such waiver.

 

9.5           If the Actuarial Equivalent value of a Participant’s vested
Accrued Benefit exceeds $1,000 or $5,000 (for the period from January 1, 1998
through March 27, 2005), and the Accrued Benefit is “immediately distributable”
(as defined below), the Participant and any Surviving Spouse (or where either
the Participant or the spouse has died, the survivor) must consent to any
distribution of such Accrued Benefit.  An Accrued Benefit is “immediately
distributable” if any part of the Accrued Benefit could be distributed to the
Participant (or Surviving Spouse) before the Participant attains (or would have
attained if not deceased) Normal Retirement Age.  The consent of the Participant
and any Surviving Spouse shall be obtained in writing within the 90-day period
(180-day period for Plan Years beginning on or after January 1, 2007) ending on
the Retirement Income Commencement Date.  The Participant and any Surviving
Spouse shall be notified of the right to defer any distribution until the
Participant’s Accrued Benefit is no longer immediately distributable and, for
Plan Years beginning on or after January 1, 2008, of the consequences of failing
to defer receipt of such distribution).  Such notification shall include a
general description of the material features, and an explanation of the relative
values of, the optional forms of benefit available under the Plan in a manner
that would satisfy the notice requirements of Section 417(a)(3) of the Code, and
shall be provided no less than 30 days (or such shorter period permitted by the
Code and the regulations promulgated thereunder) and no more than 90 days (180
days for Plan Years beginning on or after January 1, 2007) prior to the
Retirement Income Commencement Date.  Notwithstanding the foregoing, only the
Participant need consent to the commencement of a distribution in the 50% or
100% joint and survivor form while the Accrued Benefit is immediately
distributable.  Neither the consent of the Participant nor the Surviving Spouse
shall be required to the extent that a distribution is required to satisfy
Section 401(a)(9) or 415 of the Code.

 

9.6           Any Distributee (as defined below) who is entitled to receive a
Plan distribution that would be an “Eligible Rollover Distribution” (as defined
below), may elect to have such distribution paid in the form of a direct
trustee-to-trustee transfer to an “Eligible Retirement Plan” (as defined below)
specified by such individual.  The Committee shall prescribe uniform rules for
making such direct transfer election.  For purposes of this Section 9.6:

 

(a)           “Distributee” means a (i) Participant, (ii) the Surviving Spouse
of a Participant, (iii) an alternate payee (within the meaning of
Section 414(p) of the Code) who is a Spouse or former Spouse of the Participant,
or (iv), effective for distributions on or after January 1, 2007, a non-Spouse
Beneficiary.

 

(b)           “Eligible Rollover Distribution” means any distribution of all or
any portion of the balance to the credit of the individual, except that an
Eligible Rollover Distribution does not include: any distribution that is one of
a series of substantially equal

 

31

--------------------------------------------------------------------------------


 

periodic payments (not less frequently than annually) made for the life (or life
expectancy) of the individual or the joint lives (or joint life expectancies) of
the individual and the individual’s designated Beneficiary, or for a specified
period of ten years or more; any distribution to the extent such distribution is
required under Section 401(a)(9) of the Code; and any distribution that is made
upon hardship of the individual.

 

(c)           “Eligible Retirement Plan” means any of the following plans or
arrangements that accepts the individual’s Eligible Rollover Distribution:
(i) an individual retirement account described in Section 408(a) of the Code,
(ii) an individual retirement annuity described in Section 408(b) of the Code,
(iii) a qualified plan trust, (iv) an annuity plan described in
Section 403(a) of the Code, (v) an annuity contract described in
Section 403(b) of the Code, or (vi) an eligible deferred compensation plan
described in Section 457(b) of the Code that is maintained by a state, political
subdivision of a state, or any agency or instrumentality of a state or political
subdivision of a state.  In the case of a non-Spouse Beneficiary, an “Eligible
Retirement Plan” shall include only (i) an individual retirement account
described in Section 408(a) of the Code, or (ii) an individual retirement
annuity described in Section 408(b) of the Code (other than an endowment
contract), established for the purpose of receiving the Eligible Rollover
Distribution on behalf of such non-Spouse Beneficiary.

 

32

--------------------------------------------------------------------------------


 

SECTION 10

 

PAYMENT OF RETIREMENT INCOME

 

10.1         Subject to the provisions of Sections 9 and 11 hereof, retirement
income payable in other than a lump sum shall be payable in monthly
installments, as of the first day of each month with the first payment to be
made as of the appropriate retirement date or earlier date of termination of
employment, but in no event later than the 60th day after the later of the close
of the Plan Year in which the Participant attains age 65 or terminates
employment or in which occurs his tenth (10th) Year of Credited Service, and
with final payment to be made as of the first day of the month in which death
occurs, or, if earlier, the first day of the month payments cease under the
option elected.  Subject to the foregoing sentence, retirement income payable in
a single cash lump sum shall be paid on or as soon as administratively possible
following the date he becomes entitled thereto.

 

10.2         Anything elsewhere in the Plan to the contrary notwithstanding, the
entire nonforfeitable interest of each Participant shall be either:

 

(a)           distributed to the Participant not later than the Participant’s
“Required Beginning Date” (as defined in Section 10.2(b)), or

 

(b)           distributed to, or for the benefit of, the Participant and the
Participant’s contingent annuitant in installments beginning not later than the
Participant’s Required Beginning Date and continuing, in accordance with such
regulations as the Secretary of the Treasury may prescribe, (i) over the life of
the Participant or over the lives of the Participant and the Participant’s
contingent annuitant or (ii) over a period certain not extending beyond the life
expectancy of the Participant and the Participant’s Beneficiary.  For purposes
of this Section, the “Required Beginning Date” shall mean the later of April 1
of the calendar year which follows the calendar year in which the Participant
attains age 70½, or the calendar year in which the Participant retires;
provided, however, that a distribution to a Participant who is a five percent
owner (as defined in Section 416 of the Code) shall begin no later than April 1
of the calendar year which follows the calendar year in which such Participant
attains age 70-1/2.  Notwithstanding the foregoing, any Participant who attains
age 70-1/2 after December 31, 1995 but on or before December 31, 1997 may elect
to nevertheless commence his distribution on April 1 of the calendar year
following the calendar year in which the Participant attains age 70-1/2 even if
the Participant is still employed by the Employer.  In addition to the
foregoing, in applying the rules of this Section 10.2, the regulations
promulgated under Section 401(a)(9) of the Code are incorporated herein by
reference, as are the rules promulgated by the Department of the Treasury and
the Internal Revenue Service with respect to compliance with
Section 401(a)(9) of the Code without violating Section 411(d)(6) of the Code.

 

If distribution of a Participant’s nonforfeitable interest has begun in
accordance with Section 10.2(b) hereof and the Participant dies before his
entire nonforfeitable interest has been distributed to him, the remaining
portion of such interest shall be distributed at least as rapidly as under the
method of distribution being used under Section 10.2(b) hereof as of the date of
the Participant’s death.

 

33

--------------------------------------------------------------------------------


 

If a Participant dies before distribution of the Participant’s nonforfeitable
interest has begun in accordance with Section 10.2(b) hereof, the entire
nonforfeitable interest shall be distributed within five years after the death
of the Participant, except such portion thereof as shall be payable in
installments to, or for the benefit of, the Participant’s contingent annuitant,
beginning not later than one (1) year after the date of the Participant’s death
and continuing, in accordance with such regulations as the Secretary of the
Treasury may prescribe, over the life of the contingent annuitant (or over a
period certain not extending beyond the life expectancy of the contingent
annuitant); provided, however, that if the Surviving Spouse is the Participant’s
contingent annuitant, the date on which the distributions are required to begin
shall not be later than the Participant’s Required Beginning Date and, if the
Surviving Spouse dies before the distributions to the Surviving Spouse begin,
this paragraph shall be applied as if the Surviving Spouse was the Participant.

 

34

--------------------------------------------------------------------------------


 

SECTION 11

 

ADMINISTRATION OF THE PLAN

 

11.1         Except with respect to those responsibilities delegated to the
Fiduciary Committee hereunder, the Plan shall be administered by the Committee,
which shall be responsible for carrying out the provisions of the Plan.  The
Committee shall be a “named fiduciary” under Section 402(a)(2) of ERISA.  The
Committee shall consist of at least three (3) members who shall be appointed in
the manner authorized by the Board.  Vacancies therein shall be filled in the
same manner as appointments.  Any member of the Committee may be removed by
action of the Board or may resign of his own accord by delivering his written
resignation to the Board and to the secretary of the Committee.

 

11.2         The members of the Committee shall elect from their number a
chairman.  The chairman shall appoint a secretary, who need not be a member of
the Committee.  The members of the Committee may appoint from their number
subcommittees with such powers as they shall determine, may authorize one or
more of their number or any agent to execute or deliver any instrument or make
any payment in their behalf, and may employ clerks and may employ such counsel,
accountants, and actuaries as may be required in carrying out the provisions of
the Plan.

 

11.3         The Committee shall hold meetings upon such notice, at such time,
and at such place as they may determine.

 

11.4         A majority of the members of the Committee at the time in office
shall constitute a quorum for the transaction of business.  All resolutions or
other actions taken by the Committee shall be by the affirmative vote of a
majority of those present at the meeting, or the written consent of a majority
of members at the time in office, if they act without a meeting.

 

11.5         No member of the Committee who is also an Employee shall receive
any compensation for his services as such, but the Employer may reimburse any
member for any necessary expenses incurred.

 

11.6         The Committee shall from time to time establish rules for the
administration of the Plan and the transaction of its business.  Except as
herein otherwise expressly provided, the Committee shall have the exclusive
right to interpret the Plan and to decide any matters arising thereunder in
connection with the administration of the Plan, the eligibility of any person to
benefits thereunder and the amounts of such benefits.  It shall endeavor to act
by general rules so as not to discriminate in favor of any person.  Its
decisions and the records of the Committee shall be conclusive and binding upon
the Employer, the Participants, and all other persons having any interest under
the Plan.

 

The Committee shall have the power to amend the Plan, provided that such
amendment does not increase the total cost of providing benefits under the Plan
by an amount in excess of $1,000,000 in any Plan Year computed in accordance
with generally accepted accounting or actuarial principles; and provided,
further, that such amendment does not affect the duties delegated hereunder to
the Fiduciary Committee.

 

35

--------------------------------------------------------------------------------


 

The Committee may appoint a Plan administrator for the Plan and shall delegate
to the Plan administrator the duty to maintain all records and accounts
necessary for the effective administration of the Plan, and to take any actions
necessary to comply with the reporting and disclosure requirements imposed by
the Code, ERISA and any other applicable federal or state statute or regulation,
including any law or regulation promulgated by any foreign governing body which
applies to the Plan.  The Committee may delegate to any Plan administrator such
other duties as it may deem necessary and appropriate.  The Committee shall
receive reports from each such Plan administrator as the Committee may request.

 

11.7         The Committee shall cause to be maintained accounts showing the
fiscal transactions of the Plan, and in connection therewith shall require the
Trustee to submit any necessary reports, and shall keep in convenient form such
data as may be necessary for actuarial valuations of the assets and liabilities
of the Plan.  The Committee may retain counsel, accountants, actuaries and/or
other persons to assist in the discharge of its duties.

 

11.8         The members of the Committee, the Fiduciary Committee, the Board,
and the officers and directors of the Employer shall be entitled to rely upon
all tables, valuations, certificates, and reports furnished by any duly
appointed actuary, upon all certificates and reports made by any duly appointed
accountant, and upon all opinions given by any duly appointed legal counsel. 
The members of the Committee, the Fiduciary Committee, the Board, and the
officers and directors of the Employer shall not be held liable for any action
taken in good faith in reliance upon any such tables, valuations, certificates,
reports, or opinions.  All actions so taken shall be conclusive upon each of
them and upon all persons having any interest under the Plan.  No member of the
Committee shall be personally liable by virtue of any instrument executed by him
or on his behalf as a member of the Committee, or for any mistake of judgment
made by himself or any other member or by anyone employed by the Employer, or
for any loss unless resulting from his own actions, including gross negligence
or willful misconduct.  Each member of the Committee shall be indemnified by the
Employer against losses reasonably incurred by him in connection with any claim,
proceeding or action to which he may be a party by reason of his membership in
the Committee (including amounts paid in a settlement approved by the Employer
and reasonable attorney’s fees and expenses incurred in connection with such
claim, proceeding or action); provided, however, that such indemnification shall
not apply to matters as to which he shall be finally adjudged, by a court of
competent jurisdiction in a decision from which no appeal may be taken or with
respect to which the time to appeal has expired without an appeal having been
made, to have engaged in gross negligence or willful misconduct.  The foregoing
right of indemnification shall be in addition to any other rights to which any
such member may be entitled as a matter of law or pursuant to the bylaws of
Estee Lauder or any other Employer.

 

11.9         In the event that any Participant, contingent annuitant or
Beneficiary claims to be entitled to a benefit under the Plan, and the Committee
determines that such claim should be denied in whole or in part, the Committee
shall, in writing, notify such claimant within 90 days of receipt of such claim
that his claim has been denied, setting forth the specific reasons for such
denial.  Such notification shall be written in a manner reasonably expected to
be understood by such Participant or other payee and shall set forth the
pertinent sections of the Plan relied on and, where appropriate, an explanation
of how the claimant can obtain review of

 

36

--------------------------------------------------------------------------------


 

such denial.  Within 60 days after the mailing or delivery by the Committee of
such notice, such claimant may request, by mailing or delivery of written notice
to the Committee, a review by the Committee of the decision denying the claim. 
If the claimant fails to request such a hearing within such 60-day period, it
shall be conclusively determined for all purposes of this Plan that the denial
of such claim by the Committee is correct.  If such claimant requests a review
within such 60-day period, he shall have the opportunity to review pertinent
documents and to submit a written statement to the Committee.  After such
review, the Committee shall determine whether such denial of the claim was
correct and shall notify such claimant in writing of its determination within 60
days from receipt of his request and no further review shall thereafter be
required by the Committee.

 

37

--------------------------------------------------------------------------------


 

SECTION 12

 

INVESTMENT OF PLAN ASSETS;

DUTIES OF FIDUCIARY COMMITTEE

 

12.1         All assets for providing the benefits of the Plan shall be held in
trust for the exclusive benefit of Participants, contingent annuitants and
Beneficiaries under the Plan, and no part of the corpus or income shall be used
for, or diverted to, purposes other than for the exclusive benefit of
Participants, contingent annuitants, and Beneficiaries under the Plan except as
provided in Sections 6.3 and 16.4 hereof.  No Participant, contingent annuitant,
or Beneficiary under the Plan, nor any other person, shall have any interest in
or right to any part of the earnings of the Trust Fund, or any rights in, to, or
under the Trust Fund or any part of its assets, except to the extent expressly
provided in the Plan.

 

12.2         All contributions to the Plan by the Employer shall be committed in
trust to the Trustee and/or to an insurance company as provided for in
Section 404 of ERISA.  The Trustee shall be appointed from time to time by the
Fiduciary Committee by the appropriate instrument, with such powers in the
Trustee as to investment, reinvestment, control, and disbursement of the funds
as the Fiduciary Committee shall approve and as shall be in accordance with the
Plan.  The Fiduciary Committee may remove, replace, or add a Trustee at any
time.  Upon the removal, replacement, or resignation of any Trustee, the
Fiduciary Committee may designate a successor Trustee.

 

12.3         In the discretion of the Fiduciary Committee all contributions to
the Plan by the Employer committed to the Trustee and/or insurance company may
be commingled from time to time in whole or in part with any other fund or funds
held by the Trustee and/or insurance company for use in connection with the
payment of pensions of any Employee of the Employer or with any other fund or
funds held by the Trustee and/or insurance company pursuant to any other
retirement plan which is a qualified pension plan under Section 401(a) of the
Code.  For purposes of this Plan, the word “fund” or “funds” as used in this
Section 12 and hereafter in this Plan shall mean the allocable portion of the
fund or funds held by the Trustee and/or insurance company in respect of the
contributions made pursuant to this Plan.

 

12.4         The Fiduciary Committee shall determine the manner in which the
funds of the Plan shall be disbursed in accordance with the Plan and the
provisions of the trust instrument, including the form of voucher or warrant to
be used in making disbursements and the qualifications of persons authorized to
approve and sign the same and any other matters incident to the disbursement of
such funds.

 

12.5         The Fiduciary Committee shall adopt from time to time actuarial
tables to be used as the basis for all actuarial calculations and shall
recommend the rates of contribution payable by the Employer to the Plan as
provided in Section 6 hereof.  The Fiduciary Committee shall determine from time
to time the per centum rate of interest to be used as the basis for all
calculations.  As an aid to the Fiduciary Committee in adopting tables and in
recommending the rates of contribution payable by the Employer to the Plan, the
actuary appointed by the Fiduciary Committee shall make annual actuarial
valuations of the assets and liabilities of the Plan and

 

38

--------------------------------------------------------------------------------


 

shall certify to the Fiduciary Committee the tables and rates of contribution
which he would recommend for use by the Fiduciary Committee.

 

39

--------------------------------------------------------------------------------


 

SECTION 13

 

OBLIGATIONS OF THE EMPLOYER

 

13.1         All contributions by the Employer for benefits under the Plan shall
be voluntary, and the Employer shall be under no legal obligation to make and/or
continue to make them.  The Employer shall have no liability in respect to
payments or benefits or otherwise under the Plan, and the Employer shall have no
liability in respect to the administration of the Trust Fund or of the funds,
securities, or other assets paid over to the Trustee, and each Participant, each
contingent annuitant, and each Beneficiary shall look solely to such Trust Fund
for any payments or benefits under the Plan.

 

40

--------------------------------------------------------------------------------


 

SECTION 14

 

MISCELLANEOUS PROVISIONS

 

14.1         Except as otherwise provided by law (which shall include a
“qualified domestic relations order” pursuant to Section 414(p) of the Code and
any other circumstance described in Section 401(a)(13) of the Code and the
Treasury regulations promulgated thereunder), no benefit payable under the Plan
shall be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, or charge; nor shall any such benefit be in any
manner liable for or subject to the debts, contracts, liabilities, engagements,
or torts of the person entitled to such benefit.

 

14.2         If any Participant, contingent annuitant, or Beneficiary under the
Plan shall become bankrupt or attempt to anticipate, alienate, sell, transfer,
assign, pledge, encumber or charge any benefit in a manner not allowed pursuant
to Section 14.1, then such benefit shall, in the discretion of the Committee,
cease and terminate.  In that event the Committee shall hold or apply the
benefit or any part thereof to or for such Participant, contingent annuitant or
Beneficiary, his spouse, children, or other dependents, or any of them, in such
manner and in such proportions as the Committee shall in its sole discretion
determine.

 

14.3         The establishment and/or maintenance of the Plan shall not be
construed as conferring any rights upon any Employee or any person for a
continuation of employment, and shall not be construed as limiting in any way
the right of the Employer to discharge any Employee or to treat him without
regard to the effect which such treatment might have upon him as a Participant
of the Plan.

 

14.4         If any person entitled to receive any benefits from the Trust Fund
is a minor or, in the judgment of the Committee, legally, physically or mentally
incapable of personally receiving any distributions, the Committee may instruct
the Trustee to make distribution to such other person, persons, or institutions
that, in the judgment of the Committee, are then maintaining or have custody of
such distributee.

 

14.5         The determination of the Committee as to the identity of the proper
payee of any benefit under the Plan and the amount of such benefit properly
payable shall be conclusive, and payment in accordance with such determination
shall constitute a complete discharge of all obligations on account of such
benefit.

 

14.6         In the event any amount shall become payable from the Trust Fund to
a Beneficiary or the estate of any deceased person and if, after written notice
from the Trustee mailed to the last known address of such Beneficiary, or of the
executor or administrator of such estate (as certified to the Trustee by the
Committee), such person or such executor or administrator shall not have
presented himself to the Trustee within two years after the mailing of such
notice, the Trustee shall notify the Committee, and the Committee shall instruct
the Trustee to distribute such amount due to such Beneficiary or such estate
among one or more of the spouse and blood relatives of such deceased person, as
designated by the Committee.

 

41

--------------------------------------------------------------------------------


 

14.7                           This Plan may be adopted, by action of the Board
of Directors, with respect to Employees who are United States citizens employed
by a foreign subsidiary (as defined in Section 3121(1)(8) of the Code) of the
Employer, with such Employees being treated as Employees of an Employer for the
purpose described in Section 406 of the Code if the following conditions are
met:

 

(a)           the Employer has entered into an agreement under
Section 3121(1) of the Code which applies to the foreign subsidiary by which
such Employees are employed; and

 

(b)           no contributions under another funded plan of deferred
compensation (whether or not a plan described in Section 401(a), 403(a), or
405(a) of the Code) are provided by any other Employer with respect to the
remuneration paid to such Employees by such subsidiary.

 

14.8                           In the case of any merger or consolidation with,
or transfer of assets or liabilities to, any other plan each Participant in the
Plan will (if the Plan then terminated) receive a benefit immediately after the
merger, consolidation or transfer which is equal to or greater than the benefit
he would have been entitled to receive immediately before the merger,
consolidation or transfer (if the Plan had then terminated).  Such merger,
consolidation or transfer shall comply with Section 414(l) of the Code and the
regulations promulgated thereunder.

 

14.9                           The rights of any person who terminated
employment or retired on or before the effective date of any of the relevant
provisions of this restatement, including his eligibility for benefits, shall be
determined solely under the terms of the Plan as in effect on the date of his
termination of employment or retirement, unless such person is thereafter
reemployed and again becomes a Participant.

 

14.10                     Notwithstanding any provision of the Plan to the
contrary, contributions, benefits and service credit with respect to qualified
military service will be provided in accordance with Section 414(u) of the Code.

 

42

--------------------------------------------------------------------------------


 

SECTION 15

 

ADOPTION OF PLAN BY MEMBERS OF THE GROUP

 

15.1         Any member of the Group, other than Estee Lauder, or any other
corporation or unincorporated trade or business which is not a member of the
Group may, with the consent of the Board of Directors, adopt this Plan, thereby
bringing such Group member or other corporation or unincorporated trade or
business within the definition of Employer.  With respect to such member of the
Group or other corporation or unincorporated trade or business, the term
“Original Effective Date” of the Plan shall refer to the date as to which such
member adopts the Plan or the date as of which the Plan is extended to such
member as the case may be.

 

15.2         The Board of Directors shall, subject to the requirements of ERISA
and the Code, determine the extent to which, if at all, the period of employment
prior to the extension of the Plan to a member of the Group or other corporation
or unincorporated trade or business shall be recognized for purposes of the
Plan.

 

15.3         In the event that a retirement plan or pension plan maintained by a
member of the Group, or other corporation or unincorporated trade or business,
for any other division, plant, or location is added to this Plan, the rights and
benefits of Employees who were covered under such other plan shall, from and
after the Original Effective Date of the Plan with respect to said Employer, be
determined under such terms and conditions with respect to such Employees as
shall be specified by the Board of Directors in the resolution approving the
adoption or extension of the Plan as to the said Employees.

 

The assets under such other plans maintained by a member of the group applicable
to Employees to be covered by this Plan shall, to the extent practicable and
subject to the provisions of Section 14.8 hereof, be transferred to the Fund
under this Plan, and such transferred assets shall be merged with the Fund held
under this Plan.

 

15.4         If any Employer which has come within the definition of Employer
pursuant to this Section 15 subsequently withdraws or is withdrawn from the
Plan, or discontinues the Plan with respect to all or part of its Employees, the
Committee shall determine the share of the Fund which shall be allocated to the
Employees of such Employer who are thereby affected.  If a separate defined
benefit pension plan is being continued for such Employees, such Employer shall,
subject to the provisions of Section 14.8 hereof, designate a successor Trustee
under a separate instrument to whom such allocable funds shall be transferred
with respect to all or the specified classifications of its Employees, as the
case may be, unless the Board of Directors shall determine that such Employer
and its affected Employees may upon proper action of such Employer continue to
participate in the Trust Fund maintained in connection with this Plan.  If the
Plan is discontinued with respect to all or part of such Employer’s Employees,
such allocable funds shall be allocated with respect to each Employee affected,
and shall be applied pursuant to Section 16.4 hereof.

 

15.5         If any Employer which is not a member of the Group which includes
Estee Lauder adopts the Plan in accordance with Section 15.1, the Plan shall be
treated as a “multiple

 

43

--------------------------------------------------------------------------------


 

employer plan” within the meaning of Section 413(c) of the Code, and it shall
comply with all the requirements of the Code and ERISA applicable to such plans.

 

44

--------------------------------------------------------------------------------


 

SECTION 16

 

AMENDMENT AND TERMINATION

 

16.1                           Estee Lauder reserves the right at any time, and
from time to time, by action of the Committee to amend, in whole or in part,
retroactively or prospectively or both, any or all of the provisions of the
Plan; provided, however, that no part of the assets of the Plan shall, by reason
of any amendment, be used for or diverted to purposes other than for the
exclusive benefit of Participants, contingent annuitants, and Beneficiaries; and
further provided that any amendment adopted by the Committee which would cause
the Plan and the trust established under the Plan to cease to meet the
requirements of Section 401(a) or 501(a) of the Code respectively, shall be null
and void; and any actions taken under the Plan pursuant to such amendment, any
benefit increases (or decreases) accruing under the Plan as a result of such
amendment, and any increases (or decreases) in benefit payments under the Plan
made as a result of such amendment, during the period from the date of adoption
of such amendment to the date it is determined that such amendment should so
cause the Plan and the trust under the Plan to cease to meet such requirements,
shall be, respectively, rectified, nullified, and restored as soon as possible
to the extent necessary to permit the Plan and the trust under the Plan to
continue to meet the requirements of Section 401(a) and 501(a) of the Code,
respectively.  Notwithstanding the previous paragraph herein, no amendment to
the Plan shall:

 

(a)           reduce the Participant’s accrued normal retirement income as of
the date on which the amendment is adopted,

 

(b)           eliminate or reduce any early retirement benefit or
retirement-type subsidy (to be determined by regulation), or an optional form of
retirement income under the Plan, with respect to the accrued normal retirement
income, or

 

(c)           reduce a retired Participant’s retirement income as of the
beginning of the Plan Year in which the amendment is effective.

 

The Board of Directors’ approval shall be required for any amendment to the Plan
which is anticipated by the Committee to increase the cost to Estee Lauder of
maintaining the Plan by an amount in excess of $1,000,000 in any Plan Year,
computed in accordance with generally accepted accounting or actuarial
principles.

 

16.2                           The Board of Directors may terminate the Plan at
any time as to all or any particular group or groups of Participants and such
other persons, if any, who have or may become entitled to benefits under the
Plan on account of such Participants as to whom the Plan shall have been
terminated, which Participants and other persons shall be referred to
collectively as the terminated group in this Section 16.  After the Plan
termination date which is applicable to the terminated group, benefits shall be
provided to the terminated group in accordance with Section 16.4 hereof.  In the
event of such termination, each member of the terminated group will be fully
(100%) vested in his accrued benefit.

 

16.3                           The terminated group’s portion of the Fund shall
equal the sum of that part of the fair market value on the Plan termination date
of the entire Fund that would have been

 

45

--------------------------------------------------------------------------------


 

allocated to each person in the terminated group in accordance with Section 16.4
hereof if the Plan had been terminated on such date as to all Participants in
the Plan and no expenses were incurred in connection with such termination of
the Plan.

 

16.4                           A terminated group’s share of the Fund shall be
allocated as follows:

 

(a)           first, to provide benefits to each person in the terminated group
in accordance with Section 4044(a) of ERISA, and the regulations issued pursuant
thereto;

 

(b)           then, to the extent that after the making of the allocation
described in (a) above, there remain in the Fund any assets which are applicable
to the terminated group, the said assets shall be applied to pay for any unpaid
administrative expenses for the administration of the Plan as to the terminated
group; and

 

(c)           lastly, to the extent that after making the allocations described
in (a) and (b) above, there remain in the Fund any assets which are applicable
to the terminated group, then such remaining assets shall be paid to the
Employer for its own use and benefit provided that such payment to the Employer
does not contravene any provision of law.

 

46

--------------------------------------------------------------------------------


 

SECTION 17

 

LIMITATION ACCORDING TO
TREASURY DEPARTMENT REQUIREMENTS

 

The purpose of this Section is to conform the Plan to the requirements of
Section 1.401(a)(4)-5(b) of the Income Tax Regulations.

 

17.1         If a benefit becomes or is payable for a Plan Year to a Participant
who is among the 25 highest paid “highly compensated employees” or “highly
compensated former employees” (each as defined in Section 414(q) of the Code and
regulations and rulings issued thereunder) for a Plan Year, such benefit cannot
exceed an amount equal to the payments that would be made during the Plan Year
on behalf of the Participant under a single life annuity that is the Actuarial
Equivalent of the sum of the Participant’s Accrued Benefit and any other
benefits under the Plan; provided, however, that this Section shall not apply if
(i) benefits that would be payable to such a Participant are less than one
percent (1%) of the total value of current liabilities under the Plan, or (ii)
the assets of the Trust Fund exceed, immediately after payment of a benefit to
such a Participant, 110% of the value of current liabilities under the Plan. 
(For purposes of this Section, the value of current liabilities shall be as
defined in Section 412(l)(7) of the Code.)

 

17.2         In the event of a termination of the Plan, the benefit of any
highly compensated employee or highly compensated former employee shall be
limited to a benefit that is nondiscriminatory under Section 401(a)(4) of the
Code.

 

17.3         In the event Congress should provide by statute, or the Internal
Revenue Service or Department of the Treasury should provide by regulation or
ruling, that such limitations are no longer necessary for the Plan to meet the
requirements of Section 401(a) or other applicable provisions of the Code then
in effect, such limitations shall become void and shall no longer apply, without
the necessity of further amendment to the Plan.

 

47

--------------------------------------------------------------------------------


 

SECTION 18

 

TOP-HEAVY PLAN PROVISIONS

 

18.1         Anything elsewhere in this Plan to the contrary notwithstanding,
the provisions of this Section 18 shall apply to the Plan for any Plan Year if,
on the last day of the preceding Plan Year, either (i) the present equivalent
actuarial value of the cumulative accrued normal retirement income of Key
Employees exceeds 60% of the present equivalent actuarial value of the
cumulative accrued normal retirement income of all Participants, or (ii) the sum
of (A) the present equivalent actuarial value of the cumulative accrued normal
retirement income of Key Employees under the Plan, (B) the present equivalent
actuarial value of the accumulated accrued benefits of Key Employees under all
other qualified defined benefit plans included in the Aggregation Group, and
(C) the cumulative account balances of Key Employees under all qualified defined
contribution plans included in the Aggregation Group exceeds 60% of the sum of
(D) the present equivalent actuarial value of the cumulative accrued normal
retirement income of all Participants under the Plan, (E) the present equivalent
actuarial value of the accumulated accrued benefits of all Participants under
all other qualified defined benefit plans included in the Aggregation Group, and
(F) the cumulative account balances of all Participants under all qualified
defined contribution plans included in the Aggregation Group.  For the purpose
of the foregoing sentence, the “equivalent actuarial value” of the cumulative
accrued normal retirement income of each Participant under the Plan shall be
calculated utilizing a five percent (5%) interest rate assumption and is
increased by the amount of the aggregate distributions, if any, made with
respect to the Participant under the Plan during the five-year period ending on
the last day of the preceding Plan Year (except that for Plan Years beginning on
or after January 1, 2002, distributions on account of severance from employment,
death or disability shall be taken into account only if made during the one-year
period ending on the last day of the preceding Plan Year); and the present
equivalent actuarial value of the accumulated accrued benefit of each
Participant under all other qualified defined benefit plans and the cumulative
account balances of each Participant under any qualified defined contribution
plan shall be increased by the amount of the aggregate distributions, if any,
made with respect to the Participant under such other plan during that five-year
period (or one-year period, as applicable).  The term “Aggregation Group” shall
mean all plans to which the Employer contributes in which a Key Employee is a
Participant and all other plans to which the Employer contributes that enable
any such plan to meet the requirements of Section 401(a)(4) or Section 410 of
the Code.  If a Participant is not a Key Employee for any Plan Year, but was a
Key Employee in a prior Plan Year, the accrued normal retirement income for such
Participant shall not be taken into account.  The accrued normal retirement
income of any Participant or former Participant who has not during the five-year
period ending on the last day of the preceding Plan Year received from the
Employer any compensation other than benefits under the Plan (or for
determinations on or after January 1, 2002, who has not during the one-year
period ending on the last day of the preceding Plan Year performed any services
for the Employer) shall not be taken into account.  In any Plan Year for which
the provisions of this Section 18 apply and thereafter, each Employee who is a
Participant during that Plan Year and has completed at least three (3) Years of
Service shall have a nonforfeitable right, in the event he ceases to be an
Employee prior to his Normal Retirement Date, otherwise than by death or early
retirement, to receive for the remainder of his life (beginning at his Normal
Retirement Date if he is still living) a deferred vested retirement

 

48

--------------------------------------------------------------------------------


 

income in an amount per month equal to his accrued normal retirement income
computed as of the date he ceases to be an Employee (including benefits accrued
before the provisions of this Section 18 apply).

 

Notwithstanding the foregoing, each such Employee who has completed not less
than three (3) Years of Service shall be permitted to elect, within 90 days
after the first day of the Plan Year for which the provisions of this Section 18
apply, to have his nonforfeitable percentage computed in accordance with the
provisions of Section 8 hereof without regard to this paragraph.

 

18.2                           In any Plan Year for which the provisions of this
Section 18 apply, if the accrued normal retirement income of any Participant who
is not a Key Employee, when expressed as an equivalent actuarial value of a
benefit payable annually in the form of a single life annuity (with no ancillary
benefits) beginning when the Participant attains age 65 (without taking into
account contributions or benefits under Chapter 2 of Chapter 21 of Title II of
the Social Security Act, or any other Federal or State law), is less than the
Compensation from Estee Lauder not in excess of $150,000 ($200,000 for Plan
Years beginning on or after January 1, 2002), for years in the Participant’s
Testing Period, then the accrued normal retirement income of that Participant
shall be increased to an amount equal at the last day of that Plan Year to such
Applicable Percentage of the Participant’s average Compensation from the
Employer for years in the Participant’s Testing Period.

 

18.3                           In any Plan Year for which the provisions of this
Section 18 apply, the Compensation from the Employer of each Participant taken
into account under the Plan shall not exceed the first $150,000 ($200,000 for
Plan Years beginning on or after January 1, 2002) (or such other figure as shall
result from such annual cost-of-living adjustments as the Secretary of the
Treasury or his delegate shall make pursuant to Section 401(a)(17)(B) of the
Code).

 

18.4                           In any Plan Year commencing prior to January 1,
2000 for which the provisions of this Section 18 apply, the figure “1.0” shall
be substituted for the figure “1.25” as required by Section 416 of the Code for
the purpose of determining an Employee’s “defined contribution plan fraction”
and “defined benefit plan fraction” under Section 415(e) of the Code.

 

18.5                           For purposes of this Section, the following
definitions shall apply:

 

(a)           “Applicable Percentage” means, in respect of any Participant, the
lesser of (i) 2 percent multiplied by the number of the Participant’s Years of
Service (disregarding any Year of Service in which ended a Plan Year for which
the provisions of this Section 18 were not applicable and any Year of Service
completed in a Plan Year beginning before January 1, 1984) or (ii) 20 percent.

 

(b)           “Compensation” means, for purposes of this Section only,
Compensation as defined in Section 2.10 hereof but including any special pay or
remuneration reportable to the Internal Revenue Service on Form W-2 for Federal
income tax purposes, but with respect to Plan Years commencing prior to
January 1, 1998, “Compensation” excludes contributions made by an Employer on
behalf of an Employee under a “cash or deferred arrangement” described in
Section 401(k) of the Code.

 

49

--------------------------------------------------------------------------------


 

(c)           “Key Employee” means a Participant, former Participant or the
contingent annuitant of any Participant who, at any time during the Plan Year
or, for determinations prior to January 1, 2002, any of the four preceding Plan
Years, is or was

 

(i)            an officer of an Employer whose compensation from the Employer
for the Plan Year exceeds (A) for determinations prior to January 1, 2002, 50%
of the dollar limitation in effect under Section 415(b)(1)(A) of the Code for
the calendar year in which such Plan Year ends, or (B) for determinations on or
after January 1, 2002, $130,000;

 

(ii)           solely for determinations prior to January 1, 2002, one of the
ten employees having annual compensation from the Employer in excess of the
limitation in effect under Section 415(c)(1)(A) of the Code and owning (or
considered as owning within the meaning of Section 318 of the Code) the largest
interests in the Employer;

 

(iii)          the owner of five percent (5%) or more of the outstanding stock
of the Employer (or stock possessing more than five percent (5%) of the total
combined voting power of all stock of the Employer); or

 

(iv)          an owner of one percent (1%) or more of the outstanding stock of
the Employer (or stock possessing more than one percent (1%) of the total
combined voting power of all stock of the Employer) whose Compensation from the
Employer for the Plan Year is more than $150,000.  Any Employee who is not a Key
Employee shall be deemed a Non-Key Employee.

 

(d)           “Testing Period” means, in respect of any Participant, the period
of consecutive years (not exceeding five (5)), and disregarding any Year of
Service in which ended a Plan Year for which the provisions of this Section 18
were not applicable, any Year of Service completed in a Plan Year beginning
before January 1, 1984, and any year that begins after the close of the last
Plan Year for which the provisions of this Section 18 were applicable), during
which the Participant had the greatest aggregate Compensation from the Employer.

 

50

--------------------------------------------------------------------------------


 

SECTION 19

 

FUNDING-BASED LIMITS ON BENEFITS AND BENEFIT ACCRUALS

 

19.1         Funding-based Limitation on Shutdown Benefits and Other
Unpredictable  Contingent Event Benefits.

 

(a)           If any Participant is entitled to an unpredictable contingent
event benefit payable with respect to any event occurring during any Plan Year,
such benefit shall not be provided if the adjusted funding target attainment
percentage for such Plan Year is—

 

(i)            is less than 60 percent; or

 

(ii)           would be less than 60 percent taking into account such
occurrence.

 

(b)           Section 19.1(a) shall cease to apply with respect to any Plan
Year, effective as of the first day of the Plan Year, upon payment by the
Employer of a contribution (in addition to any minimum required contribution
under Section 430 of the Code) equal to—

 

(i)            in the case of clause (a)(i) above, the amount of the increase in
the funding target of the Plan (under Section 430 of the Code) for the Plan Year
attributable to the occurrence referred to in subsection (a) above, and

 

(ii)           in the case of clause (a)(ii), the amount sufficient to result in
a funding target attainment percentage of 60 percent.

 

19.2         Limitations on Plan Amendments Increasing Liability for Benefits.

 

(a)           No amendment to the Plan which has the effect of increasing
liabilities of the Plan by reason of increases in benefits, establishment of new
benefits, changing the rate of benefit accrual, or changing the rate at which
benefits become nonforfeitable may take effect during any Plan Year if the
adjusted funding target attainment percentage for such Plan Year is—

 

(i)            less than 80 percent; or

 

(ii)           would be less than 80 percent taking into account such amendment.

 

(b)           Section 19.2(a) shall cease to apply with respect to any Plan
Year, effective as of the first day of the Plan Year (or if later, the effective
date of the amendment), upon payment by the Employer of a contribution (in
addition to any minimum required contribution under Section 430 of the Code)
equal to—

 

51

--------------------------------------------------------------------------------


 

(i)            in the case of clause (a)(i) above, the amount of the increase in
the funding target of the Plan (under Section 430 of the Code) for the Plan Year
attributable to the amendment, and

 

(ii)           in the case of clause (a)(ii), the amount sufficient to result in
an adjusted funding target attainment percentage of 80 percent.

 

(c)           Section 19.2(a) shall not apply to any amendment which provides
for an increase in benefits under a formula which is not based on a
Participant’s compensation, but only if the rate of such increase is not in
excess of the contemporaneous rate of increase in average wages of Participants
covered by the amendment.

 

19.3         Limitations on Accelerated Benefit Distributions.

 

(a)           In any case in which the Plan’s adjusted funding target attainment
percentage for a Plan Year is less than 60 percent, the Plan shall not pay any
prohibited payment (as defined in Section 19.3(d) below) after the valuation
date for the Plan Year.

 

(b)           During any period in which any Employer is a debtor in a case
under title 11, United States Code, or similar Federal or State law, the Plan
shall not pay any prohibited payment.  The preceding sentence shall not apply on
or after the date on which the enrolled actuary of the Plan certifies that the
adjusted funding target attainment percentage of the Plan is not less than 100
percent.

 

(c)           In any case in which the Plan’s adjusted funding target attainment
percentage for a Plan Year is 60 percent or greater but less than 80 percent,
the Plan shall not pay any prohibited payment after the valuation date for the
Plan Year to the extent that the amount of the payment exceeds the lesser of—

 

(i)            50 percent of the amount of the payment which could be made
without regard to this Section 19; or

 

(ii)           the present value (determined under guidance prescribed by the
Pension Benefit Guaranty Corporation, using the interest and mortality
assumptions under Section 417(e) of the Code) of the maximum guarantee with
respect to the Participant under Section 4022 of ERISA.

 

Only one prohibited payment meeting the requirements of this
Section 19.3(c) shall be made with respect to any Participant during any period
of consecutive Plan Years to which the limitations under either
Section 19.3(c)(i) or (ii) applies.  For purposes of this one payment per
Participant limitation, a Participant and any Beneficiary on his behalf
(including for this purpose an alternate payee) shall be treated as one
Participant.  If the accrued benefit of a Participant is allocated to such an
alternate payee and one or more other persons, the amount under this
Section 19.3(c) shall be allocated among such persons in the same manner as the
accrued benefit is allocated unless the qualified domestic relations order
provides otherwise.

 

(d)           For purposes of this Section 19.3, a “prohibited payment” means—

 

52

--------------------------------------------------------------------------------


 

(i)            any payment, in excess of the monthly amount paid under a single
life annuity (plus any social security supplements described in the last
sentence of Section 411(a)(9) of the Code), to a Participant or Beneficiary
whose annuity starting date (as defined in Section 417(f)(2) of the Code) occurs
during any period a limitation under this Section 19.3 is in effect;

 

(ii)           any payment for the purchase of an irrevocable commitment from an
insurer to pay benefits; and

 

(iii)          any other payment specified by the Secretary of the Treasury in
regulations.

 

19.4         Limitation on Benefit Accruals In the Event of a Severe Funding
Shortfall.

 

(a)           In any case in which the Plan’s adjusted funding target attainment
percentage for a Plan Year is less than 60 percent, benefit accruals under the
Plan shall cease as of the valuation date for the Plan Year.

 

(b)           Section 19.4(a) shall cease to apply with respect to any Plan
Year, effective as of the first day of the Plan Year, upon payment by the
Employer of a contribution (in addition to any minimum required contribution
under Section 430 of the Code) equal to the amount sufficient to result in an
adjusted funding target attainment percentage of 60 percent.

 

53

--------------------------------------------------------------------------------


 

SECTION 20

 

EXECUTION

 

To record the amendment and restatement of the Plan as set forth herein, the
Estee Lauder Inc. Employee Benefits Committee has adopted this restatement
effective as of January 1, 2007 and authorized its execution below.

 

 

 

ESTEE LAUDER INC. EMPLOYEE BENEFITS COMMITTEE

 

 

 

 

 

By:

 

 

Amy DiGeso, Chairman

 

 

 

 

 

 

 

Date:

 

 

54

--------------------------------------------------------------------------------


 

APPENDIX A

 

1.             Except as otherwise noted below, the assumptions to be used to
convert a single life annuity into any other form of benefit, other than a lump
sum distribution, are as follows:

 

Interest Rate:

 

6%

 

 

 

Mortality Table:

 

1971 TPF&C Mortality Table for male lives, set back four years

 

2.             To the extent that (A) any Participant’s Retirement Account is to
be converted into an equivalent, immediately payable, annual amount of single
life annuity and (B) the distribution of such single life annuity is to begin as
of date prior to January 1, 1999, such conversion shall be done by applying an
immediate conversion factor to such Participant’s Retirement Account, with such
factor based upon the above specified mortality table and the Pension Benefit
Guaranty Corporation (“PBGC”) immediate interest rate applicable to the month as
of which the distribution of the single life annuity is otherwise to begin.

 

To the extent that (A) any Participant’s Retirement Account is to be converted
into an equivalent, immediately payable, annual amount of single life annuity
and (B) the distribution of such single life annuity is to begin as of date
during calendar year 1999, such conversion shall be done by applying an
immediate conversion factor to such Participant’s Retirement Account, with such
factor based upon the “applicable mortality table” (as defined under
Section 417(e)(3) of the Code) and whichever of the following two interest rates
results in the larger single life annuity:

 

(i)                                     the “applicable interest rate” (as
defined under Section 417(e)(3) of the Code) as in effect for the second
calendar month immediately prior to the first day of the calendar quarter in
which falls the date as of which the distribution of the single life annuity is
otherwise to begin, and

 

(ii)                                  such same “applicable interest rate” as in
effect for the second calendar month immediately prior to the month in which
falls the date as of which such distribution of the single life annuity is
otherwise to begin.

 

To the extent that (A) any Participant’s Retirement Account is to be converted
into an equivalent, immediately payable, annual amount of single life annuity
and (B) the distribution of such single life annuity is to begin as of a date on
or after January 1, 2000, such conversion shall be done by applying an immediate
conversion factor to such Participant’s Retirement Account, with such factor
based upon the “applicable mortality table” (as defined under
Section 417(e)(3) of the Code) and the “applicable interest rate” (as defined
under Section 417(e)(3) of the Code) as in effect for the second calendar month
immediately prior to the first day of the calendar quarter in which falls the
date as of which the distribution of the single life annuity is otherwise to
begin.

 

A-1

--------------------------------------------------------------------------------


 

For purposes of this Appendix A, the “applicable mortality table” (as defined
under Section 417(e)(3) of the Code) shall be the table prescribed by Revenue
Ruling 95-6 for distributions on or after January 1, 1999 and prior to
December 31, 2002, and the table prescribed by Revenue Ruling 2001-62 for
distributions on or after December 31, 2002 and prior to January 1, 2008, and
the table prescribed by Revenue Ruling 2007-67 for distributions on or after
January 1, 2008 (except to the extent that sections 4 and 5 of this Appendix A
permit use on or after January 1, 2008 of a table determined without giving
effect to the changes in Section 417(e)(3) of the Code made by the Pension
Protection Act of 2006 (“PPA 2006”)).

 

3.             To the extent that (A) any immediately payable, lump sum
distribution under the Plan is the equivalent of a single life annuity otherwise
deferred to a Participant’s Normal Retirement Date and (B) such distribution is
to occur as of a date prior to January 1, 1999, such Participant’s Retirement
Account is converted into an annual amount of such a deferred single life
annuity using a deferred conversion factor, with such factor based upon the
above specified mortality table and the PBGC immediate/deferred blended interest
rate (under Section 417(e)(3) of the Code, as in effect immediately prior to the
enactment of Public Law 103-465) applicable to the month as of which the
distribution of such lump sum benefit is otherwise to occur.

 

To the extent that (A) any immediately payable, lump sum distribution under the
Plan is the equivalent of a single life annuity otherwise deferred to a
Participant’s Normal Retirement Date and (B) such distribution is to occur as of
a date during calendar year 1999, such Participant’s Retirement Account is
converted into an annual amount of such a deferred single life annuity using a
deferred conversion factor, with such factor based upon the “applicable
mortality table” (as defined under Section 417(e)(3) of the Code) and whichever
of the following two interest rates results in the larger single life annuity:

 

(i)                                     the “applicable interest rate” (as
defined under Section 417(e)(3) of the Code) as in effect for the second
calendar month immediately prior to the first day of the calendar quarter in
which falls the date as of which such distribution is otherwise to occur, and

 

(ii)                                  such same “applicable interest rate” as in
effect for the second calendar month immediately prior to the month in which
falls the date as of which such distribution is otherwise to occur.

 

To the extent that (A) any immediately payable, lump sum distribution under the
Plan is the equivalent of a single life annuity otherwise deferred to a
Participant’s Normal Retirement Date and (B) such distribution is to occur as of
a date on or after January 1, 2000, such Participant’s Retirement Account is
converted into an annual amount of such a deferred single life annuity using a
deferred conversion factor, with such factor based upon the “applicable
mortality table” (as defined under Section 417(e)(3) of the Code) and the
applicable interest rate” (as defined under Section 417(e)(3) of the Code) as in
effect for the second calendar month immediately prior to the first day of the
calendar quarter in which falls the date as of which such distribution is
otherwise to occur.

 

A-2

--------------------------------------------------------------------------------


 

4.             To the extent that (A) any Participant’s single life annuity
otherwise payable immediately is converted into an equivalent, immediately
payable lump sum distribution and (B) the distribution of such lump sum benefit
is to occur as of a date prior to January 1, 1999, such conversion shall be done
by applying an immediate conversion factor to the annual amount of such single
life annuity, with such factor based upon the above specified mortality table
and the PBGC immediate interest rate applicable to the month as of which the
distribution of such lump sum benefit is otherwise to occur.

 

To the extent that (A) any Participant’s single life annuity otherwise payable
immediately is converted into an equivalent, immediately payable lump sum
distribution and (B) the distribution of such lump sum benefit is to occur as of
a date during calendar year 1999, such conversion shall be done by applying an
immediate conversion factor to the annual amount of such single life annuity,
with such factor based upon the “applicable mortality table” (as defined under
Section 417(e)(3) of the Code) and whichever of the following two interest rates
results in the larger single life annuity:

 

(i)                                     the “applicable interest rate” (as
defined under Section 417(e)(3) of the Code) as in effect for the second
calendar month immediately prior to the first day of the calendar quarter in
which falls the date as of which such distribution is otherwise to occur, and

 

(ii)                                  such same “applicable interest rate” as in
effect for the second calendar month immediately prior to the month in which
falls the date as of which such distribution is otherwise to occur.

 

To the extent that (A) any Participant’s single life annuity otherwise payable
immediately is converted into an equivalent, immediately payable lump sum
distribution and (B) the distribution of such lump sum benefit is to occur as of
a date on or after January 1, 2000 and prior to January 1, 2008, such conversion
shall be done by applying an immediate conversion factor to the annual amount of
such single life annuity, with such factor based upon the “applicable mortality
table” (as defined under Section 417(e)(3) of the Code) and the “applicable
interest rate” (as defined under Section 417(e)(3) of the Code) as in effect for
the second calendar month immediately prior to the first day of the calendar
quarter in which falls the date as of which such distribution is otherwise to
occur.

 

To the extent that (A) any Participant’s single life annuity otherwise payable
immediately is converted into an equivalent, immediately payable lump sum
distribution and (B) the distribution of such lump sum benefit is to occur as of
a date on or after January 1, 2008, such conversion shall be done by applying to
the annual amount of such single life annuity the immediate conversion factor
specified in clause (i) or (ii) below that produces the greater lump sum benefit
amount: (i) the factor based upon the “applicable mortality table” and
“applicable interest rate” determined in accordance with the immediately
preceding paragraph, without giving effect to the changes in
Section 417(e)(3) of the Code made by PPA 2006; or (ii) the factor based upon
the “applicable mortality table” (as defined under Section 417(e)(3) of the Code
as amended by PPA 2006) and the “applicable interest rate” (as defined under
Section 417(e)(3) of the Code as amended by PPA 2006) as in effect for the
second calendar month

 

A-3

--------------------------------------------------------------------------------


 

immediately prior to the first day of the calendar quarter in which falls the
date as of which such distribution is otherwise to occur.

 

5.             Each Participant’s single life annuity otherwise deferred to such
Participant’s Normal Retirement Date is, if the distribution of a lump sum
benefit is otherwise to occur as of a date prior to January 1, 1999, converted
into an equivalent, immediately payable lump sum distribution by using a
deferred conversion factor, with such factor based upon the above specified
mortality table and the PBGC immediate/deferred blended interest rate (under
Section 417(e)(3) of the Code, as in effect immediately prior to the enactment
of Public Law 103-465) applicable to the month as of which the distribution of
such lump sum benefit is otherwise to occur.

 

Each Participant’s single life annuity otherwise deferred to such Participant’s
Normal Retirement Date is, if the distribution of a lump sum benefit is
otherwise to occur as of a date during calendar year 1999, converted into an
equivalent, immediately payable lump sum distribution by using a deferred
conversion factor, with such factor based upon the “applicable mortality table”
(as defined under Section 417(e)(3) of the Code) and whichever of the following
two interest rates results in the larger single life annuity:

 

(i)                                     the “applicable interest rate” (as
defined under Section 417(e)(3) of the Code) as in effect for the second
calendar month immediately prior to the first day of the calendar quarter in
which falls the date as of which such distribution is otherwise to occur, and

 

(ii)                                  such same “applicable interest rate” as in
effect for the second calendar month immediately prior to the month in which
falls the date as of which such distribution is otherwise to occur.

 

Each Participant’s single life annuity otherwise deferred to such Participant’s
Normal Retirement Date is, if the distribution of a lump sum benefit is
otherwise to occur as of a date on or after January 1, 2000 and prior to
January 1, 2008, converted into an equivalent, immediately payable lump sum
distribution by using a deferred conversion factor, with such factor based upon
the “applicable mortality table” (as defined under Section 417(e)(3) of the
Code) and the “applicable interest rate” (as defined under Section 417(e)(3) of
the Code) as in effect for the second calendar month immediately prior to the
first day of the calendar quarter in which falls the date as of which such
distribution is otherwise to occur.

 

Each Participant’s single life annuity otherwise deferred to such Participant’s
Normal Retirement Date shall be, if the distribution of a lump sum benefit is
otherwise to occur as of a date on or after January 1, 2008, converted into an
equivalent, immediately payable lump sum distribution by using the deferred
conversion factor specified in clause (i) or (ii) below that produces the
greater lump sum benefit amount: (i) the factor based upon the “applicable
mortality table” and “applicable interest rate” determined in accordance with
the immediately preceding paragraph, without giving effect to the changes in
Section 417(e)(3) of the Code made by PPA 2006; or (ii) the factor based upon
the “applicable mortality table” (as defined under Section 417(e)(3) of the Code
as amended by PPA 2006) and the “applicable interest rate” (as defined under
Section 417(e)(3) of the Code as amended by PPA 2006) as in effect for the

 

A-4

--------------------------------------------------------------------------------


 

second calendar month immediately prior to the first day of the calendar quarter
in which falls the date as of which such distribution is otherwise to occur.

 

A-5

--------------------------------------------------------------------------------


 

APPENDIX B

 

In order to receive the benefits described in Section 5.5 of the Plan, a
Participant must have been a participant under a Prior Plan on December 31, 1990
and must satisfy the requirements set forth below that correspond to his
termination of employment date.

 

Termination of Employment Date

 

Requirements

 

 

 

 

 

 

 

1.

 

After December 31, 1990 and prior to July 1, 1991

 

1.

 

Age 50 with 10 Years of Service on December 31, 1990; age 55 with 10 Years of
Service on his termination of employment date

 

 

 

 

 

 

 

2.

 

After June 30, 1991 and prior to January 1, 1993

 

2.

 

Age 55 with 10 Years of Service on his termination of employment date

 

 

 

 

 

 

 

3.

 

After December 31, 1992

 

3.

 

Age 50 with 5 Years of Service, or any age and 10 Years of Service, as of
January 1, 1993

 

B-1

--------------------------------------------------------------------------------


 

APPENDIX C

 

ADDITIONAL EARLY RETIREMENT BENEFITS

 

1.1           Eligibility for Additional Benefits

 

A.            Any Participant employed in the United States by an Employer, or
on sick leave or long-term disability under the Employer’s Long-Term Disability
Plan, may elect to retire on August 1, 1991 (such designated date of retirement
hereinafter referred to in this Appendix C as the “Retirement Day”) and be
eligible to receive the additional benefits (“Additional Benefits”) set forth
under this Appendix C, provided that (i) on or before July 31, 1991 such
Participant shall have attained at least age 55 and completed at least ten Years
of Service under the Plan (including periods of disability in which no Years of
Service were credited), (ii) the document entitled “Special Retirement Option
Agreement,” which includes a General Release in favor of the Employer, is
signed, witnessed and dated no earlier than July 8, 1991 but no later than
July 18, 1991 in strict accordance with the instructions contained therein, and
(iii) such Participant shall have made an election to retire on such other forms
as the Employer may require during the period commencing forty-five days after
such Participant receives the “Special Retirement Option Agreement” from the
Employer but ending no later than July 31, 1991.  Participants who previously
retired on or after January 1, 1991 and before August 1, 1991 and who were
employed in the United States by the Employer shall also be eligible for the
Additional Benefits under this Appendix C, provided the preceding requirements
in clauses (i)-(iii) hereof are satisfied.

 

B.            Notwithstanding the provisions of paragraph A hereof, any
individual whose active employment with an Employer ceased by mutual agreement
on or before May 17, 1991 shall not be eligible for any benefits under this
Appendix C.

 

C.            Notwithstanding the provisions of paragraph A above, any
individual who is classified by an Employer as a Corporate Department Head or
President of a division shall not be eligible for the Additional Benefits under
this Appendix C.

 

1.2           Additional Benefits

 

Each Participant eligible for Additional Benefits under this Appendix C to the
Plan who elects to retire on the Retirement Day shall be entitled to the
following:

 

A.            The Additional Benefits shall be equal to the benefit determined,
under Section 5.5 of the Plan, by increasing the Participant’s age as of
August 1, 1991, by five (5) years and Years of Service as of August 1, 1991, by
five (5) years.  The Additional Benefits shall be added to the regular pension
benefit determined under Section 5.5 of the Plan.

 

B.            The reduction contained in Section 5.5 of the Plan, which applies
to the early commencement of a Participant’s benefits prior to age 62, shall be
applied after increasing the Participant’s age by five (5) years as provided
under paragraph A above.

 

C-1

--------------------------------------------------------------------------------


 

C.            The Additional Benefits provided under this Appendix C to the Plan
shall be payable in the form applicable to the Participant in accordance with
the provisions of Section 9 of the Plan.

 

D.            Participants who (i) retired on or after January 1, 1991 and prior
to August 1, 1991, (ii) are receiving retirement benefits under the Plan prior
to August 1, 1991, and (iii) are eligible under Section 1.1 A hereof, shall have
the amount of their retirement benefits recomputed under this Appendix C from
the date of their previous retirement and paid in accordance with the form of
benefit previously elected under Section 9 of the Plan.  No changes to the form
of benefit previously elected shall be permitted; however, the Additional
Benefits payable for the period of time from the date of the previous retirement
to July 31, 1991 shall be paid in the form of a lump sum distribution at the
time prescribed under paragraph E hereof.  In no event shall Additional Benefits
be paid to Participants who retired before January 1, 1991.

 

E.             If a Participant elects the Additional Benefits provided under
this Appendix C to the Plan, such Participant’s retirement benefits shall be
payable commencing in the first month following the month in which the
Retirement Day occurs.

 

C-2

--------------------------------------------------------------------------------


 

APPENDIX D

 

ADDITIONAL EARLY RETIREMENT BENEFITS

 

1.1           Eligibility for Additional Benefits

 

A.            Any Participant employed in the Commonwealth of Puerto Rico by the
Estee Lauder Hemisphere Division of Clinique (the “Employer”), or on sick leave
or long-term disability under the Employer’s Long-Term Disability Plan, may
elect to retire on December 1, 1991 (such designated date of retirement
hereinafter referred to in this Appendix D as the “Retirement Day”) and be
eligible to receive the additional benefits (“Additional Benefits”) set forth
under this Appendix D, provided that (i) on or before November 30, 1991 such
Participant shall have attained at least age 55 and completed at least ten Years
of Service under the Plan (including periods of disability in which no Years of
Service were credited), (ii) the document entitled “Special Retirement Option
Agreement and General Release,” which includes a General Release in favor of the
Employer, is signed, witnessed and dated no earlier than November 4, 1991 but no
later than November 14, 1991 in strict accordance with the instructions
contained therein, and (iii) such Participant shall have made an election to
retire on such other forms as the Employer may require during the period
commencing forty-five days after such Participant receives the “Special
Retirement Option Agreement” from the Employer but ending no later than
November 30, 1991.  Participants who previously retired on or after January 1,
1991 and before December 1, 1991 and who were employed in the Commonwealth of
Puerto Rico by the Employer shall also be eligible for the Additional Benefits
under this Appendix D, provided the preceding requirements in clauses
(i)-(iii) hereof are satisfied.

 

B.            Notwithstanding the provisions of paragraph A hereof, any
individual whose active employment with the Employer ceased by mutual agreement
on or before September 19, 1991 shall not be eligible for any benefits under
this Appendix D.

 

C.            Notwithstanding the provisions of paragraph A above, any
individual who is classified by the Employer as a Corporate Department Head or
President of a division shall not be eligible for the Additional Benefits under
this Appendix D.

 

1.2           Additional Benefits

 

Each Participant eligible for Additional Benefits under this Appendix D to the
Plan who elects to retire on the Retirement Day shall be entitled to the
following:

 

A.            The Additional Benefits shall be equal to the benefit determined,
under Section 5.5 of the Plan, by increasing the Participant’s age as of
December 1, 1991, by five (5) years and Years of Service as of December 1, 1991,
by five (5) years.  The Additional Benefits shall be added to the regular
pension benefit determined under Section 5.5 of the Plan.

 

B.            The reduction contained in Section 5.5 of the Plan, which applies
to the early commencement of a Participant’s benefits, shall be applied after
increasing the Participant’s age by five (5) years as provided under paragraph A
above.

 

D-1

--------------------------------------------------------------------------------


 

C.            The Additional Benefits provided under this Appendix D to the Plan
shall be payable in the form applicable to the Participant in accordance with
the provisions of Section 9 of the Plan.

 

D.            Participants who (i) retired on or after January 1, 1991 and prior
to December 1, 1991, (ii) are receiving retirement benefits under the Plan prior
to December 1, 1991, and (iii) are eligible under Section 1.1 A hereof, shall
have the amount of their retirement benefits recomputed under this Appendix D
from the date of their previous retirement and paid in accordance with the form
of benefit previously elected under Section 8 of the Plan.  No changes to the
form of benefit previously elected shall be permitted; however, the Additional
Benefits payable for the period of time from the date of the previous retirement
to November 30, 1991 shall be paid in the form of a lump sum distribution at the
time prescribed under paragraph E hereof.  In no event shall Additional Benefits
be paid to Participants who retired before January 1, 1991.

 

E.             If a Participant elects the Additional Benefits provided under
this Appendix D to the Plan, such Participant’s retirement benefits shall be
payable commencing in the first month following the month in which the
Retirement Day occurs.

 

D-2

--------------------------------------------------------------------------------


 

APPENDIX E

 

SPECIAL PROVISIONS GOVERNING
EMPLOYEES OF WHITMAN PACKAGING CORPORATION
WHO DID NOT OTHERWISE BECOME ELIGIBLE EMPLOYEES
PRIOR TO JANUARY 1, 1992

 

SECTION 1.1                         SCOPE.

 

The provisions of this Appendix E shall apply with respect to each person who
first became an employee of Whitman Packaging Corporation prior to January 1,
1992; other than any such person who, prior to that date, terminated such
employment and immediately thereupon transferred to, and became an employee of,
an entity which was then an Employer under the Plan as then in effect (a
“Whitman Employee”).  The provisions of this Appendix E shall apply
notwithstanding any contrary provisions of the Plan, of which this Appendix is a
part.

 

Except to the extent expressly provided to the contrary herein, all defined
terms shall have the same meanings as provided under the Plan.  Each reference
to the Plan shall (except with reference to the first sentence of the preceding
paragraph) be to the Plan as in effect at the time such provision is applied to
a Whitman Employee, as the context shall require.

 

The provisions of this Appendix E shall not apply with respect to (a) any person
described in Appendix F or (b) any person who first becomes an employee of
Whitman Packaging Corporation (“Whitman”) on or after January 1, 1992.

 

SECTION 1.2                         COMMENCEMENT OF STATUS AS A PARTICIPATING
EMPLOYER

 

Whitman shall become an Employer under the Plan on January 1, 1992.

 

SECTION 1.3                         COMMENCEMENT OF PLAN PARTICIPATION BY
WHITMAN EMPLOYEES

 

No Whitman Employee shall be permitted to become a Participant prior to
January 1, 1992.  The first date on or after January 1, 1992 on which any such
person may become a Participant shall be governed by the otherwise applicable
provisions of Section 3 of the Plan.  In applying the terms of such
participation eligibility provision, there shall be taken into account all of
such Whitman Employee’s period of employment with Whitman on or after January 1,
1984, but only to the extent that any such period of employment would have been
taken into account had Whitman otherwise been an Employer throughout such
person’s entire such period of employment.

 

E-1

--------------------------------------------------------------------------------


 

SECTION 1.4                         CREDITS TO RETIREMENT ACCOUNTS

 

In determining the amount to be credited to the Retirement Account of a Whitman
Employee who becomes a Participant pursuant to the provisions of Section 5 of
the Plan, there shall be taken into account all periods of such person’s
employment with Whitman on or after January 1, 1984 which would otherwise have
been taken into account for such purpose had Whitman otherwise been an Employer
throughout such person’s entire such period of employment; provided, however,
that there shall be taken into account for this purpose with respect to any
Whitman Employee who becomes a Participant (i) who transferred from a non-exempt
position to an exempt position prior to January 1, 1992, all periods of
employment beginning with the date on which such Whitman Employee first became a
regular, full-time employee of Whitman; (ii) who is in a non-exempt position,
all periods of employment beginning on the later of (A) January 1, 1984, or
(B) such Whitman Employee’s Plan Entry Date for purposes of the Whitman
Packaging Corporation Money Purchase Plan.

 

SECTION 1.5                         VESTING

 

In determining the extent to which any Whitman Employee is vested in his
Retirement Account pursuant to the provisions of Section 8 of the Plan, there
shall be taken into account all periods of such person’s employment with Whitman
which are otherwise taken into account with respect to such employee pursuant to
the provisions of Section 1.4 of this Appendix E.

 

E-2

--------------------------------------------------------------------------------


 

APPENDIX F

 

SPECIAL PROVISIONS GOVERNING

EMPLOYEES OF WHITMAN PACKAGING CORPORATION

WHO OTHERWISE BECOME ELIGIBLE EMPLOYEES

PRIOR TO JANUARY 1, 1992

 

SECTION 1.1                         SCOPE

 

The provisions of this Appendix F shall apply with respect to each person who,
prior to January 1, 1992, (a) became an employee of Whitman Packaging
Corporation and (b) thereafter terminated such employment and immediately
thereupon transferred to, and became an employee of an entity which was then an
Employer under the Plan as then in effect (a “Transferred Whitman Employee”). 
The provisions of this Appendix F shall apply notwithstanding any contrary
provisions of the Plan, of which this Appendix is a part.

 

Except to the extent expressly provided to the contrary herein, all defined
terms shall have the same meanings as provided under the Plan.  Each reference
to the Plan shall (except with reference to the first sentence of the preceding
paragraph) be to the Plan as in effect at the time such provision is applied to
a Transferred Whitman Employee, as the context shall require.

 

The provisions of this Appendix F shall not apply with respect to (a) any person
subject to the provisions of Appendix E or (b) any person who first becomes an
employee of Whitman Packaging Corporation (“Whitman”) on or after January 1,
1992.

 

SECTION 1.2                         CREDITS TO RETIREMENT ACCOUNTS

 

In determining the amount to be credited to the Retirement Account of a
Transferred Whitman Employee for the Plan Year commencing January 1, 1992 and
for each subsequent Plan Year (but not for any prior Plan Year) pursuant to the
provisions of Section 5 of the Plan, but only in the case of such a person who
is otherwise entitled to have an amount so credited for such Plan Year, there
shall be taken into account all periods of such person’s employment with Whitman
on or after January 1, 1984 which would otherwise have been taken into account
for such purpose had Whitman otherwise been an Employer throughout such person’s
entire such period of employment; provided, however, that there shall be taken
into account for this purpose with respect to any Transferred Whitman Employee
(i) who transferred from a non-exempt position to an exempt position with
Whitman prior to becoming a Transferred Whitman Employee, all periods of
employment beginning with the date on which such Transferred Whitman Employee
first became a regular, full-time employee of Whitman; (ii) who was in a
non-exempt position with Whitman prior to becoming a Transferred Whitman
Employee, all periods of employment beginning on the later of (iii) January 1,
1984, or (iv) such Transferred Whitman Employee’s Plan Entry Date for purposes
of the Whitman Packaging Corporation Money Purchase Plan.

 

F-1

--------------------------------------------------------------------------------


 

SECTION 1.3                         VESTING

 

In determining the extent to which any Transferred Whitman Employee is, for the
Plan Year commencing January 1, 1992 and each subsequent Plan Year, vested in
his Retirement Account pursuant to the provisions of Section 8 of the Plan,
there shall be taken into account all periods of such person’s employment with
Whitman which are otherwise taken into account with respect to such employee
pursuant to the provisions of Section 1.2 of this Appendix F.

 

In determining the extent to which any Transferred Whitman Employee is, for any
Plan Year beginning prior to January 1, 1992, vested in such aforementioned
Account, such person’s prior employment with Whitman shall be taken into account
only to the extent required under the provisions of Section 411 of the Code.

 

F-2

--------------------------------------------------------------------------------


 

APPENDIX G

 

SPECIAL PROVISIONS GOVERNING
EMPLOYEES OF NORTHTEC INC. WHO DID NOT OTHERWISE
BECOME ELIGIBLE EMPLOYEES PRIOR TO JANUARY 1, 1992

 

SECTION 1.1                                                  SCOPE

 

The provisions of this Appendix G shall apply with respect to each person who
first became an employee of Northtec Inc. prior to January 1, 1992 at either its
Trevose, Pa. or Bristol, Pa. locations; other than any such person who, prior to
that date, terminated such employment and immediately thereupon transferred to,
and became an employee of, an entity which was then an Employer under the Plan
as then in effect (a “Northtec Employee”).  The provisions of this Appendix G
shall apply notwithstanding any contrary provisions of the Plan, of which this
Appendix is a part.

 

Except to the extent expressly provided to the contrary herein, all defined
terms shall have the same meanings as provided under the Plan.  Each reference
to the Plan shall (except with reference to the first sentence of the preceding
paragraph) be to the Plan as in effect at the time such provision is applied to
a Northtec Employee, as the context shall require.

 

The provisions of this Appendix G shall not apply with respect to (a) any person
described in Appendix H or (b) any person who first becomes an employee of
Northtec Inc. (“Northtec”) on or after January 1, 1992.

 

SECTION 1.2                                                  COMMENCEMENT OF
STATUS AS A PARTICIPATING EMPLOYER

 

Northtec shall become an Employer under the Plan on January 1, 1992.

 

SECTION 1.3                                                  COMMENCEMENT OF
PLAN PARTICIPATION BY NORTHTEC EMPLOYEES

 

A.                                   No Northtec Employee shall be permitted to
become a Participant prior to January 1, 1992.  The first date on or after
January 1, 1992 on which any such person may become a Participant shall be
governed by the otherwise applicable provisions of Section 2 of the 1992 Plan.

 

B.                                     In applying the terms of the
participation eligibility provision referred to in subsection (a) of this
Section 1.3 in the case of any Northtec Employee employed at the Trevose, Pa.
location prior to January 1, 1992, there shall be taken into account all of such
employee’s period of employment with Northtec on or after July 17, 1989, but
only to the extent that any such period of employment would have been taken into
account had Northtec otherwise been an Employer throughout such person’s entire
such period of employment.

 

G-1

--------------------------------------------------------------------------------


 

C.                                     In applying the terms of the
participation eligibility provision referred to in Section 1.3 in the case of
any Northtec Employee employed at the Bristol, Pa. location prior to January 1,
1992, there shall be taken into account all of such employee’s period of
employment with Northtec (including, for such purpose, all periods of employment
on and after November 1, 1987, with Powder Masters, which formerly operated such
location), but only to the extent that any such period of employment would have
been taken into account had Northtec (or Powder Masters, as the case may be)
otherwise been an Employer throughout such person’s entire such period of
employment.

 

SECTION 1.4                                                  CREDITS TO
RETIREMENT ACCOUNTS

 

A.                                   In determining the amount to be credited to
the Retirement Account of a Northtec Employee who becomes a Participant pursuant
to the provisions of Section 5 of the Plan, on behalf of any Northtec Employee
employed at the Trevose, Pa. location prior to January 1, 1992, who otherwise
becomes a Participant, there shall be taken into account all periods of such
person’s employment with Northtec on or after July 17, 1989 which would
otherwise have been taken into account for such purpose had Northtec otherwise
been an Employer throughout such person’s entire such period of employment.

 

B.                                     In determining the amount to be credited
to the Retirement Account of a Northtec Employee who becomes a Participant
pursuant to the provisions of Section 5 of the Plan, on behalf of any Northtec
Employee employed at the Bristol, Pa. location prior to January 1, 1992, who
otherwise becomes a Participant, there shall be taken into account all periods
of such person’s employment with Northtec (including, for such purpose, all
periods of employment on and after November 1, 1987, with Powder Masters) which
would otherwise have been taken into account for such purpose had Northtec (or
Powder Masters, as the case may be) otherwise been an Employer throughout such
person’s entire such period of employment.

 

C.                                     In addition to the credits referred to in
subsections (b) and (c) of this Section 1.4, each Northtec Employee who becomes
a Participant on January 1, 1992 shall, as of such date, be credited with $400
for each full calendar year of employment prior to January 1, 1992, but with
such calendar years being limited to the period otherwise taken into account
under the foregoing provisions of this Section 1.4.

 

SECTION 1.5                                                  VESTING

 

In determining the extent to which any Northtec Employee is vested in his
Account pursuant to the provisions of Section 8 of the Plan, there shall be
taken into account all periods of such person’s employment with Northtec which
are otherwise taken into account with respect to such employee pursuant to the
provisions of Section 1.4 of this Appendix G.

 

G-2

--------------------------------------------------------------------------------


 

SECTION 1.6                                                  TRANSFER BETWEEN
LOCATIONS

 

In the case of any Northtec Employee who, prior to January 1, 1992 had been
employed at both the Trevose, Pa. location and the Bristol, Pa. location, the
provisions of this Appendix G shall, notwithstanding any other provision of this
Appendix G to the contrary, be applied as if such person had, throughout the
entire period prior to January 1, 1992, remained employed at whichever of such
two locations such Northtec Employee was first employed.

 

G-3

--------------------------------------------------------------------------------


 

APPENDIX H

 

SPECIAL PROVISIONS GOVERNING

EMPLOYEES OF NORTHTEC INC. WHO OTHERWISE BECOME

ELIGIBLE EMPLOYEES PRIOR TO JANUARY 1, 1992

 

SECTION 1.1                                                  SCOPE

 

The provisions of this Appendix H shall apply with respect to each person who,
prior to January 1, 1992, (a) became an employee of Northtec Inc. at either its
Trevose, Pa. or Bristol, Pa. locations and (b) thereafter terminated such
employment and immediately thereupon transferred to, and became an employee of
an entity which was then an Employer under the Plan as then in effect (a
“Transferred Northtec Employee”).  The provisions of this Appendix H shall apply
notwithstanding any contrary provisions of the Plan, of which this Appendix is a
part.

 

Except to the extent expressly provided to the contrary herein, all defined
terms shall have the same meanings as provided under the Plan.  Each reference
to the Plan shall (except with reference to the first sentence of the preceding
paragraph) be to the Plan as in effect at the time such provision is applied to
a Transferred Northtec Employee, as the context shall require.

 

The provisions of this Appendix H shall not apply with respect to (a) any person
subject to the provisions of Appendix G or (b) any person who first becomes an
employee of Northtec Inc. (“Northtec”) on or after January 1, 1992.

 

SECTION 1.2                                                  CREDITS TO
RETIREMENT ACCOUNTS

 

A.                                   In determining the amount to be credited to
the Retirement Account of a Transferred Northtec Employee, who was employed at
the Trevose, Pa. location prior to becoming a Transferred Northtec Employee, for
the Plan Year commencing January 1, 1992 and for each subsequent Plan Year (but
not for any prior Plan Year) pursuant to the provisions of Section 5 of the
Plan, but only in the case of such a person who is otherwise entitled to have an
amount so credited for such Plan Year, there shall be taken into account all
periods of such person’s employment with Northtec on or after July 17, 1989
which would otherwise have been taken into account for such purpose had Northtec
otherwise been an Employer throughout such person’s entire such period of
employment.

 

B.                                     In determining the amount to be credited
to the Retirement Account of a Transferred Northtec Employee, who was employed
at the Bristol, Pa. location prior to becoming a Transferred Northtec Employee,
for the Plan Year commencing January 1, 1992 and for each subsequent Plan Year
(but not for any prior Plan Year) pursuant to the provisions of Section 5 of the
Plan, but only in the case of such a person who is otherwise entitled to have an
amount so credited for such Plan Year, there shall be taken into account all
periods of such person’s employment with Northtec (including, for such purpose,
all periods of employment on and after November 1, 1987, with Powder Masters)
which would otherwise have been taken into account

 

H-1

--------------------------------------------------------------------------------


 

for such purpose had Northtec (or Powder Masters, as the case may be) otherwise
been an Employer throughout such person’s entire such period of employment.

 

C.                                     In addition to the credits referred to in
subsections (b) and (c) of this Section 1.2, each Transferred Northtec Employee
who was otherwise a Participant in the Plan on January 1, 1992, shall, as of
such date, be credited with the greater of (a) the balance otherwise determined
under the Plan as of that date, without regard to this Appendix H or (b) an
amount equal to the sum of $400 multiplied by the number of such person’s full
calendar years of employment prior to January 1, 1992.  For this purpose, such
calendar years of employment for any Transferred Northtec Employee shall be
determined by taking into account all periods of employment otherwise taken into
account with respect to such person under the foregoing provisions of this
Section 1.2 as well as all periods otherwise recognized under the Plan without
regard to this Appendix H.

 

SECTION 1.3                                                  VESTING

 

In determining the extent to which any Transferred Northtec Employee is, for the
Plan Year commencing January 1, 1992 and each subsequent Plan Year, vested in
his Retirement Account pursuant to the provisions of Section 8 of the Plan,
there shall be taken into account all periods of such person’s employment with
Northtec which are otherwise taken into account with respect to such employee
pursuant to the provisions of Section 1.2 of this Appendix H.

 

In determining the extent to which any Transferred Northtec Employee is, for any
Plan Year beginning prior to January 1, 1992, vested in such aforementioned
Account, such person’s prior employment with Northtec shall be taken into
account only to the extent required under the provisions of Section 411 of the
Code.

 

SECTION 1.4                                                  TRANSFER BETWEEN
LOCATIONS

 

In the case of any Transferred Northtec Employee who, prior to so becoming a
Transferred Northtec Employee, had been employed at both the Trevose, Pa.
location and the Bristol, Pa. location, the provisions of this Appendix H shall,
notwithstanding any other provisions of this Appendix H to the contrary, be
applied as if such person had, throughout the entire period prior to becoming a
Transferred Northtec Employee, remained employed at whichever of such two
locations such person was first employed.

 

H-2

--------------------------------------------------------------------------------


 

APPENDIX I

 

ADDITIONAL RETIREMENT BENEFITS

 

SECTION 1.1                                                  Eligibility for
Additional Benefits

 

The following Participants shall receive the additional benefits provided
pursuant to this Appendix I:

 

NAME

 

SOCIAL SECURITY NO.

 

 

 

 

 

(OMITTED)

 

 

 

 

 

 

 

 

 

 

 

 

SECTION 1.2                                                  Additional Benefits

 

Each Participant described in the foregoing Section 1.1 of this Appendix I shall
be entitled to the following:

 

A.                                   The Additional Benefits shall be equal to
the benefit determined, under Section 5.5 of the Plan, by increasing the
Participant’s age by five (5) years and Years of Credited Service by five
(5) years.  The Additional Benefits shall be added to the regular pension
benefit determined under Section 5.5 of the Plan.

 

B.                                     The reduction contained in Section 5.5 of
the Plan, which applies to the early commencement of a Participant’s benefits,
shall be applied after increasing the Participant’s age by five (5) years as
provided under paragraph A above.

 

C.                                     The Additional Benefits provided under
this Appendix I shall be payable in the form otherwise applicable to the
Participant in accordance with the generally applicable provisions of the Plan.

 

I-1

--------------------------------------------------------------------------------


 

APPENDIX J

 

ADDITIONAL EARLY RETIREMENT BENEFITS - II

 

1.1                                 Eligibility for Additional Benefits.

 

(1)                                  Any Participant who is (i) employed by the
Employer, (ii) on an Approved Absence (paid or unpaid) from the Employer,
(iii) on sick leave or long-term disability under the Employer’s Long-Term
Disability Plan with disability payments continuing on and after January 1, 1997
or (iv) receiving severance payments from the Employer that are being paid on or
after January 1, 1997 (such persons being hereinafter referred to as a “Covered
Employee”), may elect to retire on the first day of any month commencing on
January 1, 1997 and ending on July 1, 1998 as designated by the Employer and
Covered Employee in the “General Release” (such designated date of retirement
hereinafter referred to in this Appendix J as the “Retirement Date”).

 

Such Covered Employee shall be eligible to receive the benefit described in
Paragraph 1.2 of this Appendix J, provided that (i) on or before December 31,
1996, such Covered Employee shall have attained at least age 50 and completed at
least ten Years of Service or Years of Credited Service under the Plan, (ii) on
or before December 31, 1996, any such Covered Employee who was employed by
Whitman Packaging Corporation has completed at least four Years of Eligibility
Service under the Plan, (iii) the document entitled “Special Retirement
Opportunity” is signed, witnessed and dated no earlier than November 8, 1996 in
strict accordance with the instructions contained therein, and (iv) such Covered
Employee shall have made an election to retire on such other forms as the
Employer may require during the period commencing at least forty-five days after
such Covered Employee receives the “General Release” from the Employer but
ending no later than June 4, 1998.  Participants who previously retired on or
after January 1, 1996 and before January 1, 1997 and who were employed in the
United States by the Employer shall also be eligible for the benefits described
in Paragraph 1.2 of this Appendix J, provided the preceding requirements in
clauses (i)-(iv) hereof are satisfied (such persons are hereinafter referred to
as “Retired Covered Employees”).

 

(2)                                  Notwithstanding the provisions of paragraph
1 above, any individual who is classified by an Employer as a Corporate
Department Head or President of a division shall not be eligible for the benefit
described in Paragraph 1.2 of this Appendix J.

 

1.2                                 Additional Benefits.

 

(1)                                  Each Covered Employee who elects to retire
on the Retirement Date shall be entitled to his Accrued Benefit which will be
calculated as if such Covered Employee was five years older than his actual age
as of December 31, 1996, and by increasing his Years of Service and Years of
Credited Service as of December 31, 1996 (the difference between the Covered
Employee’s benefit determined under this Appendix J and his benefit determined
without regard to the enhancement provided under this Appendix J shall
hereinafter be referred to as the “Additional Benefit”).

 

J-1

--------------------------------------------------------------------------------


 

(2)                                  The reduction contained in Section 5.5 of
the Plan, which applies to the early commencement of a Covered Employee’s
Accrued Benefit determined under the terms of the Prior Plan, shall be applied
after increasing the Covered Employee’s age by five (5) years as provided under
Paragraph 1.2(1) above.

 

(3)                                  If the Covered Employee elects to retire
pursuant to the provisions of this Appendix J, such Covered Employee may elect
at any time prior to the date of commencement of his benefit to receive his
benefit, calculated in accordance with the provisions of the Plan and this
Appendix J, in the forms of payment applicable to the Covered Employee in
accordance with the provisions of Section 9 of the Plan.

 

(4)                                  All Retired Covered Employees who
(i) retired on or after January 1, 1996 and prior to January 1, 1997 and
(ii) are receiving retirement benefits under the Plan prior to January 1, 1997
shall have the amount of their retirement benefits recomputed under this
Appendix J (taking into the account the provisions of paragraphs (1) and
(2) hereof) from the date of their previous retirement and paid in accordance
with the form of benefit previously elected under Section 9 of the Plan.  No
changes to the form of benefit previously elected shall be permitted.  In no
event shall Additional Benefits be paid to Participants who retired before
January 1, 1996.

 

(5)                                  If a Covered Employee or Retired Covered
Employee elects to receive the Additional Benefits provided under this Appendix
J to the Plan, such Covered Employee’s or Retired Covered Employee’s retirement
benefits shall be payable with respect to or commencing on the first month
following the month in which the Retirement Date occurs.

 

1.3                                 Defined Terms.

 

Except to the extent set forth above, the provisions of this Appendix J are
subject to the terms and conditions of the Plan and defined terms used in this
Appendix J shall have the same meaning as used in the Plan.

 

J-2

--------------------------------------------------------------------------------


 

APPENDIX K

 

SPECIAL PROVISIONS GOVERNING

EMPLOYEES OF BOBBI BROWN PROFESSIONAL

COSMETICS, INC. WHO DID NOT OTHERWISE

BECOME ELIGIBLE EMPLOYEES

 

SECTION 1.1                                                  SCOPE

 

The provisions of this Appendix K shall apply notwithstanding any contrary
provisions of the Plan, of which this Appendix is a part.

 

Except to the extent expressly provided to the contrary herein, all defined
terms shall have the same meanings as provided under the Plan.  Each reference
to the Plan shall (except with reference to the first sentence of the preceding
paragraph) be to the Plan as in effect at the time such provision is applied to
a Bobbi Brown Employee (as defined below), as the context shall require.

 

SECTION 1.2                                                  COMMENCEMENT OF
STATUS AS A PARTICIPATING EMPLOYER

 

Bobbi Brown Professional Cosmetics, Inc. (“Bobbi Brown”) shall become an
Employer under the Plan on January 1, 1996.

 

SECTION 1.3                                                  COMMENCEMENT OF
PLAN PARTICIPATION BY BOBBI BROWN EMPLOYEES

 

No Bobbi Brown employee shall be permitted to become a Participant prior to
January 1, 1996.  Each person who (i) is employed by Bobbi Brown on January 1,
1996 and (ii) is otherwise an Employee on that date shall become a Participant
on January 1, 1996. (Each person who so becomes a Participant on that date is
hereafter referred to as a “Bobbi Brown Employee”.)

 

SECTION 1.4                                                  CREDITS TO
RETIREMENT ACCOUNTS

 

In determining the amount to be credited to the Retirement Account of a Bobbi
Brown Employee who becomes a Participant, pursuant to the provisions of
Section 5 of the Plan, such person’s Years of Service, for such purpose, shall
be determined based upon the date that such person would otherwise have, without
regard to this Appendix K, first become a Participant had Bobbi Brown been an
Employer throughout such person’s entire period of employment with Bobbi Brown.

 

K-1

--------------------------------------------------------------------------------


 

SECTION 1.5                                                  VESTING

 

In determining the extent to which any Bobbi Brown Employee is vested in his
Retirement Account pursuant to the provisions of Section 8 of the Plan, such
person’s Years of Service, for such purpose, shall be determined by taking into
account all periods of such person’s employment with Bobbi Brown which would
otherwise have been taken into account for such purpose had Bobbi Brown
otherwise been an Employer throughout such person’s entire period of employment
with Bobbi Brown.

 

K-2

--------------------------------------------------------------------------------


 

APPENDIX L

 

SPECIAL PROVISIONS GOVERNING

ESTEE LAUDER EMPLOYEES WHO WERE PREVIOUSLY

EMPLOYED BY THE DONNA KARAN COMPANY

WHO DID NOT OTHERWISE

BECOME ELIGIBLE EMPLOYEES

 

SECTION 1.1                                             SCOPE

 

The provisions of this Appendix L shall apply with respect to each person who
was an employee of The Donna Karan Company (“DK”) immediately prior to
November 10, 1997 and becomes an Employee prior to December 31, 1998 (a “DK
Employee”).  The provisions of this Appendix L shall apply notwithstanding any
contrary provisions of the Plan, of which this Appendix is a part.

 

Except to the extent expressly provided to the contrary herein, all defined
terms shall have the same meanings as provided under the Plan.  Each reference
to the Plan shall be to the Plan as in effect at the time such provision is
applied to a DK Employee, as the context shall require.

 

SECTION 1.2                                             COMMENCEMENT OF PLAN
PARTICIPATION BY DK EMPLOYEES

 

No DK Employee shall be permitted to become a Participant prior to November 10,
1997.  The first date on or after November 10, 1997 on which any such person may
become a Participant shall be governed by the otherwise applicable provisions of
Section 3 of the Plan.  In applying the terms of such participation eligibility
provision, there shall be taken into account all of such DK Employee’s period of
employment with DK, but only to the extent that any such period of employment
would have been taken into account had DK otherwise been an Employer throughout
such person’s entire period of employment with DK.

 

SECTION 1.3                                             CREDITS TO RETIREMENT
ACCOUNTS

 

In determining the amount to be credited to the Retirement Account of a DK
Employee who becomes a Participant pursuant to the provisions of Section 5 of
the Plan, there shall be taken into account all periods of such person’s
employment with DK which would otherwise have been taken into account for such
purpose had DK otherwise been an Employer throughout such person’s entire such
period of employment.

 

SECTION 1.4                                             VESTING

 

In determining the extent to which any DK Employee is vested in his Retirement
Account pursuant to the provisions of Section 8 of the Plan, there shall be
taken into account all periods of such person’s employment with DK which are
otherwise taken into account with respect to such employee pursuant to the
provisions of Section 1.4 of this Appendix L.

 

L-1

--------------------------------------------------------------------------------


 

APPENDIX M

 

SPECIAL PROVISIONS GOVERNING

CERTAIN TRANSFERRED EMPLOYEES

 

SECTION 1.1                                             SCOPE

 

The provisions of this Appendix M shall apply with respect to each person
(i) who was an employee of one of the companies listed below on or after the
date specified below for such company, and (ii) whose employment is subsequently
transferred from such company to an Employer (each a “Transferred Employee”):

 

Company

 

Date

Make-Up Art Cosmetics Inc.

Make-UP Art Cosmetics (U.S.) Inc.,

FFJD, Inc.

 

December 28, 1994

Sassaby Cosmetics, Inc.

 

October 31, 1997

Aveda Corporation

Aveda Services Inc.

 

December 1,1997

 

The provisions of the Appendix M shall apply notwithstanding any contrary
provisions of the Plan, of which this Appendix is a part.

 

Except to the extent expressly provided to the contrary herein, all defined
terms shall have the same meanings as provided under the Plan.  Each reference
to the Plan shall be to the Plan as in effect at the time such provision is
applied to a Transferred Employee, as the context shall require.

 

SECTION 1.2                                             COMMENCEMENT OF PLAN
PARTICIPATION BY TRANSFERRED EMPLOYEES

 

The first date on which any Transferred Employee may become a Participant shall
be governed by the otherwise applicable provisions of Section 3 of the Plan.  In
applying the terms of such participation eligibility provision, there shall be
taken into account all of such Transferred Employee’s period of employment with
his prior employer listed in Section 1.1 of this Appendix M (including any
corporate predecessor thereof), but only to the extent that any such period of
employment would have been taken into account had such prior employer otherwise
been an Employer throughout such person’s entire period of employment.

 

M-1

--------------------------------------------------------------------------------


 

SECTION 1.3                                             CREDITS TO RETIREMENT
ACCOUNTS

 

In determining the amount to be credited to the Retirement Account of a
Transferred Employee who becomes a Participant pursuant to the provisions of
Section 5 of the Plan, there shall be taken into account all periods of such
person’s employment with his prior employer listed in Section 1.1 of this
Appendix M (including any corporate predecessor thereof) which would otherwise
have been taken into account for such purpose had such prior employer otherwise
been an Employer throughout such person’s entire such period of employment.

 

SECTION 1.4                                             VESTING

 

In determining the extent to which any Transferred Employee is vested in his
Retirement Account pursuant to the provisions of Section 8 of the Plan, there
shall be taken into account all periods of such person’s employment with his
prior employer listed in Section 1.1 of this Appendix M (including any corporate
predecessor thereof) which would otherwise have been taken into account for such
purpose had such prior employer otherwise been an Employer throughout such
person’s entire period of employment.

 

M-2

--------------------------------------------------------------------------------


 

APPENDIX N

 

PROVISIONS GOVERNING

CERTAIN EMPLOYEES OF

MAKE-UP ART COSMETICS INC. AND

ITS AFFILIATES AND PREDECESSORS

 

SECTION 1.1                                             SCOPE

 

The provisions of this Appendix N to the Estee Lauder Inc. Retirement Growth
Account Plan shall apply with respect to each person employed by Make-Up Art
Cosmetics Inc., Make-Up Art Cosmetics (U.S.), Inc., FFJD, Inc., or their
respective predecessors (collectively, the “MAC Companies”) on December 31, 1999
(“MAC Employee”).

 

The provisions of this Appendix N shall apply notwithstanding any contrary
provisions of the Plan, of which this Appendix is a part.

 

Except to the extent expressly provided to the contrary herein, all defined
terms shall have the same meanings as provided under the Plan.  Each reference
to the Plan shall be to the Plan as in effect at the time such provision is
applied to a MAC Employee, as the context shall require.

 

SECTION 1.2                                             COMMENCEMENT OF STATUS
AS PARTICIPATING EMPLOYER

 

Make-Up Art Cosmetics Inc., Make-Up Art Cosmetics (U.S.), Inc., and FFJD, Inc.
shall become Participating Employers under the Plan on January 1, 2000.

 

SECTION 1.3                                             COMMENCEMENT OF PLAN
PARTICIPATION BY MAC EMPLOYEES

 

No MAC Employee shall be permitted to become a Participant prior to January 1,
2000.  Each MAC Employee who is regularly scheduled to work twenty hours or more
per week as of December 31, 1999, may become a Participant in the Plan on
January 1, 2000, notwithstanding any otherwise applicable provisions of
Section 3 of the Plan.  Each other MAC Employee may become a Participant in the
Plan on the first applicable entry date on or after January 1, 2000, in
accordance with the provisions of Section 3 of the Plan; however, for purposes
of determining eligibility under the Plan, there shall be taken into account all
periods attributable to such person’s employment with the MAC Companies, prior
to December 31, 1999, that would otherwise have been taken into account for such
purpose had such prior employer otherwise been an Employer throughout such
person’s entire period of employment.  Any other individual who becomes actively
employed by the MAC Companies on or after January 1, 2000, may become a
Participant of the Plan on the first applicable entry date on or after
January 1, 2000, in accordance with the provisions of Section 3 of the Plan.

 

N-1

--------------------------------------------------------------------------------


 

SECTION 1.4                                             CREDITS TO RETIREMENT
ACCOUNTS

 

In determining the amount to be credited to the Retirement Account of a MAC
Employee who becomes a Participant pursuant to the provisions of Section 5 of
the Plan, there shall be taken into account all periods of such person’s
employment with the MAC Companies that would otherwise have been taken into
account for such purpose had such prior employer otherwise been an Employer
throughout such person’s entire period of employment.

 

SECTION 1.5                                             VESTING

 

In determining the extent to which any MAC Employee is vested in his Retirement
Account pursuant to the provisions of Section 8 of the Plan, there shall be
taken into account all periods of such person’s employment with the MAC
Companies that would otherwise have been taken into account for such purpose had
such prior employer otherwise been an Employer throughout such person’s entire
period of employment.

 

N-2

--------------------------------------------------------------------------------


 

APPENDIX O

 

ADDITIONAL EARLY RETIREMENT BENEFIT - III

 

SECTION 1.1                                             ELIGIBILITY FOR
ADDITIONAL BENEFITS

 

(1)                                 Any Participant who is a non-exempt Employee
in Manufacturing, Engineering, Distribution and Quality Assurance at the
Melville Complex or the Oakland, New Jersey facility and is either (i) actively
employed by the Employer, or (ii) on an Approved Absence (paid or unpaid) from
the Employer, (each such person being hereinafter referred to as a “Covered
Employee”), may elect to retire on May 1, 2000, as designated by the Employer
and Covered Employee in the “General Release” (such designated date of
retirement hereinafter referred to in this Appendix O as the “Retirement Date”).

 

Such Covered Employee shall be eligible to receive the benefit described in
Section 1.2 of this Appendix O, provided that (i) on or before April 30, 2000,
such Covered Employee shall have attained at least age 55 and completed at least
ten Years of Service or Years of Credited Service under the Plan, (ii) the
document entitled “Special Retirement Opportunity” is signed, witnessed and
dated no earlier than March 10, 2000, in strict accordance with the instructions
contained therein and (iii) such Covered Employee shall have made an election to
retire on such other forms as the Employer may require during the period
commencing at least forty-five days after such Covered Employee receives the
“General Release” from the Employer but ending no later than April 24, 2000. 
Individuals who would have been Covered Employees but for the fact that they
previously retired on or after January 1, 2000, and before May 1, 2000, shall
also be eligible for the benefits described in Section 1.2 of this Appendix O,
provided the requirements in clauses (i) and (ii) of this paragraph are
satisfied (such persons are hereinafter referred to as “Retired Covered
Employees”).

 

SECTION 1.2                                             ADDITIONAL BENEFITS

 

(1)                                 Each Covered Employee who elects to retire
on the Retirement Date shall be entitled to his Accrued Benefit which will be
calculated as if such Covered Employee was five (5) years older than his actual
age as of April 30, 2000, and by increasing by five (5) years his Years of
Service and Years of Credited Service as of April 30, 2000, (the difference
between the Covered Employee’s benefit determined under this Appendix O and his
benefit determined without regard to the enhancement provided under this
Appendix O shall hereinafter be referred to as the “Additional Benefit”).

 

(2)                                 The reduction contained in Section 5.5 of
the Plan, which applies to the early commencement of a Covered Employee’s
Accrued Benefit determined under the terms of the Prior Plan, shall be applied
after increasing the Covered Employee’s age by five (5) years as provided under
Section 1.2(1) above.

 

(3)                                 If the Covered Employee elects to retire
pursuant to the provisions of this Appendix O, such Covered Employee may elect
at any time prior to the date of commencement of his Additional Benefit to
receive such benefit, calculated in accordance with the provisions of the

 

O-1

--------------------------------------------------------------------------------


 

Plan and this Appendix O, in any of the forms of payment applicable to the
Covered Employee in accordance with the provisions of Section 9 of the Plan. 
Notwithstanding the foregoing, in the case of a Covered Employee whose
Additional Benefit is computed by reference to Section 5.6 of the Plan, such
Covered Employee may elect to receive such Additional Benefit in the form of a
lump sum distribution or any other form of payment allowed under Section 9 of
the Plan.

 

(4)                                 If a Covered Employee elects to retire and
receive the Additional Benefit provided under this Appendix O to the Plan, such
Covered Employee’s retirement benefits shall be payable commencing on the first
day of the first month coincident with or next following the date on which the
Covered Employee retires.

 

(5)                                 All Retired Covered Employees shall have the
amount of their retirement benefits computed under this Appendix O (taking into
account the provisions of paragraphs (1) and (2) of this Section 1.2) as of
May 1, 2000, and such amount shall be paid in accordance with the form of
benefit previously elected under Section 9 of the Plan.  No changes to the form
of benefit previously elected shall be permitted except to the extent necessary
to permit a Retired Covered Employee whose Additional Benefit is calculated by
reference to Section 5.6 of the Plan to elect a lump sum distribution under
paragraph (3) of this Section 1.2.  In no event shall Additional Benefits be
paid to Participants who retired prior to January 1, 2000.

 

SECTION 1.3                                             DEFINED TERMS

 

Except to the extent set forth above, the provisions of this Appendix O are
subject to the terms and conditions of the Plan and capitalized terms not
otherwise defined in this Appendix O shall have the same meaning as used in the
Plan.

 

O-2

--------------------------------------------------------------------------------


 

APPENDIX P

 

PROVISIONS GOVERNING

CERTAIN EMPLOYEES OF

STILA COSMETICS, INC. AND

ITS AFFILIATES AND PREDECESSORS

 

SECTION 1.1                                             SCOPE

 

The provisions of this Appendix P to the Estee Lauder Inc. Retirement Growth
Account Plan shall apply with respect to each person employed by Stila
Cosmetics, Inc. or its predecessor on December 31, 2000 (“Stila Employee”).

 

The provisions of this Appendix P shall apply notwithstanding any contrary
provisions of the Plan, of which this Appendix is a part.

 

Except to the extent expressly provided to the contrary herein, all defined
terms shall have the same meanings as provided under the Plan.  Each reference
to the Plan shall be to the Plan as in effect at the time such provision is
applied to a Stila Employee, as the context shall require.

 

For purposes of Section 1.6 hereof, the term “Stila Employee” shall also include
any other individual who became actively employed by Stila Cosmetics, Inc. on or
after January 1, 2001, became a Participant in the Plan in accordance with the
provisions of Section 3 of this Plan, and continued to be a Participant as of
April 10, 2006.

 

SECTION 1.2                                             COMMENCEMENT OF STATUS
AS PARTICIPATING EMPLOYER

 

Stila Cosmetics, Inc., shall become a Participating Employer under the Plan on
January 1, 2001.

 

SECTION 1.3                                             COMMENCEMENT OF PLAN
PARTICIPATION BY STILA EMPLOYEES

 

No Stila Employee shall be permitted to become a Participant prior to January 1,
2001.  Each Stila Employee who is regularly scheduled to work twenty hours or
more per week as of December 31, 2000, may become a Participant in the Plan on
January 1, 2001, notwithstanding any otherwise applicable provisions of
Section 3 of the Plan.  Each other Stila Employee may become a Participant in
the Plan on the first applicable entry date on or after January 1, 2001, in
accordance with the provisions of Section 3 of the Plan; however, for purposes
of determining eligibility under the Plan, there shall be taken into account all
periods attributable to such person’s employment with the Stila, prior to
December 31, 2000, that would otherwise have been taken into account for such
purpose had such prior employer otherwise been an Employer throughout such
person’s entire period of employment.  Any other individual who becomes actively
employed by Stila Cosmetics, Inc. on or after January 1, 2001, may become a

 

P-1

--------------------------------------------------------------------------------


 

Participant of the Plan on the first applicable entry date on or after
January 1, 2001, in accordance with the provisions of Section 3 of the Plan.

 

SECTION 1.4                                             CREDITS TO RETIREMENT
ACCOUNTS

 

In determining the amount to be credited to the Retirement Account of a Stila
Employee who becomes a Participant pursuant to the provisions of Section 5 of
the Plan, there shall be taken into account all periods of such person’s
employment with Stila that would otherwise have been taken into account for such
purpose had such prior employer otherwise been an Employer throughout such
person’s entire period of employment.

 

SECTION 1.5                                             VESTING

 

In determining the extent to which any Stila Employee is vested in his
Retirement Account pursuant to the provisions of Section 8 of the Plan, there
shall be taken into account all periods of such person’s employment with Stila
that would otherwise have been taken into account for such purpose had such
prior employer otherwise been an Employer throughout such person’s entire period
of employment.

 

SECTION 1.6                                             SALE OF STILA ASSETS AND
OPERATIONS

 

On April 10, 2006, the Employer sold certain assets and operations of Stila
Cosmetics, Inc. to Stila Corp., an unrelated purchaser.  In connection with such
sale, each Stila Employee who was actively employed by Stila Cosmetics, Inc. as
of April 10, 2006 shall be fully vested in his or her Accrued Benefit under the
Plan.

 

P-2

--------------------------------------------------------------------------------


 

APPENDIX Q

 

PROVISIONS GOVERNING

CERTAIN EMPLOYEES OF

AVEDA CORPORATION AND

ITS AFFILIATES AND PREDECESSORS

 

SECTION 1.1                                                                         
SCOPE

 

The provisions of this Appendix Q to the Estee Lauder Inc. Retirement Growth
Account Plan shall apply with respect to each person employed by Aveda
Corporation, Aveda Services Inc., Aveda Environmental Lifestyle Stores Inc. and
Aveda Institute Inc. or their respective predecessors (collectively, the “Aveda
Companies”) on December 31, 2001 (“Aveda Employee”).

 

The provisions of this Appendix Q shall apply notwithstanding any contrary
provisions of the Plan, of which this Appendix is a part.

 

Except to the extent expressly provided to the contrary herein, all defined
terms shall have the same meanings as provided under the Plan.  Each reference
to the Plan shall be to the Plan as in effect at the time such provision is
applied to an Aveda Employee, as the context shall require.

 

SECTION 1.2                                                                         
COMMENCEMENT OF STATUS AS PARTICIPATING EMPLOYER

 

Aveda Corporation, Aveda Services Inc., Aveda Environmental Lifestyle Stores
Inc. and Aveda Institute Inc., shall become Participating Employers under the
Plan on January 1, 2002.

 

SECTION 1.3                                                                         
COMMENCEMENT OF PLAN PARTICIPATION BY AVEDA EMPLOYEES

 

No Aveda Employee shall be permitted to become a Participant prior to January 1,
2002.  Each Aveda Employee may become a Participant in the Plan on the first
applicable entry date on or after January 1, 2002, in accordance with the
provisions of Section 3 of the Plan; however, for purposes of determining
eligibility under the Plan, there shall be taken into account all periods
attributable to such person’s employment with the Aveda Companies, prior to
December 31, 2001, that would otherwise have been taken into account for such
purpose had such prior employer otherwise been an Employer throughout such
person’s entire period of employment.  Any other individual who becomes actively
employed by the Aveda Companies on or after

 

Q-1

--------------------------------------------------------------------------------


 

January 1, 2002, may become a Participant of the Plan on the first applicable
entry date on or after January 1, 2002, in accordance with the provisions of
Section 3 of the Plan.

 

SECTION 1.4                                                                         
CREDITS TO RETIREMENT ACCOUNTS

 

In determining the amount to be credited to the Retirement Account of an Aveda
Employee who becomes a Participant pursuant to the provisions of Section 5 of
the Plan, there shall be taken into account all periods of such person’s
employment with the Aveda Companies that would otherwise have been taken into
account for such purpose had such prior employer otherwise been an Employer
throughout such person’s entire period of employment.

 

SECTION 1.5                                                                         
VESTING

 

In determining the extent to which any Aveda Employee is vested in his
Retirement Account pursuant to the provisions of Section 8 of the Plan, there
shall be taken into account all periods of such person’s employment with the
Aveda Companies that would otherwise have been taken into account for such
purpose had such prior employer otherwise been an Employer throughout such
person’s entire period of employment.

 

Q-2

--------------------------------------------------------------------------------


 

APPENDIX R

 

PROVISIONS GOVERNING

CERTAIN EMPLOYEES OF

SASSABY COSMETICS INC. AND

ITS AFFILIATES AND PREDECESSORS

 

SECTION 1.1                                             SCOPE

 

The provisions of this Appendix R shall apply with respect to each person
employed by    Sassaby Cosmetics Inc. or its predecessors (“Sassaby”) on
June 30, 2002 (“Sassaby Employee”).

 

The provisions of this Appendix R shall apply notwithstanding any contrary
provisions of the Plan, of which this Appendix is a part.

 

Except to the extent expressly provided to the contrary herein, all defined
terms shall have the same meanings as provided under the Plan.  Each reference
to the Plan shall be to the Plan as in effect at the time such provision is
applied to a Sassaby Employee, as the context shall require.

 

SECTION 1.2                                             COMMENCEMENT OF STATUS
AS PARTICIPATING EMPLOYER

 

Sassaby Cosmetics Inc., shall become a Participating Employer under the Plan on
July 1, 2002.

 

SECTION 1.3                                             COMMENCEMENT OF PLAN
PARTICIPATION BY SASSABY EMPLOYEES

 

No Sassaby Employee shall be permitted to become a Participant prior to July 1,
2002.  Each Sassaby Employee may become a Participant in the Plan on the first
applicable entry date on or after July 1, 2002, in accordance with the
provisions of Section 3 of the Plan; however, for purposes of determining
eligibility under the Plan, there shall be taken into account all periods
attributable to such person’s employment with Sassaby, prior to December 31,
2001, that would otherwise have been taken into account for such purpose had
such prior employer otherwise been an Employer throughout such person’s entire
period of employment.  Any other individual who becomes actively employed by
Sassaby on or after July 1, 2002, may become a Participant of the Plan on the
first applicable entry date on or after July 1, 2002, in accordance with the
provisions of Section 3 of the Plan.

 

SECTION 1.4                                             CREDITS TO RETIREMENT
ACCOUNTS

 

In determining the amount to be credited to the Retirement Account of a Sassaby
Employee who becomes a Participant pursuant to the provisions of Section 5 of
the Plan, there shall be taken into account all periods of such person’s
employment with Sassaby that would

 

R-1

--------------------------------------------------------------------------------


 

otherwise have been taken into account for such purpose had such prior employer
otherwise been an Employer throughout such person’s entire period of employment.

 

SECTION 1.5                                             VESTING

 

In determining the extent to which any Sassaby Employee is vested in his
Retirement Account pursuant to the provisions of Section 8 of the Plan, there
shall be taken into account all periods of such person’s employment with Sassaby
that would otherwise have been taken into account for such purpose had such
prior employer otherwise been an Employer throughout such person’s entire period
of employment.

 

R-2

--------------------------------------------------------------------------------


 

APPENDIX S

 

SPECIAL PROVISIONS GOVERNING

TRANSFERRED EMPLOYEES OF RODAN & FIELDS LLC

 

SECTION 1.1                         SCOPE

 

The provisions of this Appendix S shall apply with respect to each person
(i) who was an employee of Rodan & Fields LLC on or after July 17, 2003, and
(ii) whose employment is subsequently transferred from such company to an
Employer (each a “Transferred Employee”).

 

The provisions of the Appendix S shall apply notwithstanding any contrary
provisions of the Plan, of which this Appendix is a part.

 

Except to the extent expressly provided to the contrary herein, all defined
terms shall have the same meanings as provided under the Plan.  Each reference
to the Plan shall be to the Plan as in effect at the time such provision is
applied to a Transferred Employee, as the context shall require.

 

For purposes of Section 1.5 hereof, the term “Transferred Employee” shall also
include any other individual who became actively and primarily employed in
connection with the Rodan & Fields business on or after July 17, 2003, became a
Participant in the Plan in accordance with the provisions of Section 3 of this
Plan, and continued to be a Participant as of August 8, 2007.

 

SECTION 1.2                         COMMENCEMENT OF PLAN PARTICIPATION BY
TRANSFERRED EMPLOYEES

 

The first date on which any Transferred Employee may become a Participant shall
be governed by the otherwise applicable provisions of Section 3 of the Plan.  In
applying the terms of such participation eligibility provision, there shall be
taken into account all of such Transferred Employee’s period of employment with
Rodan & Fields LLC, the prior employer (including any corporate predecessor
thereof), but only to the extent that any such period of employment would have
been taken into account had such prior employer otherwise been an Employer
throughout such person’s entire period of employment.

 

SECTION 1.3                         CREDITS TO RETIREMENT ACCOUNTS

 

In determining the amount to be credited to the Retirement Account of a
Transferred Employee who becomes a Participant pursuant to the provisions of
Section 5 of the Plan, there shall be taken into account all periods of such
person’s employment with his prior employer, Rodan & Fields LLC (including any
corporate predecessor thereof) which would otherwise have been taken into
account for such purpose had such prior employer otherwise been an Employer
throughout such person’s entire such period of employment.

 

SECTION 1.4                         VESTING

 

In determining the extent to which any Transferred Employee is vested in his
Retirement Account pursuant to the provisions of Section 8 of the Plan, there
shall be taken into account all

 

S-1

--------------------------------------------------------------------------------


 

periods of such person’s employment with his prior employer, Rodan & Fields LLC
(including any corporate predecessor thereof) which would otherwise have been
taken into account for such purpose had such prior employer otherwise been an
Employer throughout such person’s entire period of employment.

 

SECTION 1.5                         SALE OF RODAN & FIELDS

 

The Retirement Accounts of Transferred Employees who were actively performing
services primarily for Rodan & Fields as of August 8, 2007, and who remained
employed by the purchaser of the Rodan & Fields business through December 31,
2007, shall be fully vested as of December 31, 2007.

 

S-2

--------------------------------------------------------------------------------


 

APPENDIX T

 

PROVISIONS GOVERNING

CERTAIN EMPLOYEES OF

DARPHIN LLC AND

ITS AFFILIATES AND PREDECESSORS

 

SECTION 1.1                                             SCOPE

 

The provisions of this Appendix T shall apply with respect to each person
employed by    Darphin LLC or its predecessors (“Darphin”) on December 31, 2004
(“Darphin Employee”).

 

The provisions of this Appendix T shall apply notwithstanding any contrary
provisions of the Plan, of which this Appendix is a part.

 

Except to the extent expressly provided to the contrary herein, all defined
terms shall have the same meanings as provided under the Plan.  Each reference
to the Plan shall be to the Plan as in effect at the time such provision is
applied to a Darphin Employee, as the context shall require.

 

SECTION 1.2                                             COMMENCEMENT OF STATUS
AS PARTICIPATING EMPLOYER

 

Darphin LLC shall become a Participating Employer under the Plan on January 1,
2005.

 

SECTION 1.3                                             COMMENCEMENT OF PLAN
PARTICIPATION BY DARPHIN EMPLOYEES

 

No Darphin Employee shall be permitted to become a Participant prior to
January 1, 2005.  Each Darphin Employee may become a Participant in the Plan on
the first applicable entry date on or after January 1, 2005, in accordance with
the provisions of Section 3 of the Plan; however, for purposes of determining
eligibility under the Plan, there shall be taken into account all periods
attributable to such person’s employment with Darphin, prior to January 1, 2005,
that would otherwise have been taken into account for such purpose had such
prior employer otherwise been an Employer throughout such person’s entire period
of employment.  Any other individual who becomes actively employed by Darphin on
or after January 1, 2005, may become a Participant of the Plan on the first
applicable entry date on or after January 1, 2005, in accordance with the
provisions of Section 3 of the Plan.

 

SECTION 1.4                                             CREDITS TO RETIREMENT
ACCOUNTS

 

In determining the amount to be credited to the Retirement Account of a Darphin
Employee who becomes a Participant pursuant to the provisions of Section 5 of
the Plan, there shall be taken into account all periods of such person’s
employment with Darphin or any affiliate of Darphin (e.g., Laboratories Darphin
SAS in France) that would otherwise have been taken

 

T-1

--------------------------------------------------------------------------------


 

into account for such purpose had such prior employer otherwise been an Employer
throughout such person’s entire period of employment.

 

SECTION 1.5                                             VESTING

 

In determining the extent to which any Darphin Employee is vested in his
Retirement Account pursuant to the provisions of Section 8 of the Plan, there
shall be taken into account all periods of such person’s employment with Darphin
that would otherwise have been taken into account for such purpose had such
prior employer otherwise been an Employer throughout such person’s entire period
of employment.

 

T-2

--------------------------------------------------------------------------------


 

THE ESTEE LAUDER COMPANIES RETIREMENT GROWTH ACCOUNT PLAN

 

TABLE OF CONTENTS

 

SECTION 1 NAME AND CONSTRUCTION

 

1

SECTION 2 DEFINITIONS

 

3

SECTION 3 PARTICIPATION

 

12

SECTION 4 RETIREMENT DATES

 

14

SECTION 5 PARTICIPANTS’ RETIREMENT ACCOUNTS

 

15

SECTION 6 CONTRIBUTIONS

 

22

SECTION 7 DEATH BENEFIT

 

23

SECTION 8 TERMINATION OF EMPLOYMENT

 

25

SECTION 9 OPTIONAL FORMS OF BENEFIT

 

28

SECTION 10 PAYMENT OF RETIREMENT INCOME

 

33

SECTION 11 ADMINISTRATION OF THE PLAN

 

35

SECTION 12 INVESTMENT OF PLAN ASSETS; DUTIES OF FIDUCIARY COMMITTEE

 

38

SECTION 13 OBLIGATIONS OF THE EMPLOYER

 

40

SECTION 14 MISCELLANEOUS PROVISIONS

 

41

SECTION 15 ADOPTION OF PLAN BY MEMBERS OF THE GROUP

 

43

SECTION 16 AMENDMENT AND TERMINATION

 

45

SECTION 17 LIMITATION ACCORDING TO TREASURY DEPARTMENT REQUIREMENTS

 

47

SECTION 18 TOP-HEAVY PLAN PROVISIONS

 

48

SECTION 19 FUNDING BASED LIMITS ON BENEFITS AND BENEFIT ACCRUALS

 

51

SECTION 20 EXECUTION

 

54

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

APPENDIX A

 

A-1

 

 

 

APPENDIX B

 

B-1

 

 

 

APPENDIX C

ADDITIONAL EARLY RETIREMENT BENEFITS

C-1

 

 

 

APPENDIX D

ADDITIONAL EARLY RETIREMENT BENEFITS

D-1

 

 

 

APPENDIX E

SPECIAL PROVISIONS

E-1

 

GOVERNING EMPLOYEES OF WHITMAN PACKAGING CORPORATION WHO DID NOT OTHERWISE
BECOME ELIGIBLE EMPLOYEES PRIOR TO JANUARY 1, 1992

 

 

 

 

APPENDIX F

SPECIAL PROVISIONS

F-1

 

GOVERNING EMPLOYEES OF WHITMAN PACKAGING CORPORATION WHO OTHERWISE BECOME
ELIGIBLE EMPLOYEES PRIOR TO JANUARY 1, 1992

 

 

 

 

APPENDIX G

SPECIAL PROVISIONS

G-1

 

GOVERNING EMPLOYEES OF NORTHTEC INC. WHO DID NOT OTHERWISE BECOME ELIGIBLE
EMPLOYEES PRIOR TO JANUARY 1, 1992

 

 

 

 

APPENDIX H

SPECIAL PROVISIONS

H-1

 

GOVERNING EMPLOYEES OF NORTHTEC INC. WHO OTHERWISE BECOME ELIGIBLE EMPLOYEES
PRIOR TO JANUARY 1, 1992

 

 

 

 

APPENDIX I

ADDITIONAL EARLY RETIREMENT BENEFITS

I-1

 

 

 

APPENDIX J

ADDITIONAL EARLY RETIREMENT BENEFITS - II

J-1

 

 

 

APPENDIX K

SPECIAL PROVISIONS

K-1

 

GOVERNING EMPLOYEES OF BOBBI BROWN PROFESSIONAL COSMETICS WHO DID NOT OTHERWISE
BECOME ELIGIBLE EMPLOYEES

 

 

--------------------------------------------------------------------------------


 

APPENDIX L

SPECIAL PROVISIONS

L-1

 

GOVERNING ESTEE LAUDER EMPLOYEES WHO WERE PREVIOUSLY EMPLOYED BY THE DONNA KARAN
COMPANY WHO DID NOT OTHERWISE BECOME ELIGIBLE EMPLOYEES

 

 

 

 

APPENDIX M

SPECIAL PROVISIONS

M-1

 

GOVERNING CERTAIN TRANSFERRED EMPLOYEES

 

 

 

 

APPENDIX N

PROVISIONS

N-1

 

GOVERNING CERTAIN EMPLOYEES OF MAKE-UP ART COSMETICS INC. AND ITS AFFILIATES AND
PREDECESSORS

 

 

 

 

APPENDIX O

ADDITIONAL EARLY RETIREMENT BENEFITS - III

O-1

 

 

 

APPENDIX P

PROVISIONS

P-1

 

GOVERNING CERTAIN EMPLOYEES OF STILA COSMETICS, INC. AND ITS AFFILIATES AND
PREDECESSORS

 

 

 

 

APPENDIX Q

PROVISIONS

Q-1

 

GOVERNING CERTAIN EMPLOYEES OF AVEDA CORPORATION AND ITS AFFILIATES AND
PREDECESSORS

 

 

 

 

APPENDIX R

PROVISIONS

R-1

 

GOVERNING CERTAIN EMPLOYEES OF SASSABY COSMETICS INC. AND ITS AFFILIATES AND
PREDECESSORS

 

 

 

 

APPENDIX S

SPECIAL PROVISIONS

S-1

 

GOVERNING TRANSFERRED EMPLOYEES OF RODAN & FIELDS LLC

 

 

 

 

APPENDIX T

PROVISIONS

T-1

 

GOVERNING CERTAIN EMPLOYEES OF DARPHIN LLC AND ITS AFFILIATES AND PREDECESSORS

 

 

--------------------------------------------------------------------------------


 

AMENDMENT TO

 

THE ESTEE LAUDER COMPANIES

 

RETIREMENT GROWTH ACCOUNT PLAN

 

The Estee Lauder Companies Retirement Growth Account Plan, as amended and
restated generally effective as of January 1, 2002 (the “Plan”), is hereby
further amended as follows:

 

1.  Effective as of January 1, 1991, Section 2 of the Plan is amended by
modifying the definition of “Accrued Benefit” to read as follows:

 

“Accrued Benefit” means a monthly amount of retirement income determined for a
Participant as of a specified date, commencing on a Participant’s Normal
Retirement Date, and payable as a single life annuity.  The Accrued Benefit as
of a specified date equals the Participant’s Retirement Account projected to
Normal Retirement Date with interest at 4% per annum and then divided by the
applicable factor from Appendix A.  If the Accrued Benefit is determined after
the Participant’s Normal Retirement Date, the Accrued Benefit equals the
Participant’s Retirement Account divided by the applicable factor from Appendix
A.  For those who were participants in the Prior Plans as of December 31, 1990
and satisfy the applicable requirements set forth in Appendix B, the Accrued
Benefit is the greater of the accrued benefit described above or the accrued
benefit determined under the Prior Plans, as described in Section 5.5 hereof.

 

2.  Effective as of January 1, 1991 and prior to March 28, 2005,
Section 9.1(a) of the Plan is amended to read as follows:

 

(a)  The normal form of benefit shall be an income payable monthly for life,
commencing on the Normal Retirement Date and terminating with the payment
preceding death; provided, however, that a Participant may, with spousal consent
under the terms of Section 9.4 hereof, if applicable, elect to receive the
greater of the amount credited to his Retirement Account or the Actuarial
Equivalent of his Accrued Benefit in a single cash lump sum; further provided,
however, that if such amount does not exceed $3,500 (with respect to Plan Years
beginning prior to January 1, 1998) or $5,000 (with respect to Plan Years
beginning on or after January 1, 1998), such amount shall automatically be paid
to the Participant in a cash lump sum in accordance with the last sentence of
Section 10.1 hereof.

 

--------------------------------------------------------------------------------


 

3.  Effective as of March 28, 2005, Section 9.1(a) of the Plan is further
amended to read as follows:

 

(a)  The normal form of benefit shall be an income payable monthly for life,
commencing on the Normal Retirement Date and terminating with the payment
preceding death; provided, however, that a Participant may, with spousal consent
under the terms of Section 9.4 hereof, if applicable, elect to receive the
greater of the amount credited to his Retirement Account or the Actuarial
Equivalent of his Accrued Benefit in a single cash lump sum; further provided,
however, that if such amount does not exceed $1,000 (with respect to
distributions commencing on or after March 28, 2005) or $5,000 (with respect to
distributions commencing prior to March 28, 2005 and on or after January 1,
1998), such amount shall automatically be paid to the Participant in a cash lump
sum in accordance with the last sentence of Section 10.1 hereof.

 

4.  Effective as of January 1, 1996, Section 1 of Appendix A of the Plan is
amended by modifying the introductory language of such Section to read as
follows:

 

Except as otherwise noted below, the assumptions to be used to convert a single
life annuity into any other form of benefit, other than a lump sum distribution
or a level income annuity (Option 5 of Section 9.3), are as follows:

 

5.  Effective as of January 1, 1996, Appendix A of the Plan is further amended
by modifying Section 2 of such Appendix to insert, immediately following the
words “an equivalent, immediately payable, annual amount of single life
annuity”, in each of three places in which they appear, the words “or an
equivalent, immediately payable, annual amount of level income annuity (Option 5
of Section 9.3)”.

 

6.  Effective as of January 1, 1996, Appendix A of the Plan is further amended
by modifying Section 4 of such Appendix:

 

(a)  To insert, immediately following the words “an equivalent, immediately
payable lump sum distribution”, in each of three places in which they appear,
the words “or an equivalent, immediately payable, annual amount of level income
annuity (Option 5 of Section 9.3)”; and

 

(b)  To replace the words “the distribution of such lump sum benefit is to
occur” in each of the three places in which they appear, with the words “the
distribution of such benefit is to occur or commence”.

 

--------------------------------------------------------------------------------


 

AMENDMENT TO

 

THE ESTEE LAUDER COMPANIES

 

RETIREMENT GROWTH ACCOUNT PLAN

 

The Estee Lauder Companies Retirement Growth Account Plan, as amended and
restated generally effective as of January 1, 2007 (the “Plan”), is hereby
further amended as follows:

 

Effective as of November 1, 2008, Section 9.3 of the Plan is amended to read as
follows:

 

“9.3         Notwithstanding the foregoing provisions of this Section 9, a
Participant who retires on or after his Early Retirement Date may, subject to
consent as provided in Sections 9.4 and 9.5 hereof, elect to receive the value
of (i) his entire Accrued Benefit in accordance with Option 1 or 2; or (ii) his
Accrued Benefit as of his Retirement Income Commencement Date less the value of
his Accrued Benefit as of December 31, 1990 separately in accordance with Option
1 or 2, and his Accrued Benefit as of December 31, 1990 under a Prior Plan
separately in accordance with Option 3 or 4 or, for Retirement Income
Commencement Dates prior to November 1, 2008, Option 5.

 

Option 1.  An Actuarial Equivalent retirement income to be paid to the retired
Participant for the rest of his life, and after his death either 50%, 100% or,
effective for Plan Years beginning on or after January 1, 2008, 75% (in
accordance with his election) of such Actuarial Equivalent retirement income to
be paid to his contingent annuitant for the rest of the contingent annuitant’s
life.

 

Option 2.  An Actuarial Equivalent retirement income to be paid to the retired
Participant payable for the greater of his lifetime or a period of ten
(10) years.  If the retired Participant dies before the expiration of ten
(10) years, the remaining installments of his Actuarial Equivalent retirement
income shall be paid to his Beneficiary.

 

Option 3.  An Actuarial Equivalent retirement income to be paid to the retired
Participant for the rest of his life, and after his death either 25%,

 

--------------------------------------------------------------------------------


 

66.67%, 75% or 100% (in accordance with his election) of such Actuarial
Equivalent retirement income to be paid to his contingent annuitant for the rest
of the contingent annuitant’s life.  Notwithstanding the foregoing, the 66.67%
contingent annuity shall not be available for Retirement Income Commencement
Dates on or after November 1, 2008.

 

Option 4.  An Actuarial Equivalent retirement income to be paid to the retired
Participant for the rest of his life, and if he dies before receiving 120
monthly payments, such Actuarial Equivalent retirement income to be paid to his
Beneficiary for the remainder of the 120 months.

 

Option 5.  A Participant who retires early in accordance with Section 4.2 hereof
and whose Retirement Income Commencement Date is prior to November 1, 2008 may
elect to receive an Actuarial Equivalent retirement income providing larger
monthly payments, in lieu of the retirement income otherwise payable upon early
retirement, until the earliest date on which his Social Security benefit could
commence; thereafter his monthly retirement income payments shall be reduced by
the estimated monthly amount of his Social Security benefit computed to commence
on such date.  This optional form provides, insofar as practical, a level total
retirement income (from this Plan and Social Security) for the Participant.  In
the event of the election of this Social Security adjustment option, the monthly
payment of the adjusted retirement income shall commence at the date of
retirement and shall cease with the earlier of the last payment prior to the
death of the Participant or the last payment payable as calculated under this
option.”

 

--------------------------------------------------------------------------------


 

AMENDMENT TO

 

THE ESTEE LAUDER COMPANIES

 

RETIREMENT GROWTH ACCOUNT PLAN

 

The Estee Lauder Companies Retirement Growth Account Plan, as amended and
restated generally effective as of January 1, 2007 (the “Plan”), is hereby
further amended as follows:

 

1.  Effective as of August 1, 2008, Section 2.36 of the Plan (definition of
“Surviving Spouse”) is amended to read as follows:

 

2.36  “Surviving Spouse” means a wife or husband of a Participant who is married
to such Participant by legal contract as of the earlier of the death of the
Participant or the Participant’s Retirement Income Commencement Date.

 

2.  Effective for distributions commencing on or after August 1, 2008, Appendix
A of the Plan is amended as follows:

 

a.  Section 2 of Appendix A is amended by adding the following new sentence to
the end of the third paragraph thereof:

 

Effective for distributions commencing on or after August 1, 2008, the
“applicable interest rate” shall be determined as of the fourth calendar month
immediately prior to the first day of such calendar quarter; provided, however,
that for the one-year period beginning on August 1, 2008, the “applicable
interest rate” shall be determined as of either the second or the fourth
calendar month immediately prior to the first day of such calendar quarter,
whichever results in the larger distribution.

 

b.  Section 3 of Appendix A is amended by adding the following new sentence to
the end of the third paragraph thereof:

 

Effective for distributions commencing on or after August 1, 2008, the
“applicable interest rate” shall be determined as of the fourth calendar month
immediately prior to the first day of such calendar quarter; provided, however,
that for the one-year period beginning on August 1, 2008, the “applicable
interest rate” shall be determined as of either the second or the fourth
calendar month immediately prior to the first day of such calendar quarter,
whichever results in the larger distribution.

 

c.  Section 4 of Appendix A is amended by adding the following new sentence to
the end of the fourth paragraph thereof:

 

--------------------------------------------------------------------------------


 

Effective for distributions commencing on or after August 1, 2008, the
“applicable interest rate” for purposes of both clauses (i) and (ii) of this
paragraph shall be determined as of the fourth calendar month immediately prior
to the first day of such calendar quarter; provided, however, that for the
one-year period beginning on August 1, 2008, the “applicable interest rate”
shall be determined as of either the second or the fourth calendar month
immediately prior to the first day of such calendar quarter, whichever results
in the larger distribution.

 

d.  Section 5 of Appendix A is amended by adding the following new sentence to
the end of the fourth paragraph thereof:

 

Effective for distributions commencing on or after August 1, 2008, the
“applicable interest rate” for purposes of both clauses (i) and (ii) of this
paragraph shall be determined as of the fourth calendar month immediately prior
to the first day of such calendar quarter; provided, however, that for the
one-year period beginning on August 1, 2008, the “applicable interest rate”
shall be determined as of either the second or the fourth calendar month
immediately prior to the first day of such calendar quarter, whichever results
in the larger distribution.

 

3.  Effective as of August 1, 2008, Appendix I of the Plan (“Additional
Retirement Benefits”) is amended by revising Section 1.1 thereof to read as
follows:

 

SECTION 1.1                         Eligibility for Additional Benefits

 

The following Participants shall receive the additional benefits provided
pursuant to this Appendix I:

 

(OMITTED)

 

--------------------------------------------------------------------------------


 

AMENDMENT TO

 

THE ESTEE LAUDER COMPANIES

 

RETIREMENT GROWTH ACCOUNT PLAN

 

The Estee Lauder Companies Retirement Growth Account Plan, as amended and
restated generally effective as of January 1, 2007 (the “Plan”), is hereby
further amended as follows, effective January 1, 2008 except as provided below:

 

1. Section 2.4 (definition of “Accrued Benefit”) is amended, effective as of
January 1, 2007, by adding a new paragraph to the end thereof to read as
follows:

 

Notwithstanding the foregoing, for distributions commencing prior to January 1,
2007, the Accrued Benefit as of a specified date equals the Participant’s
Retirement Account projected to Normal Retirement Date with interest at 4% per
annum and then divided by the applicable factor from Appendix A; provided that
if the Accrued Benefit is determined after the Participant’s Normal Retirement
Date, the Accrued Benefit equals the Participant’s Retirement Account divided by
the applicable factor from Appendix A.

 

2. Section 2.4 (definition of “Average Final Compensation”) is amended,
effective as of January 1, 2009, by adding a new sentence to the end thereof to
read as follows:

 

Effective as of January 1, 2009, “compensation” for purposes of this Section 2.4
shall also include any “differential pay” (as defined in Section 2.10).

 

3. Section 2.10 (definition of “Compensation”) is amended, effective as of
January 1, 2009, by adding a new paragraph to the end thereof to read as
follows:

 

Effective as of January 1, 2009, Compensation shall also include any
“differential pay.” For this purpose, “differential pay” shall mean any payment
which (i) is made by an Employer to an individual with respect to any period
during which he or she is performing service in the uniformed services (as
defined in Chapter 43, Title 38, United States Code) while on active duty for a
period of more than 30 days, and (ii) represents all or a portion of the amount
the individual would have received from the Employer if he or she were
performing services for such Employer.

 

4. Section 8.1 is amended by revising the third sentence thereof to read as
follows:

 

If a Participant terminates employment other than by early or normal retirement
or death after having completed at least five (5) Years of Service (or at least
three (3) Years of Service effective for Plan Years beginning on or after
January 1, 2008),

 

--------------------------------------------------------------------------------


 

he shall be entitled to elect, with spousal consent under the terms of
Section 9.4 hereof, if applicable, payment of the amount credited to his
Retirement Account (or if greater, for distributions made prior to January 1,
2007, an amount equal to the Actuarial Equivalent of his Accrued Benefit) as of
such date of termination in a cash lump sum or, (i) if the Participant has a
Surviving Spouse at the time of such termination of employment, as an annuity of
the form described in Section 9.2 hereof or (ii) if the Participant has no
Surviving Spouse at the time of such termination of employment, as an annuity of
the form of benefit described in Section 9.1 hereof.

 

5. Section 9.1(a) is amended in its entirety to read as follows:

 

(a)           The normal form of benefit shall be an income payable monthly for
life, commencing on the Normal Retirement Date and terminating with the payment
preceding death; provided, however, that a Participant may, with spousal consent
under the terms of Section 9.4 hereof, if applicable, elect to receive the
amount credited to his Retirement Account (or if greater, for distributions made
prior to January 1, 2007, an amount equal to the Actuarial Equivalent of his
Accrued Benefit) in a single cash lump sum; further provided, however, that if
the Actuarial Equivalent value of such amount does not exceed $1,000 (with
respect to distributions commencing on or after March 28, 2005) or $5,000 (with
respect to distributions commencing prior to March 28, 2005 and on or after
January 1, 1998), such value shall automatically be paid to the Participant in a
cash lump sum in accordance with the last sentence of Section 10.1 hereof.

 

6.  Section 9.4(f) is amended, effective as of January 1, 2006, by adding a new
sentence to the end thereof to read as follows:

 

Notwithstanding the foregoing sentence, for annuity starting dates occurring on
or after January 1, 2006, the level of benefits payable to a contingent
annuitant who is not the Surviving Spouse shall be determined in accordance with
Q&A-2(c) of Treasury Regulations Section 1.401(a)(9)-6, as applicable.

 

7.  Section 9.5 is amended by revising the second to last sentence thereof to
read as follows:

 

Notwithstanding the foregoing, only the Participant need consent to the
commencement of a distribution in the form of a 50%, 75% or 100% joint and
survivor annuity described in Option 1 or Option 3 under Section 9.3 while the
Accrued Benefit is immediately distributable, provided that the Surviving Spouse
is the contingent annuitant.

 

8.  Section 9.6(c) is amended in its entirety to read as follows:

 

(c)           “Eligible Retirement Plan” means any of the following plans or
arrangements that accepts the individual’s Eligible Rollover Distribution:
(i) an individual retirement account described in Section 408(a) of the Code,
(ii) an

 

--------------------------------------------------------------------------------


 

individual retirement annuity described in Section 408(b) of the Code, (iii) a
Roth IRA described in Section 408A of the Code, (iv) a qualified plan trust,
(v) an annuity plan described in Section 403(a) of the Code, (vi) an annuity
contract described in Section 403(b) of the Code, or (vii) an eligible deferred
compensation plan described in Section 457(b) of the Code that is maintained by
a state, political subdivision of a state, or any agency or instrumentality of a
state or political subdivision of a state.  In the case of a non-Spouse
Beneficiary, an “Eligible Retirement Plan” shall include only (i) an individual
retirement account described in Section 408(a) of the Code, (ii) an individual
retirement annuity described in Section 408(b) of the Code (other than an
endowment contract) or (iii) a Roth IRA described in Section 408A of the Code,
established for the purpose of receiving the Eligible Rollover Distribution on
behalf of such non-Spouse Beneficiary.

 

9.  A new Section 14.11 is added to the Plan, effective January 1, 2007, to read
as follows:

 

14.11       In the case of a Participant who, on or after January 1, 2007, dies
while performing “qualified military service” (within the meaning of
Section 414(u)(5) of the Code), the survivors of the Participant shall be
entitled to any additional benefits (including vesting) provided under the Plan
had the Participant resumed and then terminated employment on account of death.

 

10.  A new Section 16.5 is added to the Plan to read as follows:

 

16.5         Upon termination of the Plan, (i) the rate of interest used to
determine accrued benefits under the Plan shall be equal to the average of the
rates of interest used under the Plan during the 5-year period ending on the
termination date, and (ii) the interest rate and mortality table used to
determine the amount of any benefit under the Plan payable in the form of an
annuity payable at normal retirement age shall be the rate and table specified
in Appendix A, except that if such rate is a variable rate, the interest rate
shall be determined under the rules of clause (i). This section shall be
interpreted and applied in a manner consistent with Section 411(b)(5)(B)(vi) of
the Code and the guidance issued thereunder.

 

11. Section 19.1(a) is amended to read as follows:

 

(a)           If any Participant is entitled to an “unpredictable contingent
event benefit” (as defined in Treasury Regulation Section 1.436-1(j)(9)) payable
with respect to any event occurring during any Plan Year, such benefit shall not
be provided if the “adjusted funding target attainment percentage” (as defined
in Treasury Regulation Section 1.436-1(j)(1)) for such Plan Year—

 

(i)            is less than 60 percent; or

 

(ii)           would be less than 60 percent taking into account such
occurrence.

 

--------------------------------------------------------------------------------


 

12. Section 19.3(b) is amended by substituting “Estee Lauder” for “any Employer”
in the first sentence thereof.

 

13. Section 19.3(c) is amended by substituting “Section 19.3 applies” for
“either Section 19.3(c)(i) or (ii) applies” at the end of the first sentence
after sub-clause (ii) thereof.

 

14. Section 19.3(d) is amended by adding a new sentence to the end thereof to
read as follows:

 

Notwithstanding the foregoing, the term “prohibited payment” does not include
the payment of a benefit that may be immediately distributed without the consent
of the Participant under Section 411(a)(11) of the Code.

 

15. A new Section 19.5 is added to the Plan to read as follows:

 

19.5         Applicable Code and Regulation Provisions. The limitations of this
Section 19 shall be interpreted and applied in a manner consistent with
Section 436 of the Code and Section 1.436-1 of the Treasury Regulations.

 

16.  Effective as of January 1, 2007, Section 1 of Appendix A of the Plan is
amended by modifying the introductory language of such Section to read as
follows:

 

Except as otherwise noted below, the assumptions to be used to convert a single
life annuity into any other form of benefit, other than a lump sum distribution
or a level income annuity (Option 5 of Section 9.3), are as follows:

 

17.  Effective as of January 1, 2007, Appendix A of the Plan is further amended
by modifying Section 2 of such Appendix to insert, immediately following the
words “an equivalent, immediately payable, annual amount of single life
annuity”, in each of three places in which they appear, the words “or an
equivalent, immediately payable, annual amount of level income annuity (Option 5
of Section 9.3)”.

 

18.  Effective as of January 1, 2007, Appendix A of the Plan is further amended
by modifying Section 4 of such Appendix:

 

(a)  To insert, immediately following the words “an equivalent, immediately
payable lump sum distribution”, in each of three places in which they appear,
the words “or an equivalent, immediately payable, annual amount of level income
annuity (Option 5 of Section 9.3)”; and

 

(b)  To replace the words “the distribution of such lump sum benefit is to
occur” in each of the three places in which they appear, with the words “the
distribution of such benefit is to occur or commence”.

 

--------------------------------------------------------------------------------


 

AMENDMENT TO

 

THE ESTEE LAUDER COMPANIES

 

RETIREMENT GROWTH ACCOUNT PLAN

 

The Estee Lauder Companies Retirement Growth Account Plan, as amended and
restated generally effective as of January 1, 2007 (the “Plan”), is hereby
further amended as follows effective as of April 1, 2010:

 

Section 2.10 (definition of “Compensation”) is amended by adding a new paragraph
to the end thereof to read as follows:

 

Notwithstanding the exclusion of commissions from “Compensation” pursuant to the
first paragraph of this Section 2.10, commissions paid on or after April 1, 2010
to Employees of Aveda Corporation, Aveda Experience Centers Inc., Aveda
Institute Inc. or Aveda Services Inc. shall be counted as “Compensation” for all
purposes under the Plan.

 

--------------------------------------------------------------------------------


 

AMENDMENT TO

 

THE ESTEE LAUDER COMPANIES

 

RETIREMENT GROWTH ACCOUNT PLAN

 

The Estee Lauder Companies Retirement Growth Account Plan, as amended and
restated generally effective as of January 1, 2007 (the “Plan”), is hereby
further amended, effective as of January 1, 2007, as provided below.

 

Section 5.7 of the Plan is amended by redesignating subsection (f) as subsection
(g), and by adding a new subsection (f) to read as follows:

 

(f)            Except as provided below, the Compensation of each Participant
that may be taken into account in any limitation year for purposes of this
Section 5.7 must be actually paid or made available to the Participant (or, if
earlier, includable in the gross income of the Participant) within the
limitation year, and must be paid or treated as paid prior to the Participant’s
severance from employment with the Employer, including payments made in the
following limitation year solely because of the timing of pay periods and pay
dates (as described in Treasury Regulation Section 1.415(c)-2(e)(2)).
Notwithstanding the preceding sentence, the following amounts are also included
in Compensation for a limitation year: any payment of regular compensation for
services during the Employee’s regular working hours, compensation for services
outside the Employee’s regular working hours (such as overtime or shift
differential), commissions, bonuses or other similar payments made after
severance from employment with the Employer that are paid by the later of 2½
months after severance from employment or the end of the limitation year that
includes the date of severance from employment.

 

--------------------------------------------------------------------------------


 

APPENDIX U

 

PROVISIONS GOVERNING

CERTAIN EMPLOYEES OF

APPLIED GENETICS INC. DERMATICS

AND ITS AFFILIATES AND PREDECESSORS

 

SECTION 1.1          SCOPE

 

The provisions of this Appendix U shall apply with respect to each person
employed by Applied Genetics Inc. Dermatics or its predecessors (“AGI”) on
September 17, 2008 and whose employment is subsequently transferred from AGI to
an Employer on or before April 1, 2009 (each an “AGI Employee”).

 

The provisions of this Appendix U shall apply notwithstanding any contrary
provisions of the Plan, of which this Appendix is a part.

 

Except to the extent expressly provided to the contrary herein, all defined
terms shall have the same meanings as provided under the Plan.  Each reference
to the Plan shall be to the Plan as in effect at the time such provision is
applied to an AGI Employee, as the context shall require.

 

SECTION 1.2          COMMENCEMENT OF PLAN PARTICIPATION BY AGI EMPLOYEES

 

No AGI Employee shall be permitted to become a Participant prior to the first
date after September 17, 2008 that such AGI Employee became an Employee of an
Employer.  The first date on which any AGI Employee may become a Participant
shall be governed by the otherwise applicable provisions of Section 3 of the
Plan.  In applying the terms of such participation eligibility provision, there
shall be taken into account all of such AGI Employee’s period of employment with
AGI, the prior employer (including any corporate predecessor thereof), but only
to the extent that any such period of employment would have been taken into
account had such prior employer otherwise been an Employer throughout such
person’s entire period of employment.

 

SECTION 1.3          CREDITS TO RETIREMENT ACCOUNTS

 

In determining the amount to be credited to the Retirement Account of an AGI
Employee who becomes a Participant pursuant to the provisions of Section 5 of
the Plan, there shall not be taken into account any periods of such person’s
employment with AGI or any corporate predecessor thereof.

 

--------------------------------------------------------------------------------


 

SECTION 1.4          VESTING

 

In determining the extent to which any AGI Employee is vested in his Retirement
Account pursuant to the provisions of Section 8 of the Plan, there shall be
taken into account all periods of such person’s employment with AGI which would
otherwise have been taken into account for such purpose had such prior employer
otherwise been an Employer throughout such person’s entire period of employment.

 

--------------------------------------------------------------------------------